Exhibit 10.1

 

EXECUTION VERSION

 

$300,000,000

 

CREDIT AGREEMENT

 

Dated as of March 7, 2017

 

by and among

 

ARCH COAL, INC.,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers,

 

and

 

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

REGIONS CAPITAL MARKETS,

A DIVISION OF REGIONS BANK,

BMO CAPITAL MARKETS CORP.,

MORGAN STANLEY SENIOR FUNDING, INC.,

PNC CAPITAL MARKETS LLC,

and

JEFFERIES FINANCE LLC

as Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

ARTICLE 1 CERTAIN DEFINITIONS

1

 

 

 

Section 1.01.

Certain Definitions

1

Section 1.02.

Interpretive Provisions

42

Section 1.03.

Accounting Principles; Changes in GAAP

45

 

 

 

ARTICLE 2 THE LOANS

45

 

 

 

Section 2.01.

The Loans

45

Section 2.02.

Fees

45

Section 2.03.

Term Loan Requests, Borrowings, Loan Conversions and Continuations

46

Section 2.04.

Obligations of Lenders Several; Repayment of Loans

47

Section 2.05.

Defaulting Lenders

47

Section 2.06.

Incremental Debt

48

Section 2.07.

Refinancing Debt

50

Section 2.08.

Extension of Term Loans

52

Section 2.09.

Dutch Auction Repurchases

55

Section 2.10.

Open Market Purchases

57

 

 

 

ARTICLE 3 RESERVED

59

 

 

 

ARTICLE 4 INTEREST RATES

59

 

 

 

Section 4.01.

Interest Rate Options

59

Section 4.02.

Interest Periods

59

Section 4.03.

Interest After Default

59

Section 4.04.

Illegality; Increased Costs; Deposits Not Available

60

Section 4.05.

Selection of Interest Rate Options

60

 

 

 

ARTICLE 5 PAYMENTS

61

 

 

 

Section 5.01.

Payments

61

Section 5.02.

Pro Rata Treatment of Lenders

61

Section 5.03.

Sharing of Payments by Lenders

62

Section 5.04.

Presumptions by Agent

62

Section 5.05.

Interest Payment Dates

63

Section 5.06.

Prepayments

63

Section 5.07.

Mitigation Obligations

69

Section 5.08.

Increased Costs

69

Section 5.09.

Taxes

70

Section 5.10.

Indemnity

74

 

--------------------------------------------------------------------------------


 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

75

 

 

 

Section 6.01.

Organization and Qualification

75

Section 6.02.

Shares of Borrower; Subsidiaries; and Subsidiary Shares

75

Section 6.03.

Power and Authority

75

Section 6.04.

Validity and Binding Effect

76

Section 6.05.

No Conflict

76

Section 6.06.

Litigation

76

Section 6.07.

Financial Statements

76

Section 6.08.

Margin Stock

77

Section 6.09.

Full Disclosure

77

Section 6.10.

Taxes

77

Section 6.11.

Consents and Approvals

77

Section 6.12.

No Event of Default; Compliance With Instruments and Material Contracts

77

Section 6.13.

Insurance

78

Section 6.14.

Compliance With Laws

78

Section 6.15.

Investment Companies

78

Section 6.16.

Plans and Benefit Arrangements

78

Section 6.17.

Employment Matters

79

Section 6.18.

Environmental Health and Safety Matters

80

Section 6.20.

Title to Real Property

81

Section 6.21.

Patents, Trademarks, Copyrights, Licenses, Etc.

81

Section 6.22.

Security Interests

81

Section 6.23.

Sanctions and Anti-Corruption Laws

82

Section 6.24.

Status of Pledged Collateral

82

Section 6.25.

Surety Bonds

82

Section 6.26.

Coal Supply Agreements

83

Section 6.27.

Solvency

83

Section 6.28.

Updates to Schedules

83

 

 

 

ARTICLE 7 CONDITIONS PRECEDENT

83

 

 

 

Section 7.01.

Conditions Precedent to Effectiveness

83

 

 

 

ARTICLE 8 COVENANTS

86

 

 

 

Section 8.01.

Affirmative Covenants

86

Section 8.02.

Negative Covenants

93

Section 8.03.

Reporting Requirements

108

 

 

 

ARTICLE 9 DEFAULT

112

 

 

 

Section 9.01.

Events of Default

112

Section 9.02.

Consequences of Event of Default

115

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 10 AGENTS

117

 

 

 

Section 10.01.

Appointment and Authority

117

Section 10.02.

Rights as a Lender

118

Section 10.03.

Exculpatory Provisions

118

Section 10.04.

Reliance by Agent

120

Section 10.05.

Delegation of Duties

121

Section 10.06.

Resignation of Agent

122

Section 10.07.

Non-Reliance on Agent and Other Lenders

123

Section 10.08.

Notice of Default

124

Section 10.09.

Agent May File Proofs of Claim

124

Section 10.10.

Banking Law

124

Section 10.11.

Intercreditor Agreements, Collateral Matters and Specified Amendments

125

Section 10.12.

Collateral Documents and Guaranty

125

 

 

 

ARTICLE 11 MISCELLANEOUS

127

 

 

 

Section 11.01.

Modifications, Amendments or Waivers

127

Section 11.02.

No Implied Waivers; Cumulative Remedies

128

Section 11.03.

Expenses; Indemnity; Damage Waiver

128

Section 11.04.

Holidays

131

Section 11.05.

Notices; Effectiveness; Electronic Communication

131

Section 11.06.

Severability

132

Section 11.07.

Duration; Survival

132

Section 11.08.

Successors and Assigns

132

Section 11.09.

Confidentiality

136

Section 11.10.

Counterparts; Integration

137

Section 11.11.

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

138

Section 11.12.

USA Patriot Act Notice

139

Section 11.13.

No Fiduciary Duty

140

Section 11.14.

The Platform

140

Section 11.15.

Authorization to Release Collateral and Guarantors

141

Section 11.16.

Right to Realize on Collateral and Enforce Guaranty

141

Section 11.17.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

142

Section 11.18.

Intercreditor

142

 

iii

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

SCHEDULE 1.1(A)

 

—

 

ADDRESSES FOR NOTICES

SCHEDULE 1.1(B)

 

—

 

COMMITMENTS

SCHEDULE 1.1(C)

 

—

 

EXCLUDED PROPERTY

SCHEDULE 1.1(D)

 

—

 

PERMITTED LIENS

SCHEDULE 1.1(E)

 

—

 

REAL PROPERTY

SCHEDULE 1.1(F)

 

—

 

ABL PRIORITY COLLATERAL

SCHEDULE 6.02

 

—

 

CERTAIN INFORMATION REGARDING CAPITALIZATION OF BORROWER AND ITS SUBSIDIARIES

SCHEDULE 6.06

 

—

 

LITIGATION

SCHEDULE 6.10

 

—

 

TAXES

SCHEDULE 6.13

 

—

 

INSURANCE

SCHEDULE 6.18

 

—

 

CERTAIN DISCLOSURES REGARDING ENVIRONMENTAL MATTERS

SCHEDULE 6.24

 

—

 

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

SCHEDULE 8.02(a)

 

—

 

EXISTING DEBT

SCHEDULE 8.02(c)

 

—

 

PERMITTED LIQUIDATIONS

SCHEDULE 8.02(d)

 

—

 

PERMITTED DISPOSITIONS

SCHEDULE 8.02(e)

 

—

 

CERTAIN AFFILIATE TRANSACTIONS

SCHEDULE 8.02(j)

 

—

 

RESTRICTIVE AGREEMENTS

SCHEDULE 8.02(k)

 

—

 

EXISTING INVESTMENTS

SCHEDULE 8.01(m)

 

—

 

POST CLOSING MATTERS

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

EXHIBIT A-1

 

—

 

FORM OF ASSIGNMENT AND ACCEPTANCE

EXHIBIT A-2

 

—

 

FORM OF OPEN MARKET ASSIGNMENT AND ACCEPTANCE

EXHIBIT B

 

—

 

FORM OF GUARANTOR JOINDER AGREEMENT

EXHIBIT C

 

—

 

FORM OF GUARANTY AGREEMENT

EXHIBIT D

 

—

 

[RESERVED]

EXHIBIT E

 

—

 

FORM OF NOTE

EXHIBIT F

 

—

 

FORM OF PERFECTION CERTIFICATE

EXHIBIT G

 

—

 

FORM OF PLEDGE AGREEMENT

EXHIBIT H

 

—

 

FORM OF SECURITY AGREEMENT

EXHIBIT I

 

—

 

FORM OF TERM LOAN REQUEST

EXHIBIT J

 

—

 

FORM OF SOLVENCY CERTIFICATE

EXHIBIT K

 

—

 

FORM OF COMPLIANCE CERTIFICATE

EXHIBITS L-1 TO L-4

 

—

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated as of March 7, 2017, and is made by and among
ARCH COAL, INC., a Delaware corporation (the “Borrower”), the LENDERS (as
hereinafter defined) from time to time party hereto and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH (“Credit Suisse”), as Administrative Agent and as Collateral
Agent.

 

The Borrower has requested the Lenders to extend credit in the form of Term
Loans on the Closing Date, in an aggregate principal amount not in excess of
$300,000,000. The proceeds of the Initial Term Loans made on the Closing Date
are to be used solely (i) to refinance a portion of the Debt outstanding under
the Existing Credit Agreement (as defined below), (ii) to pay fees and expenses
incurred in connection with the Transactions, and (iii) for general corporate
purposes of the Borrower and its Subsidiaries.

 

The Borrower desires to secure all of the Obligations under the Loan Documents
by granting to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and Lien upon substantially all of the property of the
Borrower (and by causing each of its Significant Subsidiaries to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and Lien upon substantially all of the property of each such Significant
Subsidiary), in each case subject to the limitations described herein and in the
Collateral Documents.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein.  Accordingly, in consideration of
their mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:

 

ARTICLE 1
CERTAIN DEFINITIONS

 

Section 1.01.         Certain Definitions.  In addition to words and terms
defined elsewhere in this Agreement, the following words and terms shall have
the following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

“ABL Agent” shall mean the administrative agent and collateral agent under any
ABL Credit Agreement, together with its successors and assigns in such
capacities.

 

“ABL Credit Agreement” shall mean the collective reference to any credit
agreement, loan agreement, note agreement, promissory note, indenture or other
agreement or instrument, in each case, evidencing or governing the terms of any
inventory- and/or receivables-based Debt facility or other financial
accommodation incurred in connection therewith, and any Permitted Refinancing of
such Debt, and other obligations outstanding under any of the foregoing
agreements or instruments, unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Credit Agreement
hereunder and under the ABL Intercreditor Agreement (if any). Any reference to
the ABL Credit Agreement hereunder shall be deemed a reference to any ABL Credit
Agreement then extant.

 

--------------------------------------------------------------------------------


 

“ABL Documents” shall mean the “Loan Documents” (or any comparable definition)
as defined in any ABL Credit Agreement.

 

“ABL Facility” shall mean any facility provided by the lenders or issuing banks
pursuant to an ABL Credit Agreement.

 

“ABL Intercreditor Agreement” shall mean an intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent governing the
priority of the Liens on the Collateral securing the Obligations, on the one
hand, and the ABL Obligations, on the other hand, and, among other things,
providing that Liens on all or a portion of the assets constituting ABL Priority
Collateral that secure the ABL Obligations are senior to the Liens on such
Collateral that secure the Obligations, to be entered into in connection with
any ABL Facility, between the Agent and the ABL Agent and acknowledged by the
Loan Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

“ABL Obligations” shall have the meaning specified in the ABL Intercreditor
Agreement (or any comparable definition).

 

“ABL Priority Collateral” shall be defined in the ABL Intercreditor Agreement,
which definition shall be in form and substance reasonably satisfactory to the
Administrative Agent (provided that a definition of “ABL Priority Collateral”
that is substantially consistent with the one set forth on Schedule 1.1(F)
hereto shall be deemed to be reasonably acceptable to the Administrative Agent;
it being understood and agreed that a definition of “ABL Priority Collateral”
that contains a subset of the types of collateral described in the components of
such scheduled definition shall also be deemed to be reasonably acceptable to
the Administrative Agent).

 

“ABL Specified Collateral” shall mean cash and Permitted Investments, and
deposit accounts and securities accounts containing solely such cash and
Permitted Investments, that (a) cash collateralize (i) letters of credit issued
under the ABL Documents, (ii) defaulting lender participations in letters of
credit, swingline loans or protective advances under the ABL Documents, or (iii)
returned or charged-back items under the ABL Documents, or (b) constitute
“Qualified Cash” (as defined in the ABL Credit Agreement, or any comparable
definition).

 

“Active Operating Properties” shall mean all property which is the subject of
outstanding Environmental Health and Safety Permits issued to any Loan Party or
any Subsidiary of any Loan Party.

 

“Adjusted LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any
Interest Period, an interest rate per annum equal to the product of (i) the
LIBOR Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided that the Adjusted LIBOR Rate for the Initial Term Loans shall not be
less than 1% per annum.

 

“Administrative Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in
its capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly by such Person.  Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

 

“Agent” shall mean each of the Administrative Agent and Collateral Agent.

 

“Agent Fee Letter” shall mean that certain Term Loan Agent Fee Letter, dated as
of February 16, 2017, between the Borrower and the Administrative Agent.

 

“Agent Parties” shall have the meaning specified in Section 11.14.

 

“Agreement” shall mean this Credit Agreement (including all schedules and
exhibits), as the same may hereafter be supplemented, amended, restated,
refinanced, replaced, or modified from time to time.

 

“Anti-Corruption Laws” shall have the meaning specified in Section 6.23.

 

“Applicable Intercreditor Agreement” shall have the meaning specified in Section
10.11.

 

“Applicable Margin” shall mean, with respect to the Initial Term Loans, (i) the
percentage spread to be added to any LIBOR Rate Loan, which shall be equal to
4.00% per annum and (ii) the percentage spread to be added to any Base Rate
Loan, which shall be equal to 3.00% per annum.

 

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” shall mean each of Credit Suisse Securities (USA) LLC and Citigroup
Global Markets Inc.

 

“Assignment and Acceptance” shall mean an assignment and acceptance agreement
entered into by a Lender and an assignee permitted under Section 11.08, in
substantially the form of Exhibit A.

 

“Auction” shall have the meaning specified in Section 2.09(a).

 

“Auction Manager” shall have the meaning specified in Section 2.09(a).

 

3

--------------------------------------------------------------------------------


 

“Auction Procedures” shall mean the procedures for conducting any Auction as
mutually determined by the Borrower and the Auction Manager and consented to by
the Administrative Agent (such consent not to be unreasonably withheld or
delayed).

 

“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Banking Law” shall have the meaning specified in Section 10.10.

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1% and (c) one-month Adjusted LIBOR Rate plus
1.00% per annum; provided that, for the avoidance of doubt, the Adjusted LIBOR
Rate for any day shall be based on the rate determined on such day at
approximately 11:00 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates for deposits in Dollars (as set forth
by any service selected by the Administrative Agent that has been nominated by
the ICE Benchmark Administration as an authorized vendor for the purpose of
displaying such rates).  If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist.  Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBOR Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBOR
Rate, as the case may be.

 

“Base Rate Loan” shall mean a Loan that bears interest based on the Base Rate.

 

“Benefit Arrangement” shall mean an “employee benefit plan,” within the meaning
of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer Plan and
which is maintained, sponsored or contributed to by any member of the ERISA
Group.

 

4

--------------------------------------------------------------------------------


 

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

 

“Bonding Subsidiary” shall mean a Subsidiary of the Borrower the sole purpose of
which is to own a leasehold interest in a coal lease where the lessor thereof is
a Person who is not an Affiliate of the Borrower (but not to operate any Mining
Operations thereon) and to enter into surety or similar arrangements to provide
payment assurances to the lessor thereof related to the cost of acquiring such
leasehold interest and any bonus bid and royalty payments thereunder, and
Bonding Subsidiaries shall mean, collectively, each and every Bonding
Subsidiary.

 

“Borrower” shall have the meaning specified in the introductory paragraph
hereto.

 

“Borrower Materials” shall have the meaning specified in Section 8.03(i).

 

“Borrower Shares” shall have the meaning specified in Section 6.02.

 

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any LIBOR Rate Loans which have the same Interest Period shall
constitute one Borrowing Tranche, and (ii) all Base Rate Loans shall constitute
one Borrowing Tranche.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York City, New York or the Administrative Agent’s Principal
Office and if the applicable Business Day relates to any LIBOR Rate Loan, such
day must also be a day on which dealings are carried on in the London interbank
market.

 

“Capital Expenditure” shall mean any expenditure that, in accordance with GAAP,
is or should be included in “purchase of property and equipment” or similar
items, or which should otherwise be capitalized, reflected in the consolidated
statement of cash flows of the Borrower and its Subsidiaries.

 

“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Case” or “Cases” shall mean the Borrower and its subsidiaries’ voluntary
petitions with the United States Bankruptcy Court for the Eastern District of
Missouri for relief under Chapter 11 of the Bankruptcy Code on January 11, 2016.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests,

 

5

--------------------------------------------------------------------------------


 

rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and
(y) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.

 

“Change of Control” shall have the meaning specified in Section 9.01(j).

 

“Class”, when used in reference to any Loan or Borrowing Tranche, shall refer to
whether such Loan, or the Loans comprising such Borrowing Tranche, are Initial
Term Loans, Refinancing Term Loans, Incremental Term Loans (other than an
Incremental Term Loan Increase) or Extended Term Loans.

 

“Closing Date” shall mean the date on which the conditions precedent specified
in Section 7.01 are satisfied (or waived in accordance with Section 11.01).

 

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

 

“Coal Supply Agreement” shall mean with respect to the Borrower or any of its
Subsidiaries an agreement or contract in effect on the Closing Date or
thereafter entered into for the sale, purchase, exchange, processing or handling
of coal with an initial term of more than one year.

 

“Collateral” shall mean all of the “Collateral” and “Pledged Collateral” as
defined in any Collateral Document and all other assets that become subject to
(or purported to be subject to) the Liens created by the Collateral Documents
from time to time.

 

“Collateral Agent” shall mean Credit Suisse AG, Cayman Islands Branch, in its
capacity as collateral agent under any of the Loan Documents, or any successor
collateral agent.

 

“Collateral Documents” shall mean, collectively, the Pledge Agreement, the
Security Agreement, the Mortgages, the Patent, Trademark and Copyright Security
Agreements, the Control Agreements and each other agreement providing for a
security interest in and/or Lien on the Collateral in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment or its commitment under another Facility, as applicable.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall have the meaning specified in Section 8.03(c).

 

6

--------------------------------------------------------------------------------


 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” shall mean consolidated net income (or loss) of the
Borrower and its Subsidiaries, excluding (without duplication): (i) the effect
of non-cash compensation expenses related to common stock and other equity
securities issued to employees, (ii) extraordinary or non-recurring gains and
losses, (iii) gains or losses on discontinued operations or disposal of
discontinued operations or costs and expenses associated with the closure of any
mines (including any reclamation or disposal obligations) and (iv) equity
earnings or losses of Affiliates (other than earnings or losses of the Borrower
or any Subsidiary of the Borrower).

 

“Consolidated Net Tangible Assets” shall mean, as of any particular time, the
total of all the assets appearing on the most recent consolidated balance sheet
prepared in accordance with GAAP of the Borrower and its Subsidiaries as of the
end of the last fiscal quarter for which financial information is available
(less applicable reserves and other properly deductible items) after deducting
from such amount (i) all current liabilities, including current maturities of
long-term debt and current maturities of obligations under capital leases (other
than any portion thereof maturing after, or renewable or extendable at the
option of the Borrower or the relevant Subsidiary beyond, twelve months from the
date of determination) and (ii) the total of the net book values of all assets
of the Borrower and its Subsidiaries properly classified as intangible assets
under GAAP (including goodwill, trade names, trademarks, patents, unamortized
debt discount and expense and other like intangible assets).

 

“Consolidated Working Capital” shall mean, at any date, the excess of (i) the
sum of all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Subsidiaries at such date over (ii) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries on such date, but excluding, without duplication,
(a) the current portion of Debt and (b) all Debt consisting of revolving loans,
letter of credit and bankers’ acceptance obligations; provided that increases or
decreases in Consolidated Working Capital shall be (a) calculated without regard
to any changes in current assets or current liabilities as a result of (i) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (ii) the effects of purchase
accounting, (iii) the effect of fluctuations in the amount of accrued or
contingent obligations, assets or liabilities under Hedging Transactions or
(iv) any impact of foreign exchange translations and (b) adjusted to eliminate
any distortion resulting from mergers, acquisitions and dispositions occurring
during the applicable period.

 

“Contamination” shall mean the presence or Release or threat of Release of
Regulated Substances in, on, under or emanating to or from the real property,
whether owned or leased, of any Loan Party or any Subsidiary of a Loan Party,
which pursuant to Environmental Health and Safety Laws requires notification or
reporting to an Official Body, or which pursuant to Environmental Health and
Safety Laws requires performance of a Remedial Action or which otherwise
constitutes a violation of Environmental Health and Safety Laws.

 

7

--------------------------------------------------------------------------------


 

“Contractual Obligation” shall mean as to any Person, any provisions of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control Agreement” shall mean, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
“control” (as defined under the applicable Uniform Commercial Code) over such
account (and all assets on deposit therein or credited thereto) to the
Collateral Agent, for the benefit of the Secured Parties.

 

“Credit Suisse” shall have the meaning specified in the introductory paragraph
hereto.

 

“Cumulative Amount” shall mean, at any time (the “Cumulative Amount Reference
Time”), an amount (which shall not be less than zero) equal to, without
duplication:

 

(i) $25,000,000; plus

 

(ii) (x) the cumulative amount of Excess Cash Flow of the Borrower and its
Subsidiaries for all fiscal years completed after the Closing Date (commencing
with the portion of fiscal year 2017) and prior to the Cumulative Amount
Reference Time, minus (y) the portion of such Excess Cash Flow that has been (or
is required to be) applied after the Closing Date and prior to the Cumulative
Amount Reference Time to the prepayment of Term Loans in accordance with
Section 5.06(b)(iv) or any other pari passu Debt (including Incremental Notes or
Refinancing Notes) in accordance with the terms thereof (but excluding for
purposes of this clause (y) any portion of such Excess Cash Flow with respect to
which such prepayment has been waived by the Lender or other holder of such Debt
entitled thereto); plus

 

(iii) the amount of any Declined Proceeds (as defined below); minus

 

(iv) the aggregate amount of any Restricted Payment made pursuant to
Section 8.02(h)(i), payments of subordinated Debt pursuant to
Section 8.02(i)(iii) and any Investments made pursuant to
Section 8.02(k)(vii) during the period commencing on the Closing Date and ending
on or prior to the Cumulative Amount Reference Time (and, for purposes of this
clause (iv), without taking account of the intended usage of the Cumulative
Amount at such Cumulative Amount Reference Time).

 

“Cumulative Amount Reference Time” shall have the meaning specified in the
definition of “Cumulative Amount.”

 

“Debt” shall mean for any Person as of any date of determination the sum,
without duplication, of any and all indebtedness, obligations or liabilities of
such Person for or in respect of: (i) all indebtedness for borrowed money
(including, without limitation, all subordinated indebtedness), (ii) all amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) all indebtedness in respect of any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or

 

8

--------------------------------------------------------------------------------


 

purchase agreements, capitalized leases, conditional sales agreements, deferred
purchase price of property or services and indebtedness secured by a Lien on
property owned or being purchased by such Person, whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse)
having the commercial effect of a borrowing of money entered into by such Person
to finance its operations or capital requirements, (iv) reimbursement
obligations (contingent or otherwise) under any letter of credit, (v) all
indebtedness and other obligations of each Securitization Subsidiary in respect
of any Permitted Receivables Financing, (vi) all payments such Person would have
to make in the event of an early termination, on the date such Debt is being
terminated, in respect of outstanding Hedging Transactions, (vii) all
obligations of such Person in respect of Disqualified Equity Interests or
(viii) the amount of all indebtedness (whether matured or unmatured, liquidated
or unliquidated, direct or indirect, absolute or contingent, or joint or
several) in respect of all Guaranties by such Person (the “Guarantying Person”)
of Debt described in clauses (i) through (vii) above of other Persons (each such
other Person being a “Primary Obligor” and the obligations of a Primary Obligor
which are subject to a Guaranty by a Guarantying Person being “Primary
Obligations”) (it being understood that if the Primary Obligations of the
Primary Obligor do not constitute Debt, then the Guaranty by the Guarantying
Person of the Primary Obligations of the Primary Obligor shall not constitute
Debt). It is expressly agreed that obligations in respect of any current trade
liabilities (which are incurred in the ordinary course of business and which are
not represented by a promissory note or other evidence of indebtedness) and
current intercompany liabilities (but not any refinancings, extensions, renewals
or replacements thereof) incurred in the ordinary course of business shall not
be deemed “Debt” for purposes hereof.  For purposes of determining the Debt
outstanding at any time under any Permitted Receivables Financing, the amount of
such outstanding Debt shall equal the sum of (i) either (x) the drawn amount of
commitments that has been invested in receivables under the Existing Receivables
Financing (or any similarly structured Permitted Receivables Financing) at such
time or (y) the principal amount of loans under an alternatively structured
Permitted Receivables Financing at such time, plus (ii) the sum of the undrawn
amounts of letters of credit issued thereunder at such time.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Proceeds” shall have the meaning specified in Section 5.06(b)(v).

 

“Default” shall mean any event or condition which with notice or passage of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to pay over to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder, (b) has, or has a direct or indirect parent company that has, become
the subject of a Bankruptcy Event or a Bail-In Action, or (c) has failed at any
time to comply with the provisions of Section 5.03 with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share of such payments due and payable to all of the Lenders; provided that, for
the avoidance of doubt, a Lender shall not be

 

9

--------------------------------------------------------------------------------


 

a Defaulting Lender solely by virtue of (1) the ownership or acquisition of any
equity interest in such Lender by an Official Body or an instrumentality
thereof, or (2) in the case of a solvent Lender, the precautionary appointment
of an administrator, guardian, custodian or other similar official by an
Official Body or instrumentality thereof under or based on the law of the
country where such Lender is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Official Body or instrumentality) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Lender.

 

As used in this definition, the term “Bankruptcy Event” shall mean, with respect
to any Person, such Person or such Person’s direct or indirect parent company
becomes the subject of an Insolvency Proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or such Person’s direct or indirect parent company by an Official Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Official Body or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
reasonably determined by the Borrower in good faith) of non-cash consideration
received by the Borrower or any of its Subsidiaries in connection with a
Disposition that is so designated as “Designated Non-Cash Consideration.”

 

“Dispose” or “Disposition” shall have the meaning specified in Section 8.02(d).

 

“Disqualified Equity Interests” shall mean any equity interests which, by their
terms (or by the terms of any security into which they are convertible or for
which they are exchangeable), or upon the happening of any event, (a) mature
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or are mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or are redeemable at the option of the holder thereof, in whole or in
part, or require the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
date that is ninety-one (91) days after the Latest Maturity Date (determined as
of the date of issuance thereof), or (b) are convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) cash, (ii) debt
securities or (iii) any equity interests referred to in (a) above, in each case
at any time prior to the date that is ninety-one (91) days after the Latest
Maturity Date (determined as of the date of issuance thereof).  Notwithstanding
the foregoing, any equity interests that would constitute Disqualified Equity
Interests solely because holders of the equity interests have the right to
require the issuer of such equity interests to repurchase such equity interests
upon the occurrence

 

10

--------------------------------------------------------------------------------


 

of a change of control or an asset sale will not constitute Disqualified Equity
Interests if the terms of such equity interests provide that the issuer may not
repurchase or redeem any such equity interests pursuant to such provisions
unless such repurchase or redemption is permitted under the terms of this
Agreement.

 

“Disqualified Institution” shall mean (a) all competitors identified by the
Borrower to the Arrangers (or, after the Closing Date, to the Administrative
Agent) from time to time, (b) any persons that are engaged as principals
primarily in private equity, mezzanine financing or venture capital and certain
banks, financial institutions, other institutional lenders and other entities,
in each case, that have been specified to the Administrative Agent by the
Borrower in writing on or prior to February 16, 2017 and (c) as to any entity
referenced in each of clauses (a) and (b) above (the “Primary Disqualified
Lender”), any of such Primary Disqualified Lender’s known affiliates readily
identifiable by name, but excluding any such affiliate that is primarily engaged
in, or that advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which such Primary Disqualified Lender does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity.  The list of Disqualified Institutions shall be posted
to the Platform.

 

“Dollars”, “U.S. Dollars” and the symbol “$” shall mean lawful money of the
United States of America.

 

“EBITDA” for any period of determination shall mean with respect to the Borrower
and its consolidated Subsidiaries for such period of determination:
(a) Consolidated Net Income, plus (b) the sum of the following, without
duplication and to the extent deducted in determining Consolidated Net Income:
(i) interest expense (net of interest income), (ii) income tax expense,
(iii) depreciation, depletion, amortization (including, without limitation,
amortization of intangibles, deferred financing fees, and any amortization
included in pension or other employee benefit expenses) and all other non-cash
items reducing Consolidated Net Income (including, without limitation,
write-downs and impairment of property, plant, equipment and intangibles, other
long-lived assets, the impact of purchase accounting and asset retirement
obligations accretion expenses, but excluding any such non-cash charge that
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period),
(iv) non-cash debt extinguishment costs, (v) non-cash impairment charges or
asset write-offs and non-cash charges, including non-cash charges due to
cumulative effects of changes in accounting principles (but excluding any such
non-cash charge that represents an accrual or reserve for potential cash items
in any future period or amortization of a prepaid cash item that was paid in a
prior period), (vi) any costs and expenses incurred in connection with the Cases
and the consummation of the Plan of Reorganization and the consummation of the
transactions contemplated thereby for such period, (vii) any charges arising
from Fresh Start Reporting adjustments that do not impact the cash flows of the
Borrower and its Subsidiaries and (viii)  costs and expenses, including fees,
incurred directly in connection with the consummation of the transactions
contemplated under the Loan Documents, plus (c) cash dividends or distributions
received from Affiliates (other than received from the Borrower or any
Subsidiary of the Borrower) to the extent not included in determining
Consolidated Net Income, minus (d) the sum of the following, without duplication
and to the extent included in determining

 

11

--------------------------------------------------------------------------------


 

Consolidated Net Income, (i) non-cash debt extinguishment gains, (ii) non-cash
gains (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced EBITDA in a prior
period under this Agreement), including non-cash gains due to cumulative effects
of changes in accounting principles and income tax benefits and (iii) any gains
arising from Fresh Start Reporting adjustments that do not impact the cash flows
of the Borrower and its Subsidiaries. All items included in the definition of
EBITDA shall be determined in each case for the applicable Person for the period
of determination on a consolidated basis in accordance with GAAP.

 

EBITDA for the Borrower and its Subsidiaries shall be deemed to be
(i) $(6,170,000) for the fiscal quarter ended March 31, 2016, (ii) $(7,752,000)
for the fiscal quarter ended June 30, 2016, (iii) $90,039,000 for the fiscal
quarter ended September 30, 2016 and (iv) $95,559,000 for the fiscal quarter
ended December 31, 2016,  as each such amount may be adjusted on a pro forma
basis.

 

For purposes of determining the Secured Net Leverage Ratio or the Total Net
Leverage Ratio under this Agreement, in the event that the Borrower or any
Subsidiary of the Borrower:

 

A.            acquires in a Permitted Acquisition or any other acquisition or
Investment permitted hereunder with an aggregate fair market value (as
reasonably determined by the Borrower in good faith) in excess of $3,000,000
(the “Acquired Person”) during any period of determination, then EBITDA of the
Borrower and its Subsidiaries shall be increased for such period of
determination by the EBITDA of the Acquired Person, subject to the following:

 

(1)           the EBITDA of the Acquired Person shall be based upon financial
statements reasonably acceptable to the Administrative Agent (the “Acquired
Person’s EBITDA”); and

 

(2)           the Permitted Acquisition of the Acquired Person shall be deemed
to have occurred on the first day of the period of determination with the
Acquired Person’s EBITDA for periods prior to the actual date of the
consummation of such acquisition based upon the Acquired Person financial
statements and in an amount and calculated in a manner reasonably acceptable to
the Administrative Agent and with Acquired Person’s EBITDA for periods on or
after the date of consummation of such Permitted Acquisition based upon the
actual operating results of the Acquired Person after giving effect to such
Permitted Acquisition; or

 

B.            Disposes of any assets with an aggregate fair market value (as
reasonably determined by the Borrower in good faith) in excess of $3,000,000
pursuant to Section 8.02(d) of this Agreement, then EBITDA of the Borrower and
its Subsidiaries shall, with respect to such dispossessed assets, shall be
increased or decreased, as applicable, for such period of determination by the
EBITDA attributable to such dispossessed assets, subject to the following:

 

(1)           the EBITDA attributable to such assets shall be based upon
financial statements reasonably acceptable to the Administrative Agent (the
“Dispossessed Business EBITDA”); and

 

12

--------------------------------------------------------------------------------


 

(2)           the Disposition of such assets shall be deemed to have occurred on
the first day of the period in which such Disposition occurred and calculated in
a manner reasonably acceptable to the Administrative Agent and with the
applicable Dispossessed Business EBITDA based upon the actual operating results
of such dispossessed business.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Health and Safety Claim” shall mean any administrative,
regulatory or judicial action, suit, claim, written notice of non-compliance or
violation, written notice of investigation, written notice of liability or
potential liability, or proceeding relating in any way to any Environmental
Health and Safety Laws, any Environmental Health and Safety Permit, any
Regulated Substances, any Contamination, or the performance of any Remedial
Action.

 

“Environmental Health and Safety Laws” shall mean, collectively, any federal,
state, local or foreign statute, Law (including, but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Federal Safe
Drinking Water Act, 42 U.S.C. §§ 300f-300j, the Federal Air Pollution Control
Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 to 136y,
the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq. the Mine Safety
and Health Act, 30 U.S.C. §§ 801 et seq., the Surface Mining Control and
Reclamation Act 30 U.S.C. §§ 1201 et seq., the Atomic Energy Act, 42 U.S.C. §
2011 et seq., the National Historic Preservation Act, 16 U.S.C. § 470 et seq.,
the Endangered Species Act, 16 U.S.C. § 1531 et seq., the Wild and Scenic Rivers
Act, 16 U.S.C. §§ 1271-1278, each as amended, or any equivalent state or local
statute, and any amendments thereto), code, consent decree, settlement
agreement, directive or any binding judicial or agency interpretation, policy or
guidance, in each case regulating: (a) pollution or pollution control;
(b) Contamination or Remedial Actions; (c) protection of human health from
exposure to Regulated Substances; (d) protection of natural resources or the
environment, including endangered or threatened species or Environmentally
Sensitive Areas; (e) employee health safety in the workplace and the protection
of employees from exposure to Regulated Substances in the workplace (but
excluding workers compensation and wage and hour laws); and (f) the presence,
use, management, generation, manufacture, processing, extraction, mining,
treatment, recycling,

 

13

--------------------------------------------------------------------------------


 

refining, reclamation, labeling, transport, storage, collection, distribution,
disposal or Release or threat of Release of Regulated Substances.

 

“Environmental Health and Safety Orders” shall mean all decrees, orders,
directives, judgments, opinions, rulings writs, injunctions, settlement
agreements or consent orders issued by or entered into with an Official Body
relating or pertaining to Contamination, Environmental Health and Safety Laws,
Environmental Health and Safety Permits, Regulated Substances or Remedial
Actions.

 

“Environmental Health and Safety Permit” shall mean any applicable Permit
required under any of the Environmental Health and Safety Laws.

 

“Environmentally Sensitive Area” shall mean (i) any wetland as defined by
applicable Environmental Health and Safety Laws; (ii) any area designated as a
coastal zone pursuant to applicable Environmental Health and Safety Laws;
(iii) any area of historic or archeological significance or scenic area as
defined or designated by applicable Environmental Health and Safety Laws;
(iv) habitats of endangered species or threatened species as designated by
applicable Environmental Health and Safety Laws; (v) a floodplain or other flood
hazard area as defined pursuant to any applicable Environmental Health and
Safety Laws; (vi) streams, rivers or other water bodies or springs classified,
or designated or as otherwise protected by applicable Environmental Health and
Safety Laws as a fishery, as having exceptional or high quality or value or as
having recreational use; (vii) any area classified, designated or protected by
applicable Environmental Health and Safety Laws as unsuitable for mining; and
(viii) any man-made or naturally occurring surface feature classified,
designated or protected by applicable Environmental Health and Safety Laws from
disturbance, the effects of blasting, subsidence and mining operations.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“ERISA Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control or treated as a single employer under
Section 414(b), (c), (m) or (o) of the Internal Revenue Code.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall mean any of the events described in Article 9.

 

“Excess” shall have the meaning specified in Section 2.06(e).

 

“Excess Cash Flow” shall mean, for any period, an amount (if positive) equal to,
without duplication:

 

14

--------------------------------------------------------------------------------


 

(a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus (ii) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges reducing
Consolidated Net Income, including for depreciation and amortization, plus
(iii) the amount of the decrease, if any, in Consolidated Working Capital for
such fiscal year, plus (iv) cash gains excluded from the calculations of
Consolidated Net Income for such period pursuant to the definition thereof, plus
(v) cash returned from deposits that were deducted pursuant to clause
(b)(iii)(H) below of this definition in determining Excess Cash Flow,

 

minus

 

(b) the sum, without duplication, of (i) the amount of all non-cash credits
increasing such Consolidated Net Income, plus (ii) the amount of the increase,
if any, in Consolidated Working Capital for such fiscal year, plus (iii) the
amounts for such period paid from Internally Generated Cash (except to the
extent made using the Cumulative Amount representing amounts generated under
clauses (ii) and (iii) of the definition of the term “Cumulative Amount”) of:

 

(A)       to the extent paid in such period, reclamation liabilities required
under law to be paid,

 

(B)       scheduled repayments of Debt for borrowed money (excluding repayments
of revolving loans except to the extent the applicable revolving commitments are
permanently reduced in connection with such repayments) and scheduled repayments
of Capital Lease Obligations (excluding any interest expense portion thereof),
provided that, for the avoidance of doubt, any borrowing under the ABL Facility
or repayment thereof (without a corresponding reduction in the commitments
thereunder) shall not increase or decrease Excess Cash Flow,

 

(C) Capital Expenditures,

 

(D) Permitted Acquisitions and other Investments permitted pursuant to
Section 8.02(k)(ii), (iv), (vii) or (viii),

 

(E) pre-funding of royalty payments in the ordinary course of business,

 

(F) distributions to non-controlling interests (provided that Consolidated Net
Income with respect to such non-controlling interests was not excluded from such
Consolidated Net Income),

 

(G) federal coal lease expenditures,

 

(H) deposits in such period of cash collateral to secure mining-related
liabilities and cash payments in such period in respect of any non-current
mining-related liability that is not expensed in such period, and

 

(I) cash payments that reduce an accrual or reserve that was added pursuant to
clause (a)(ii) above of this definition in determining Excess Cash Flow.

 

15

--------------------------------------------------------------------------------


 

As used in clause (b)(iii)(B) above, “scheduled repayments of Debt” does not
include (x) repurchases of Term Loans pursuant to Sections 2.09 or 2.10 and
(y) repayments of Loans made with the cash proceeds of any Permitted
Refinancing.

 

“Excluded Accounts” shall mean (a) any deposit account that is used solely for
payment of payroll, bonuses, other compensation and related expenses, in each
case, for employees or former employees, (b) escrow accounts to the extent the
use of such escrowed funds is permitted under this Agreement and the amount on
deposit therein in connection with any letter of intent is in respect of a
purchase that would reasonably be expected to result in a Permitted Acquisition
or other permitted Investment, (c) fiduciary or trust accounts, (d) zero-balance
accounts, so long as the balance in such account is zero at the end of each
Business Day, (e) any other deposit accounts with an aggregate daily balance as
at the end of each Business Day of less than $3,000,000 in the aggregate for all
such deposit accounts and (f) assets subject to Liens permitted under clause
(xii) of the definition of “Permitted Liens”.

 

“Excluded Property” shall mean (a) those assets, including, without limitation
any undeveloped land, which (i) are existing on the Closing Date and listed on
Schedule 1.1(C) or (ii) in the reasonable discretion of the Collateral Agent,
the taking of Liens thereupon is impractical, prohibited by law or commercially
unreasonable, (b) assets subject to certificates of title, (c) the assets of any
Non-Guarantor Subsidiary, (d) voting equity interests in any Foreign Subsidiary
in excess of 65% of all outstanding voting equity interests in such Foreign
Subsidiary, (e) the assets with respect to which any pledge or security
interests thereof would be (i) prohibited by Law or (ii) in the case of equity
interests of non-wholly owned Subsidiaries or Permitted Joint Ventures,
prohibited by the organizational documents of such non-wholly owned Subsidiaries
or Permitted Joint Ventures, except to the extent such prohibition is
ineffective or rendered unenforceable under applicable Law (including the UCC)
(provided that, for the avoidance of doubt, the equity interests in Knight Hawk
Holdings, LLC shall constitute Excluded Property so long as (1) it is not a
wholly-owned Subsidiary of the Borrower, (2) the prohibition on pledge of such
interests remains in effect pursuant to the operating agreements with respect
thereto, (3) its equity owner is a JV Holding Company and (4) such JV Holding
Company is a Guarantor and the equity interests in such JV Holding Company
constitute Collateral), (f) assets subject to Liens permitted under clause
(ix)(A) of the definition of “Permitted Liens”, but only to the extent described
as an exclusion to collateral in the UCC financing statement filed by, or on
behalf of, the Collateral Agent, as secured party, against the applicable Loan
Party, (g) Excluded Accounts, provided that, for the avoidance of doubt, any
proceeds of Collateral held from time to time in any such Excluded Account shall
not cease to be Collateral solely because such proceeds are held in an Excluded
Account, (h) any owned real property acquired after the Closing Date with a fair
market value not exceeding $3,000,000, (i) any real property lease entered into
after the Closing Date with a Loan Party as lessee, and with the lessor being a
Person that is not a Loan Party or Affiliate thereof, with annual minimum
royalties, rents or any similar payment obligations, not exceeding $3,000,000,
(j) any contract or lease agreement (including, for the avoidance of doubt, any
lease agreement evidencing any leasehold interest referred to in the proviso to
Section 8.01(i)(i)(A), to the extent the applicable Loan Party could not obtain
the required third party consent after using commercially reasonable efforts to
obtain the same) if the grant of a security interest in such contract or lease
agreement is prohibited by the terms of such contract or lease agreement or
would require the consent of another party thereto or would give another party
thereto any rights of termination or

 

16

--------------------------------------------------------------------------------


 

acceleration, except to the extent that (x) the term in such contract or lease
providing for such prohibition or right of termination or acceleration is
ineffective or rendered unenforceable under applicable Law (including
Sections 9-406 through 9-409 of the UCC) or principles of equity or (y) any
consent or waiver has been obtained that would permit the Collateral Agent’s
security interest or Lien to attach notwithstanding the prohibition or
restriction on the pledge of or security interest in such contract or lease
agreement, (k) any property which is subject to a Lien permitted under clause
(vii) or (x) of the definition of Permitted Liens (in the case of clause (vii),
excluding any inventory), in each case where the governing documents prohibit
the applicable Loan Party from granting any other Liens in such property or to
the extent the grant of a security interest therein would violate or invalidate
such documents or would create a termination right in favor of any other party
thereto (other than to the extent that any such prohibition would be rendered
ineffective pursuant to Sections 9-406 through 9-409 of the UCC or any other
applicable law or principles of equity and other than to the extent all
necessary consents to the creation, attachment and perfection of the Collateral
Agent’s Liens thereon have been obtained), and, in any event, immediately upon
the ineffectiveness, lapse or termination of such terms that prohibit such Loan
Party from granting any other Liens in such property or the obtainment of such
consents to the creation, attachment and perfection of Agent’s Liens thereon,
such property shall cease to constitute an Excluded Property, (l) any
intent-to-use trademark applications prior to the filing, and acceptance by the
United States Patent and Trademark Office, of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, if any, to the extent that, and solely
during the period in which, the grant of a security interest therein prior to
such filing and acceptance would impair the validity or enforceability of such
intent-to-use trademark applications or the resulting trademark registrations
under applicable federal law and (m)(A) any account, instrument, chattel paper,
or other obligation or property of any kind due from, owed by, or belonging to,
a Sanctioned Person or Sanctioned Country or (B) any lease under which the
lessee is a Sanctioned Person or Sanctioned Country; provided that “Excluded
Property” (1) shall not include any and all proceeds, products, substitutions
and replacements of Excluded Property specified in clauses (a) through (l) of
this definition to the extent such proceeds, products, substitutions and
replacements do not themselves constitute Excluded Property under clauses
(a) through (l) of this definition and (2) shall not include any proceeds of
Excluded Property specified in clause (m).

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, at any
time, any obligation (a “Swap Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is illegal at such time under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

 

17

--------------------------------------------------------------------------------


 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.06(d)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.09,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.09(f) and (d) any Taxes imposed
under FATCA.

 

“Existing Collateral Agent” shall mean Wilmington Trust, National Association,
in its capacity as collateral agent pursuant to the Existing Credit Agreement.

 

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of October 5, 2016, among the Borrower, the lenders party thereto and Wilmington
Trust, National Association, as administrative agent and collateral agent, as
the same has been amended, supplemented or otherwise modified prior to the date
hereof.

 

“Existing Receivables Financing” shall mean the receivables financing pursuant
to the following agreements, each dated as of October 5, 2016, and in each case
as may be amended, restated, supplemented or otherwise modified from time to
time: (1) the Second Amended and Restated Purchase and Sale Agreement by and
among Arch Coal Sales Company, Inc., certain of the Borrower’s Subsidiaries as
the Originators (as defined therein) thereunder and the Borrower, (2) the Second
Amended and Restated Sale and Contribution Agreement by and among the Borrower
and Arch Receivable Company, LLC, (3) the Third Amended and Restated Receivables
Purchase Agreement by and among Arch Receivable Company, LLC, Arch Coal Sales
Company, Inc., certain financial institutions from time to time parties thereto,
as LC Participants (as defined therein), certain financial institutions from
time to time parties thereto, as conduit purchasers, related committed
purchasers, and purchaser agents and PNC Bank, National Association, as
Administrator (as defined therein) on behalf of the Purchasers (as defined
therein) and as LC Bank (as defined therein), (4) the Third Amended and Restated
Performance Guaranty, dated as of October 5, 2016, between the Borrower and PNC
Bank, National Association, as Administrator (as defined therein), (5) the
Amended and Restated Originator Performance Guaranty, dated as of October 5,
2016, among certain of the Borrower’s Subsidiaries as the Originators (as
defined therein) and PNC Bank, National Association, as Administrator (as
defined therein) and (6) other related agreements and documents.

 

“Existing Term Loan Tranche” shall have the meaning specified in Section 2.08.

 

“Extended Term Loans” shall have the meaning specified in Section 2.08.

 

18

--------------------------------------------------------------------------------


 

“Extending Term Lender” shall have the meaning specified in Section 2.08.

 

“Extension” shall mean the establishment of a Term Loan Extension Series by
amending a Loan pursuant to Section 2.08 and the applicable Extension Amendment.

 

“Extension Amendment” shall have the meaning specified in Section 2.08.

 

“Extension Election” shall have the meaning specified in Section 2.08.

 

“Facility” shall mean the facility and commitments utilized in making Term Loans
hereunder.  Following the establishment of any Incremental Term Loans (other
than an increase to an existing Facility) or Refinancing Term Loans, such
Incremental Facility or Refinancing Facility will be considered a separate
Facility hereunder.

 

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code as of the date of this Agreement (or any amended or successor version of
such section that is described above), any intergovernmental agreement entered
into in connection with any of the foregoing and any law, rule, regulation, or
other official written practice implementing such intergovernmental agreement.

 

“FCPA” shall have the meaning specified in Section 6.23.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that if such rate is not so published for any day that is a
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent; provided that the Federal Funds
Effective Rate, if negative, shall be deemed to be 0.00%.

 

“Fixed Amounts” shall have the meaning specified in Section 1.02(c).

 

“Flood Laws” shall mean all applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Laws related thereto.

 

“Flood Regulation Property” shall have the meaning specified in Section 6.13.

 

“Flood Structures” shall have the meaning specified in Section 6.13.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is (i) a “controlled foreign corporation” (a “CFC”) within the
meaning of Section 957 of the Internal Revenue Code, (ii) any Subsidiary of a
CFC or (iii) any Subsidiary substantially all of

 

19

--------------------------------------------------------------------------------


 

the assets of which constitute equity interests (or equity interests and
indebtedness) of CFCs or of Subsidiaries described in this clause (iii).

 

“Fresh Start Reporting” shall mean the preparation of consolidated financial
statements of the Borrower in accordance with American Institute of Certified
Public Accountants Statement of Position (90-7), which reflects the consummation
of the transactions contemplated by the Plan of Reorganization.

 

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.03, and applied on a
consistent basis both as to classification of items and amounts.

 

“Guarantor” shall mean at any time each of the Significant Subsidiaries of the
Borrower that is party to the Guaranty Agreement on the Closing Date or, after
the Closing Date, delivers a Guarantor Joinder in accordance with
Section 8.01(i)(iv). Notwithstanding anything herein to the contrary, no Person
shall be or become a borrower or guarantor under the ABL Facility unless such
Person shall also be a Guarantor hereunder.

 

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit B.

 

“Guaranty” of any Person shall mean any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

“Guaranty Agreement” shall mean the continuing Guaranty Agreement in
substantially the form of Exhibit C executed and delivered by each of the
Guarantors for the benefit of the Secured Parties, as the same may be
supplemented, amended, restated, replaced or modified from time to time.

 

“Hedging Transaction” shall mean any of the following transactions by the
Borrower or any of its Subsidiaries: any rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction of any combination of the
foregoing transactions.

 

“Historical Statements” shall have the meaning assigned to that term in
Section 6.07(a).

 

“Immaterial Subsidiaries” shall mean, as of any date, any Subsidiary (i) whose
assets, as of the last day of the fiscal quarter of the Borrower then most
recently ended for which financial statements have been provided to the
Administrative Agent under Section 8.03(a) or (b), had an aggregate book value
of less than $3,000,000, (ii) whose assets, when taken together with the assets
of all other Immaterial Subsidiaries, had an aggregate book value of less than
$3,000,000 as of the last day of the fiscal quarter of the Borrower then most
recently ended for

 

20

--------------------------------------------------------------------------------


 

which financial statements have been provided to the Administrative Agent under
Section 8.03(a) or (b).

 

“Income Tax Regulations” shall mean those regulations promulgated pursuant to
the Internal Revenue Code.

 

“Incremental Debt” shall mean, at any time, all Incremental Notes and
Incremental Term Loans.

 

“Incremental Debt Cap” shall mean, as determined with respect to any Incremental
Debt to be incurred, an amount equal to the sum of (a) $150,000,000 and
(b) (i) if such Incremental Debt is (or is intended to be) secured by the
Collateral on a pari passu basis, an additional amount if, after giving effect
to the incurrence of such Incremental Debt and any permitted and concurrent use
of proceeds thereof and all other appropriate pro forma adjustments, the Secured
Net Leverage Ratio is equal to or less than 1.75 to 1.00 on a pro forma basis
and (ii) if such Incremental Debt is secured by the Collateral on a junior-lien
basis or unsecured, an additional amount if, after giving effect to the
incurrence of such Incremental Debt and any permitted and concurrent use of
proceeds thereof and all other appropriate pro forma adjustments, the Total Net
Leverage Ratio is equal to or less than 3.00:1.00 on a pro forma basis.

 

“Incremental Facility” shall have the meaning specified in Section 2.06(a).

 

“Incremental Facility Effective Date” shall have the meaning specified in
Section 2.06(c).

 

“Incremental Facility Request” shall have the meaning specified in
Section 2.06(a).

 

“Incremental Lender” shall mean any Person who provides an Incremental Facility
in respect of a term loan hereunder.

 

“Incremental Notes” shall have the meaning specified in Section 8.02(a)(iii).

 

“Incremental Term Loan” shall mean, with respect to any Incremental Facility, an
advance made by an Incremental Lender under such Incremental Facility.

 

“Incremental Term Loan Increase” shall have the meaning specified in
Section 2.06(a).

 

“Incurrence Based Amounts” shall have the meaning specified in Section 1.02(c).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitee” shall have the meaning specified in Section 11.03(b).

 

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any

 

21

--------------------------------------------------------------------------------


 

Lender on a non-confidential basis prior to disclosure by the Loan Parties or
any of their Subsidiaries.

 

“Initial Term Loans” shall mean, collectively, (i) the term loans made by the
Lenders to the Borrower pursuant to Section 2.01(a) on the Closing Date and
(ii) any Incremental Term Loan Increase.

 

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors, undertaken
under any Law.

 

“Interest Payment Date” shall mean, (i) with respect to interest on Base Rate
Loans, (A) the last Business Day of each calendar quarter after the date hereof
and (B) on the Termination Date for such Loans and, (ii) with respect to
interest on LIBOR Rate Loans, (A) the last day of each Interest Period for those
Loans and, if such Interest Period is longer than three (3) Months, also on each
day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Borrowing Tranche, and
(B) on the Termination Date for such Loans.

 

“Interest Period” shall mean, in the case of any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is disbursed or converted to or
continued as a LIBOR Rate Loan and ending on the date one, two, three or six
months and, to the extent approved by all Lenders at the time of the relevant
conversion or renewal, twelve months, thereafter, as selected by the Borrower in
its Term Loan Request; provided that (i) any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless, in the case of a LIBOR Rate Loan, such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (ii) any Interest Period pertaining to a
LIBOR Rate Loan that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period, and (iii) no Interest Period
shall extend beyond the maturity date of such Loan.

 

“Interest Rate Option” shall mean the option to borrow a Loan at the Adjusted
LIBOR Rate or the Base Rate.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time.

 

“Internally Generated Cash” shall mean with respect to any period, any cash of
the Borrower or any Subsidiary generated during such period, excluding Net Cash
Proceeds of any

 

22

--------------------------------------------------------------------------------


 

asset sale, Net Insurance/Condemnation Proceeds and any Net Cash Proceeds of any
incurrence of Debt (other than proceeds of any revolving loan) or any sale or
issuance of equity interests.

 

“Interpolated Rate” shall mean the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Rate for the longest period for which the
LIBOR Rate is available that is shorter than the Impacted Interest Period; and
(b) the LIBOR Rate for the shortest period (for which the LIBOR Rate is
available) that exceeds the Impacted Interest Period, in each case, at such
time.

 

“Investments” shall mean collectively all of the following with respect to any
Person: (i) investments or contributions by any of the Loan Parties or their
Subsidiaries in or to the capital of such Person, (ii) loans by any of the Loan
Parties or their Subsidiaries to such Person, (iii) any Guaranty by any Loan
Party or any Subsidiary of any Loan Party directly or indirectly of the Debt or
of the other obligations of such Person, (iv) other payments by any of the Loan
Parties or their Subsidiaries to such Person (except in connection with
transactions for the sale of goods or services for fair value), or (v) credit
enhancements of any Loan Party to or for the benefit of such Person. If the
nature of an Investment is tangible property, then the amount of such Investment
shall be determined by valuing such property at fair value in accordance with
the past practice of the Loan Parties, and such fair values shall be reasonably
satisfactory to the Administrative Agent. For the purposes of calculating the
outstanding aggregate amount of such Investments, the aggregate amount shall be
reduced by the aggregate amount of any quantifiable rebate, dividend, return, or
other financial benefit received by such Loan Party with respect to such
Investments for the period from the Closing Date through and including the date
of determination.

 

“IRS” shall mean the Internal Revenue Service.

 

“JV Holding Company” shall mean any Guarantor, (i) the sole asset of which is
the equity interests of a single non-wholly owned Subsidiary or Permitted Joint
Venture owned directly or indirectly by the Borrower and (ii) who does not have
any material indebtedness, liabilities or obligations, other than tax
liabilities and the Obligations.

 

“Labor Contracts” shall mean all collective bargaining or other collective labor
agreements among any Loan Party or Subsidiary of a Loan Party and any union or
other representative of its employees.

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan hereunder at such time, including the
latest maturity date of any Extended Term Loans, Incremental Term Loans and
Refinancing Term Loans.

 

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, ruling, order, executive order, injunction,
writ, decree, bond, judgment, authorization or approval of or any settlement
arrangement, by agreement, consent or otherwise, with any Official Body, foreign
or domestic.

 

“LCA Election” shall have the meaning specified in Section 1.02(b)(i).

 

23

--------------------------------------------------------------------------------


 

“LCA Test Date” shall have the meaning specified in Section 1.02(b)(i).

 

“Lender Counterparty” shall mean each of the Lenders, Agent, Arrangers and their
respective Affiliates counterparty to a Secured Hedge Agreement, notwithstanding
whether after entering into a Secured Hedge Agreement, such party ceases to be a
Lender, Arranger or an Agent or an Affiliate thereof, as the case may be;
provided that each such Affiliate shall have entered into a joinder agreement
with the Collateral Agent.

 

“Lenders” shall mean (a) the Persons listed on Schedule 1.1(B) (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance or pursuant to any Incremental Facility or Refinancing
Facility amendment.

 

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s administrative questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

 

“LIBOR Rate” shall mean the rate per annum equal to the rate determined by
Administrative Agent by reference to the rates quoted by ICE Benchmark
Administration Limited (or its successor) for deposits in Dollars (as set forth
by any service selected by Administrative Agent that has been nominated by the
ICE Benchmark Administration Limited (or its successor) as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period, determined as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period; provided that, to the extent that an interest rate is not available for
any reason, then the “LIBOR Rate” shall be (an “Impacted Interest Period”) the
Interpolated Rate.

 

“LIBOR Rate Loan” shall mean a Loan that bears interest based on the Adjusted
LIBOR Rate.

 

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing), but, for the
avoidance of doubt, shall not include any operating lease.

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition or other
Investment permitted hereunder which the Borrower or one or more of its
Subsidiaries has contractually committed to consummate, the terms of which do
not condition the Borrower’s or such Subsidiary’s, as applicable, obligation to
close such Permitted Acquisition or other Investment on the availability of
third-party financing.

 

“LLC Interests” shall have the meaning specified in Section 6.02.

 

“Loan Documents” shall mean this Agreement, the Agent Fee Letter, the Term Loan
Fee Letter, the Notes, the Guaranty Agreement, each Guarantor Joinder, the
Collateral Documents,

 

24

--------------------------------------------------------------------------------


 

the ABL Intercreditor Agreement (if any) and any other instruments, certificates
or documents delivered or contemplated to be delivered hereunder or thereunder
or in connection herewith or therewith as the same may be supplemented, amended,
restated, replaced, or modified from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean collectively and “Loan” shall mean separately all Term Loans
or any Term Loan.

 

“Material Adverse Change” shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
material Loan Document, (b) is or could reasonably be expected to be materially
adverse to the business, properties, assets, financial condition, or results of
operations of the Borrower and its Subsidiaries taken as a whole, (c) impairs
materially or would reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to pay the Obligations when due under the Loan
Documents, or (d) impairs materially or would reasonably be expected to impair
materially the ability of any of the Agents or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

 

“Material Contracts” shall mean, collectively, all contracts, agreements or
other instruments described in Regulation S-K, Item 601(b)(10) promulgated
pursuant to the Securities Exchange Act of 1934, as amended, which the Borrower
is required to file as an exhibit to any annual, quarterly or other report
required to be filed by the Borrower under the Securities Exchange Act of 1934,
as amended.

 

“Material Subsidiary” shall mean any Subsidiary of the Borrower which at any
time (i) has gross revenues equal to or in excess of five percent (5%) of the
gross revenues of the Borrower and its Subsidiaries on a consolidated basis, or
(ii) has total assets equal to or in excess of five percent (5%) of the total
assets of the Borrower and its Subsidiaries, in either case, as determined and
consolidated in accordance with GAAP.

 

“Mining Laws” shall mean any and all applicable federal, state, local and
foreign statutes, laws, regulations, guidance, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions or common law causes of action relating to
mining operations and activities, or oil, natural gas, minerals, and other
hydrocarbons and their constituents production operations and activities. Mining
Laws shall include but not be limited to, the Mineral Lands Leasing Act of 1920,
the Federal Coal Leasing Amendments Act, the Surface Mining Control and
Reclamation Act, all other land reclamation and use statutes and regulations
relating to coal mining, the Federal Coal Mine Health and Safety Act, the Black
Lung Act and the Coal Act, the Mine Safety and Health Act and the Occupational
Safety and Health Act, each as amended, and their state and local counterparts
or equivalents.

 

“Mining Operations” shall mean (i) the removal of coal and other minerals from
the natural deposits or from waste or stock piles by any surface or underground
mining methods;

 

25

--------------------------------------------------------------------------------


 

(ii) operations or activities conducted underground or on the surface associated
with or incident to the preparation, development, operation, maintenance,
opening and reopening of an underground or surface mine storage or stockpiling
of mined materials, backfilling, sealing and other closure procedures related to
a mine or the movement, assembly, disassembly or staging of any mining
equipment; (iii) milling; (iv) coal preparation, coal processing or testing; (v)
coal refuse disposal, coal fines disposal or the operation and maintenance of
impoundments; (vi) the operation of any mine drainage system; (vii) reclamation
activities and operations; or (viii) the operation of coal terminals, river or
rail load-outs or any other transportation facilities.

 

“Mining Title” shall mean fee simple title to surface and/or coal or an
undivided interest in fee simple title thereto or a leasehold interest in all or
an undivided interest in surface and/or coal together with no less than those
real property, easements, licenses, privileges, rights and appurtenances as are
necessary to mine, remove, process and transport coal in the manner presently
operated.

 

“Month”, with respect to an Interest Period, shall mean the interval between the
days in consecutive calendar months numerically corresponding to the first day
of such Interest Period. If any Interest Period begins on a day of a calendar
month for which there is no numerically corresponding day in the month in which
such Interest Period is to end, the final month of such Interest Period shall be
deemed to end on the last Business Day of such final month.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” shall mean each of the fee and leasehold mortgages, deeds of trust,
assignments of leases and rents and other collateral documents, in substantially
the same form as the Mortgages (as defined in the Existing Credit Agreement)
delivered to the Existing Collateral Agent pursuant to the Existing Credit
Agreement or in such other form reasonably satisfactory to the Collateral Agent
and the Borrower, delivered on or after the Closing Date with respect to Real
Property to be encumbered pursuant to Section 8.01(i) hereof, as each may be
amended, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions and to which it
continues to have unsatisfied liability.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in Sections
4063 and 4064 of ERISA.

 

“Net Cash Proceeds” shall mean proceeds received by the Borrower or any
Subsidiary (other than a Bonding Subsidiary or Securitization Subsidiary) after
the Closing Date in cash from (a) any sale of property, net of (i) the direct
out-of-pocket cash costs, fees and expenses paid or required to be paid in
connection therewith (including all reasonable fees, legal fees, brokerage fees,
commissions, costs and other expenses in connection therewith), (ii) taxes paid
or reasonably estimated to be payable as a result thereof and (iii) any amount
required to be paid

 

26

--------------------------------------------------------------------------------


 

or prepaid on Debt (other than the Obligations and Debt owing to any Loan Party)
secured by the property subject thereto; and (b) any sale or issuance of equity
interests or incurrence of Debt, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other customary out-of-pocket cash costs, fees and
expenses, in each case incurred in connection with such transaction; provided
that amounts provided as a reserve, in accordance with GAAP, against any
liability under any indemnification obligations or purchase price adjustment
associated with any of the foregoing shall not constitute Net Cash Proceeds
except to the extent and at the time any such amounts are released from such
reserve.

 

“Net Insurance/Condemnation Proceeds” shall mean an amount equal to: (i) any
cash payments or proceeds received by the Borrower or any Subsidiary (other than
a Bonding Subsidiary or Securitization Subsidiary) (a) under any casualty
insurance policy in respect of a covered loss thereunder or (b) as a result of
the taking of any assets of the Borrower or any such Subsidiary by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) (a) any actual and reasonable costs incurred by the
Borrower or any such Subsidiary in connection with the adjustment or settlement
of any claims of the Borrower or such Subsidiary in respect thereof, and (b) any
bona fide direct costs incurred in connection with any sale of such assets as
referred to in clause (i)(b) of this definition, including income taxes payable
as a result of any gain recognized in connection therewith.

 

“Non-Consenting Lender” shall have the meaning specified in Section 11.01(c).

 

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is a
Bonding Subsidiary, an Immaterial Subsidiary, a Securitization Subsidiary, a
Foreign Subsidiary or a non-wholly owned Subsidiary.

 

“Notes” shall mean, collectively, the promissory notes in the form of Exhibit E
evidencing the Term Loans.

 

“Obligations” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with the Facility, the Loans, the related Notes, the Agent Fee
Letter, the Term Loan Fee Letter or any other Loan Document or any Secured Hedge
Agreement (but excluding, with respect to any Guarantor, Excluded Swap
Obligations with respect to such Guarantor), and including interest or other
amounts that accrue on or become due with respect to the Term Loans after the
commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, or that would have accrued or become due under the terms of the Loan
Documents but for the effect of any such proceeding and regardless of whether
such interest or other amount is allowed or allowable as a claim in such
proceeding.

 

“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to

 

27

--------------------------------------------------------------------------------


 

government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Open Market Purchase” shall have the meaning specified in Section 2.10(a).

 

“Other Applicable First Priority Indebtedness” shall have the meaning specified
in Section 5.06(b)(i)(D).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.06(d).

 

“Participant” shall have the meaning specified in Section 11.08(d).

 

“Participant Register” shall have the meaning specified in Section 11.08(d).

 

“Partnership Interests” shall have the meaning given to such term in Section
6.02.

 

“Patent, Trademark and Copyright Security Agreements” shall mean collectively
the Patent, Trademark and Copyright Security Agreements in substantially the
form attached as exhibits to the Security Agreement, each as executed and
delivered by the applicable Loan Parties for the benefit of the Secured Parties,
as the same may be supplemented, amended, restated, replaced or modified from
time to time, and Patent, Trademark and Copyright Security Agreement shall mean
any of the Patent, Trademark and Copyright Security Agreements.

 

“Payment in Full” or “Paid in Full” shall mean the indefeasible payment in full
in cash of the Loans and other Obligations hereunder (other than Obligations in
respect of Secured Hedge Agreements and indemnity and other contingent
obligations as to which no claim has been asserted).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Perfection Certificate” shall mean a perfection certificate in substantially
the form attached hereto as Exhibit F.

 

28

--------------------------------------------------------------------------------


 

“Permit” shall mean any and all permits, approvals, licenses, registrations,
consents, notifications, identification numbers, bonds, waivers or exemptions
and any other regulatory authorization, in each case, from an Official Body
having jurisdiction over the applicable activity.

 

“Permitted Acquisition” shall have the meaning assigned to such term in Section
8.02(c).

 

“Permitted Investments” shall mean:

 

(i)            securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof;

 

(ii)           certificates of deposit and time deposits with maturities of 18
months or less from the date of acquisition and overnight bank deposits of any
Lender or of any commercial bank having capital and surplus in excess of
$500,000,000;

 

(iii)          repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (ii) of this definition with respect to
securities issued or fully guaranteed or insured by the United States
Government;

 

(iv)          commercial paper of a domestic issuer rated at least A-2 by
Standard & Poor’s or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of Standard & Poor’s and Moody’s
cease publishing ratings of investments;

 

(v)           securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by Standard & Poor’s or A by Moody’s;

 

(vi)          securities with maturities of 18 months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (ii) of this definition;

 

(vii)         corporate obligations such as notes, bonds, loan participation
certificates, master notes, and variable rate demand notes rated at least A by
Standard & Poor’s or A2 by Moody’s;

 

(viii)        asset backed and mortgage backed securities and collateralized
mortgage obligations rated AAA by Standard & Poor’s or Aaa by Moody’s;

 

(ix)          money market auction rate preferred securities and auction rate
notes with auctions scheduled no less frequently than every 49 days;

 

(x)           shares of money market mutual or similar funds which invest
principally in assets satisfying the requirements of clauses (i) through (ix) of
this definition; and

 

29

--------------------------------------------------------------------------------


 

(xi)          in the case of a Person that is a Foreign Subsidiary,
substantially similar investments, of comparable credit quality, denominated in
the currency of any jurisdiction in which such Person conducts business.

 

“Permitted Joint Venture” shall mean any Person (i) with respect to which the
ownership of equity interests thereof by the Borrower or any Subsidiary of the
Borrower is accounted for in accordance with the “equity method” in accordance
with GAAP; (ii) engaged in a line of business permitted by Section 8.02(g); and
(iii) with respect to which the equity interests thereof were acquired by the
Borrower or Subsidiary of the Borrower in an arm’s-length transaction.

 

“Permitted Liens” shall mean:

 

(i)            Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable or that are
being contested in good faith by appropriate proceedings and as to which
appropriate reserves have been established in accordance with GAAP;

 

(ii)           Pledges or deposits made in the ordinary course of business to
secure payment of reclamation liabilities, worker’s compensation, or to
participate in any fund in connection with worker’s compensation, unemployment
insurance, old-age pensions or other social security programs (including Liens
to secure letters of credit issued to assure payment of such obligations,
provided that such letters of credit are not prohibited by Section 8.02(a));

 

(iii)          Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease or royalty payments that are not yet due and payable or in default
beyond all applicable notice and cure periods;

 

(iv)          Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids (including bonus bids), tenders,
contracts (other than for the repayment of borrowed money) or leases, not in
excess of the aggregate amount due thereunder or other amounts as may be
customary, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business
(including Liens to secure letters of credit issued to assure payment of such
obligations, provided that such letters of credit are not prohibited by Section
8.02(a));

 

(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(vi)          Liens created on the Collateral under the Loan Documents;

 

(vii)         Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under capital leases (as the nature of such lease is determined in
accordance with GAAP) securing obligations of such Loan Party or Subsidiary to
the lessor under such leases and Purchase Money Security Interests on assets
purchased by any Loan Party or Subsidiary of a Loan Party, provided

 

30

--------------------------------------------------------------------------------


 

that such Liens shall not extend to any assets that are not the subject of such
leases or Purchase Money Security Interests; provided, further that the
aggregate amount for the Borrower and its Subsidiaries of all loans, capital
lease obligations and deferred payments secured as permitted by this clause
(vii) shall not at any time outstanding exceed the greater of $150,000,000 and
8.25% of Consolidated Net Tangible Assets;

 

(viii)        The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:

 

(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; or

 

(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens;

 

(ix)          (A) Liens securing obligations in respect of a Permitted
Receivables Financing, so long as the Liens created pursuant to such Permitted
Receivables Financing are limited to Receivables Assets and the assets of the
applicable Securitization Subsidiary (and as further provided in clause (xii) of
“Permitted Liens” below with respect to letters of credit issued pursuant to a
Permitted Receivables Financing), or (B) Liens securing the ABL Obligations
(provided that, to the extent the ABL Obligations constitute Debt, the Liens
securing such Debt shall only be permitted under this clause (ix) to the extent
such Debt is permitted to be incurred under Section 8.02(a)(xi) or 8.02(a)(xii))
so long as the Liens securing such ABL Obligations are limited to assets
constituting Collateral or ABL Specified Collateral (or other assets of the
Borrower and its Subsidiaries that the Borrower elects to include in the
Collateral securing the Obligations, notwithstanding the definition of Excluded
Property set forth herein) and, to the extent such Liens granted pursuant to or
in respect of such ABL Obligations are subject to the ABL Intercreditor
Agreement;

 

(x)           Liens assumed in connection with (but not incurred in
contemplation of) a Permitted Acquisition or any other permitted Investment,
provided that (i) such Liens existed at the time such property or assets were
acquired or such entity became a Subsidiary and were not created in anticipation
thereof, (ii) such Liens do not extend to any other property or assets of such
Person (other than the proceeds of the property or assets initially subject to
such Lien) or of the Borrower or any Subsidiary and (iii) the amount of Debt
secured thereby is not increased and is not prohibited by Section 8.02(a);

 

31

--------------------------------------------------------------------------------


 

(xi)          Liens relating to the pledge of the equity interests of a Bonding
Subsidiary in favor of the provider of the surety bonds which provide payment
assurances to the lessor of the leasehold interest leased by such Bonding
Subsidiary related to the cost of such Bonding Subsidiary of acquiring such
leasehold interest and any bonus bid and royalty payments to the lessor
thereunder;

 

(xii)         the pledge of cash and Permitted Investments, and deposit accounts
and securities accounts containing solely such cash and Permitted Investments,
securing a Permitted Secured Letter of Credit Facility or letters of credit
issued pursuant to a Permitted Receivables Financing, to the extent the amount
of such cash or value of Permitted Investments does not exceed 115% of the
undrawn face amount of all letters of credit issued under such Permitted Secured
Letter of Credit Facility or Permitted Receivables Financing;

 

(xiii)        Liens securing Incremental Notes, Refinancing Notes or any
Permitted Refinancing of the foregoing; provided that (i) such Liens rank junior
or pari passu with the Liens securing the Obligations pursuant to the Collateral
Documents, (ii) the rights of the holders of the Incremental Notes, Refinancing
Notes or such Permitted Refinancing are subject to the terms of a pari passu or
junior lien intercreditor agreement, as applicable, in a form reasonably
acceptable to the Administrative Agent and (iii) such Liens encumber only the
assets, or a subset of the assets, that secure the Obligations;

 

(xiv)        Liens securing Debt (including any Permitted Refinancing thereof)
or other obligations up to $25,000,000 in the aggregate at any time outstanding;

 

(xv)         statutory and common law banker’s Liens and rights of setoff on
bank deposits;

 

(xvi)        any Lien existing on the Closing Date and described on Schedule
1.1(D);

 

(xvii)       any Lien arising out of the Permitted Refinancing of any Debt
secured by any Lien that is permitted by clause (vi) of Section 8.02(a);

 

(xviii)      Liens arising out of final judgments, awards, or orders not
otherwise constituting an Event of Default hereunder;

 

(xix)        option agreements and rights of first refusal granted with respect
to assets that are permitted to be disposed of pursuant to the terms of Section
8.02(c) or Section 8.02(d) of this Agreement;

 

(xx)         Liens securing Debt of Non-Guarantor Subsidiaries permitted
pursuant to Section 8.02(a)(xvii) in an aggregate amount not to exceed
$10,000,000 at any time;

 

(xxi)        precautionary filings under the Uniform Commercial Code by a lessor
with respect to personal property leased to such Person under an operating
lease;

 

(xxii)       option agreements and rights of first refusal granted with respect
to assets that are permitted to be disposed of pursuant to the terms of Section
8.02(d);

 

(xxiii)      any leases of assets permitted by Section 8.02(d);

 

32

--------------------------------------------------------------------------------


 

(xxiv)     Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto; and

 

(xxv)      Liens resulting from the deposit of funds or evidences of Debt in
trust for the purpose of decreasing or legally defeasing Debt of the Loan
Parties permitted hereby so long as such decrease or defeasance is not
prohibited hereunder.

 

“Permitted Receivables Financing” shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or interests therein through the issuance
of Debt or equity interests or through the sale of such Receivables Assets or
interests therein; provided that (a) the board of directors of the Borrower
shall have approved such transaction, (b) no portion of the Debt of a
Securitization Subsidiary is guaranteed by or is recourse to the Borrower or any
of its other Subsidiaries (other than recourse for customary representations,
warranties, covenants, indemnities and other customary matters none of which
shall relate to the collectability of such Receivables Assets), and (c) neither
the Borrower nor any of its other Subsidiaries has any obligation to maintain or
preserve such Securitization Subsidiary’s financial condition.  The Existing
Receivables Financing, as in effect on the Closing Date, is a Permitted
Receivables Financing.

 

“Permitted Refinancing” shall mean, with respect to any Debt, commitments to
make loans or advances, existing letters of credit, commitments in respect of
letters of credit, or unreimbursed amounts with respect to letters of credit,
any refinancing, refunding, renewal, replacement or extension thereof, provided,
that (i) such refinancing, refunding, renewal, replacement or extension
permitted under the foregoing shall (A) not have any obligors and/or guarantors
other than the obligors and/or guarantors on such Debt being extended, renewed,
replaced, refunded or refinanced, (B) not be secured by any assets other than
the assets (if any) securing the Debt being extended, renewed, replaced,
refunded or refinanced, (C) be at least as subordinate to the Obligations as the
Debt being extended, renewed, replaced, refunded or refinanced (and unsecured if
the Debt being extended, renewed, replaced, refunded or refinanced is unsecured)
or (D) not exceed in a principal amount the Debt being renewed, extended,
replaced, refunded or refinanced plus any Permitted Refinancing Increase in
respect of such modification, refinancing, refunding, renewal, replacement or
extension and (ii) except with respect to a Permitted Refinancing of Debt in
respect of any capital lease (as determined in accordance with GAAP) or Debt of
the Borrower and its Subsidiaries secured by Purchase Money Security Interests,
the Weighted Average Life to Maturity thereof is greater than or equal to, and
the final maturity thereof is not earlier than, that of the Debt being
refinanced, refunded, renewed, replaced or extended.

 

“Permitted Refinancing Increase” shall mean, with respect to the refinancing,
refunding, renewal, replacement or extension of any Debt, commitments in make
loans or advances, existing letters of credit, commitments in respect of letters
of credit, or unreimbursed amounts with respect to letters of credit, an amount
equal to (a) any premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal,
replacement or extension, (b) any unpaid accrued interest and fees on the Debt
commitments in make loans or advances, existing letters of credit, commitments
in respect of letters of credit, unreimbursed amounts with respect to letters of
credit, and letter of credit

 

33

--------------------------------------------------------------------------------


 

borrowings being refinanced, refunded, renewed, replaced or extended, and (c)
any existing unutilized commitments to make loans or advances, existing letters
of credit, unutilized commitments in respect of letters of credit, or
unreimbursed amounts with respect to letters of credit in connection with the
Debt being refinanced, refunded, renewed, replaced or extended.

 

“Permitted Secured Letter of Credit Facility” shall have the meaning assigned to
such term in Section 8.02(a)(vii).

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

“Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group, or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

“Plan of Reorganization” shall mean the chapter 11 plan of reorganization of the
Borrower and certain of its subsidiaries substantially in the form of the
Debtors’ Fourth Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code ECF No. 1334, Appendix A filed in the main Case of the jointly
administered Chapter 11 debtors, Case No. 16-40120 on September 13, 2016, as
amended, supplemented or otherwise modified from time to time.

 

“Platform” shall have the meaning specified in Section 8.03(i).

 

“Pledge Agreement” shall mean the Pledge Agreement substantially in the form
attached hereto as Exhibit G, executed and delivered by the Borrower and each of
the Guarantors for the benefit of the Secured Parties pursuant to Section
7.01(a)(xii) or Section 8.01(i), as the same may be supplemented, amended,
restated, replaced, or modified from time to time.

 

“Prime Rate” shall mean as of a particular date, the prime rate of interest as
published on that date in The Wall Street Journal (Eastern Edition), or if The
Wall Street Journal ceases to quote such rate, a similar rate quoted by a
national publication chosen by the Administrative Agent in its reasonable
discretion.  If The Wall Street Journal (or similar publication) is not
published on a date for which the Prime Rate must be determined, the Prime Rate
shall be the prime rate published on the nearest-preceding date.

 

“Principal Office” shall mean the Administrative Agent’s address set forth on
Schedule 1.1(A), or such other address or account as the Administrative Agent
may from time to time notify to the Borrower and the Lenders.

 

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

34

--------------------------------------------------------------------------------


 

“Public Lender” shall have the meaning specified in Section 8.03(i).

 

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

“Ratable Share” shall mean, as to any Lender, a fraction, the numerator of which
is the principal amount of such Lender’s Term Loans and the denominator of which
is the aggregate principal amount of all Term Loans of all the Lenders at such
time; provided that in the case of Section 2.05 when a Defaulting Lender shall
exist, “Ratable Share” shall mean the percentage of the aggregate principal
amount of the Term Loans (disregarding any Defaulting Lender’s Term Loans)
represented by such Lender’s Term Loans.

 

“Real Property” shall mean, individually as the context requires, the real
property (other than as set forth in the proviso below) that is owned or leased
by any Loan Party, including, but not limited to the surface, coal and other
mineral rights, interests and coal leases associated with the properties
described on Schedule 1.1(E), and “Real Property” shall mean, collectively, as
the context requires, all of the foregoing; provided, however, “Real Property”
shall not include (i) Excluded Property, (ii) any asset that shall have been
released, pursuant to Section 11.15 or Section 11.01(b) from the Liens created
in connection with this Agreement, or (iii) any “building”, “structure” or
“mobile home” (each as defined in Regulation H as promulgated by the Federal
Reserve Board under the Flood Laws).

 

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary of the Borrower.

 

“Recipient” shall mean (a) any Agent or (b) any Lender, as applicable.

 

“Reclamation Laws” shall mean all Laws relating to mining reclamation or
reclamation liabilities including the Surface Mining Control and Reclamation Act
of 1977, as amended, and its state and local counterparts or equivalents,
including those applicable in West Virginia and Wyoming.

 

“Refinanced Facility” shall have the meaning specified in Section 2.07(d)(i).

 

“Refinancing Facility” shall have the meaning specified in Section 2.07(a).

 

“Refinancing Facility Effective Date” shall have the meaning specified in
Section 2.07(c).

 

“Refinancing Facility Lender” shall mean any Person who provides a Refinancing
Facility.

 

“Refinancing Notes” shall have the meaning specified in Section 8.02(a)(iv).

 

“Refinancing Term Loan” shall mean, with respect to any Refinancing Facility, an
advance made by any Refinancing Facility Lender under such Refinancing Facility.

 

35

--------------------------------------------------------------------------------


 

“Register” shall have the meaning specified in Section 11.08(c).

 

“Regulated Substances” shall mean, any substance, material or waste, regardless
of its form or nature, defined, listed or regulated under Environmental Health
and Safety Laws as a “hazardous substance”, “pollutant”, “pollution”,
“contaminant”, “hazardous or toxic substance”, “extremely hazardous substance”,
“toxic chemical”, “toxic substance”, “toxic waste”, “hazardous waste”, “special
handling waste”, “industrial waste”, “residual waste”, “solid waste”, or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which is regulated by the Environmental Health and Safety
Laws due to its radioactive, ignitable, corrosive, reactive, explosive, toxic,
carcinogenic or infectious properties or nature,  including, without limitation,
coal refuse, run-of-mine coal, acid mine drainage, petroleum and petroleum
products (including crude oil and any fractions thereof), natural gas, coalbed
methane gas, synthetic gas and any mixtures thereof, asbestos, urea
formaldehyde, polychlorinated biphenyls, mercury and radioactive substances.

 

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

“Reinvestment Deferred Amounts” shall have the meaning specified in Section
5.06(b)(ii).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Release” shall mean anything defined as a “release” under CERCLA or RCRA.

 

“Remedial Action” shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, the treatment of discharges or seeps, containment,
operation and maintenance or management in-place, control, abatement or other
response actions to Regulated Substances and any closure or post-closure
measures, or reclamation activities associated therewith.

 

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or a Multiemployer Plan
(other than any such event as to which the thirty-day notice period is waived);
provided that, in the case of any such reportable event with respect to a
Multiemployer Plan, such event shall only be deemed a Reportable Event for
purposes of this Agreement if the Borrower has knowledge of such event.

 

“Repricing Event” shall mean, (a) any prepayment or refinancing of all or any
portion of Term Loans with the proceeds of, or any conversion of such Term Loans
into, any new or replacement tranche of debt financing (excluding any borrowing
under the ABL Facility) with a Weighted Average Yield that is less than the
Weighted Average Yield applicable to the Term Loans and (b) any amendment to the
Facility that, directly or indirectly, has the effect of reducing the Weighted
Average Yield of the Term Loans (as reasonably determined by the Administrative
Agent in consultation with the Borrower); provided that any such prepayment,

 

36

--------------------------------------------------------------------------------


 

refinancing, conversion or amendment that occurs substantially concurrently with
a Change of Control shall not result in the occurrence of a Repricing Event.

 

“Required Lenders” shall mean the Lenders (other than any Defaulting Lender)
holding more than 50% of the aggregate principal amount of the Term Loans
(excluding any Defaulting Lender).

 

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 10.06.

 

“Responsible Officer” shall mean, with respect to the Borrower, each of the
chief executive officer, president, chief financial officer, treasurer and any
vice president of the Borrower and, as to any document delivered on the Closing
Date, shall include any secretary or assistant secretary or any other individual
or similar official thereof with substantially equivalent responsibilities of
the Borrower, and with respect to any Agent, any officer assigned to the
corporate trust office of such Person, including any managing director,
principal, vice president, assistant vice president, assistant treasurer,
assistant secretary, or any other officer of such Person customarily performing
functions similar to those performed by any of the above designated officers and
having direct responsibility for the administration of this Agreement, and also,
with respect to a particular matter, any other officer, to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

 

“Restricted Payment” shall have the meaning assigned to such term in Section
8.02(h).

 

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 8.02(l).

 

“Sanctioned Country” shall have the meaning assigned to such term in Section
6.23.

 

“Sanctioned Person” shall have the meaning assigned to such term in Section
6.23.

 

“Sanctions” shall mean any sanctions administered or enforced by the United
States (including but not limited to the Office of Foreign Assets Control of the
U.S. Treasury Department and the U.S. Department of State), the United Nations
Security Council, the European Union and Her Majesty’s Treasury or any other
relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Hedge Agreement” shall mean any agreement entered in connection with a
Hedging Transaction between a Loan Party and a Lender Counterparty to the extent
such agreement provides that the obligations thereunder are to be secured on a
pari passu basis with the Obligations; provided that no such Secured Hedge
Agreement will create (or be deemed to create) in favor of any Lender
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Loan Documents except as expressly provided in Section 11.01 of this
Agreement.

 

37

--------------------------------------------------------------------------------


 

“Secured Net Leverage Ratio” shall mean as of any date of determination, the
ratio of the amounts under the following clauses (a) and (b):

 

(a) (i) the aggregate amount of Debt (determined in accordance with GAAP) (other
than (x) Debt of the type described in clause (iii) of the definition thereof
constituting payments made or to be made to the U.S. Federal Bureau of Land
Management with respect to the acquisition of any U.S. federal coal lease by any
Loan Party or Subsidiary of any Loan Party which payments are either deferred
purchase price payments or bonus bid payments related to any such lease and (y)
Debt of the type described in clause (iv) of the definition thereof except to
the extent of any unreimbursed drawing thereunder) of the Borrower and its
Subsidiaries (other than Permitted Joint Ventures to the extent constituting
Subsidiaries) that is secured by any assets of the Borrower or any of its
Subsidiaries as of the date of the financial statements most recently delivered
by the Borrower pursuant to Section 8.03(a) or Section 8.03(b) less (ii) the
aggregate amount of Unrestricted Cash as of such date (but excluding any such
Unrestricted Cash that constitute proceeds of any Debt for which this Secured
Net Leverage Ratio was required to be tested), to

 

(b) the sum of EBITDA of the Borrower and its Subsidiaries (other than Permitted
Joint Ventures to the extent constituting Subsidiaries) for the period of four
consecutive fiscal quarters ending as of the date of such financial statements.

 

It is expressly agreed that, for purposes of determining the Secured Net
Leverage Ratio, the difference between actual funded indebtedness and the fair
market value of funded indebtedness recorded as required by the Statement of the
Financial Accounting Standards Board No. 141 (as in effect on the Closing Date)
will be excluded from indebtedness in the determination of Debt.

 

“Secured Parties” shall mean, collectively, the Lenders, the Administrative
Agent, the Collateral Agent and the Lender Counterparties.

 

“Securitization Subsidiary” shall mean a Subsidiary of the Borrower (all of the
outstanding equity interests of which, other than de minimis preferred stock and
director’s qualifying shares, if any, are owned, directly or indirectly, by the
Borrower) that is established for the limited purpose of acquiring and financing
Receivables Assets and interests therein of the Borrower or any Subsidiary of
the Borrower and engaging in activities ancillary thereto.

 

“Security Agreement” shall mean the Security Agreement substantially in the form
attached hereto as Exhibit H, executed and delivered by the Borrower and each of
the Guarantors for the benefit of the Secured Parties pursuant to Section
7.01(a)(xii) or Section 8.01(i), as the same may be supplemented, amended,
restated, replaced, or modified from time to time.

 

“Significant Subsidiary” shall mean individually any Subsidiary of the Borrower
other than the Non-Guarantor Subsidiaries, and Significant Subsidiaries shall
mean collectively all Subsidiaries of the Borrower other than the Non-Guarantor
Subsidiaries.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable

 

38

--------------------------------------------------------------------------------


 

value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Standard & Poor’s” shall mean Standard & Poor’s Financial Services LLC, a
subsidiary of S&P Global Inc. and any successor thereto.

 

“Stated Maturity Date” shall mean (i) with respect to the Initial Term Loans,
March 7, 2024 and (ii) with respect to the Incremental Term Loans, the Extended
Term Loans and the Refinancing Term Loans, the date on which such Loans shall
become due and payable in full hereunder, as specified in the applicable joinder
agreement or amendment hereto.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board and any other banking authority,
domestic or foreign, to which the Administrative Agent or any Lender (including
any branch, Affiliate or other fronting office making or holding a Loan) is
subject for Eurocurrency Liabilities (as defined in Regulation D of the Federal
Reserve Board).  LIBOR Rate Loans shall be deemed to constitute Eurocurrency
Liabilities (as defined in Regulation D of the Board) and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under such
Regulation D.  Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, controlled or held by the parent or one or
more subsidiaries of the parent, or (b) whose accounts are consolidated with the
accounts of the parent or one or more subsidiaries of the parent in such
parent’s or subsidiary’s SEC filings.  Unless the context otherwise requires,
Subsidiary shall mean a Subsidiary of the Borrower.

 

“Subsidiary Shares” shall have the meaning assigned to that term in Section
6.02.

 

39

--------------------------------------------------------------------------------


 

“Swap Obligation” shall have the meaning assigned to that term in the definition
of “Excluded Swap Obligation.”

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a), any Incremental Term Loans, any Refinancing Term
Loans and any Extended Term Loans.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 1.1(B), or
in the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.08.  The aggregate
principal amount of the Term Loan Commitments of all Lenders as of the Closing
Date is $300,000,000.

 

“Term Loan Extension Request” shall have the meaning assigned to that term in
Section 2.08.

 

“Term Loan Extension Series” shall have the meaning assigned to that term in
Section 2.08.

 

“Term Loan Fee Letter” shall mean the Term Loan Fee Letter, dated February 16,
2017, by and among the Borrower and the Arrangers.

 

“Term Loan Priority Collateral” means all Collateral other than ABL Priority
Collateral.

 

“Term Loan Request” shall have the meaning assigned to that term in Section
2.03.

 

“Termination Date” shall mean the earlier of (a) the Stated Maturity Date and
(b) the date the Obligations are accelerated pursuant to Section 9.02.

 

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of the amounts under the following clauses (a) and (b):

 

(a) (i) the aggregate amount of Debt (determined in accordance with GAAP) (other
than (x) Debt of the type described in clause (iii) of the definition thereof
constituting payments made or to be made to the U.S. Federal Bureau of Land
Management with respect to the acquisition of any U.S. Federal coal lease by any
Loan Party or Subsidiary of any Loan Party which payments are either deferred
purchase price payments or bonus bid payments related to any such lease and (y)
Debt of the type described in clause (iv) of the definition thereof except to
the extent of any unreimbursed drawings thereunder) of the Borrower and its
Subsidiaries (other than Permitted Joint Ventures to the extent constituting
Subsidiaries) as of the date of the financial statements most recently delivered
by the Borrower pursuant to Section 8.03(a) or Section 8.03(b) less (ii)

 

40

--------------------------------------------------------------------------------


 

the aggregate amount of Unrestricted Cash as of such date (but excluding any
such Unrestricted Cash that constitute proceeds of any Debt for which this Total
Net Leverage Ratio was required to be tested), to

 

(b) the sum of EBITDA of the Borrower and its Subsidiaries (other than Permitted
Joint Ventures to the extent constituting Subsidiaries) for the period of four
consecutive fiscal quarters ending as of the date of such financial statements.

 

It is expressly agreed that, for purposes of determining the Total Net Leverage
Ratio, the difference between actual funded indebtedness and the fair market
value of funded indebtedness recorded as required by the Statement of the
Financial Accounting Standards Board No. 141 (as in effect on the Closing Date)
will be excluded from indebtedness in the determination of Debt.

 

“Transactions” shall mean (i) the effectiveness of the Loan Documents and the
borrowing of the Loans on the Closing Date pursuant to Section 2.01, (ii) the
payment of all premiums, fees and expenses in connection with the foregoing and
(iii) the refinancing of the Existing Credit Agreement.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York or any other state the laws of
which are required to be applied in connection with the perfection of security
interests created by the applicable Collateral Documents.

 

“Unrestricted Cash” shall mean the aggregate amount of cash and Permitted
Investments held in accounts on the consolidated balance sheet of Borrower and
its Subsidiaries not to exceed $300,000,000 in the aggregate, to the extent that
the use of such cash for application to payment of the Obligations or other Debt
is not prohibited by law or any contract or other agreement and such cash is and
Permitted Investments are free and clear of all Liens (other than Liens in favor
of the Collateral Agent, the ABL Agent or any other agent or representative with
respect to permitted secured Debt that is subject to an intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent) and
Liens permitted pursuant to clause (xv) of the definition of Permitted Liens.

 

“Upfront Fee” shall have the meaning assigned to that term in Section 2.02(b).

 

“U.S. Person” shall mean a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code, or any person treated as a United
States person for purposes of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to that term
in Section 5.09(f).

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Debt on any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by

 

41

--------------------------------------------------------------------------------


 

multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Debt.

 

“Weighted Average Yield” shall mean, with respect to any Debt on any date, the
weighted average yield to maturity, in each case, based on the interest rate
applicable to such Debt on such date and giving effect to any applicable
interest rate floor as well as original issue discount and all upfront or
similar fees (which shall be deemed to constitute like amounts of original issue
discount) payable by the Borrower to all of the lenders or debt holders
generally with respect to such Debt in the initial primary syndication thereof
(amortized over the shorter of (x) the original stated life of such Debt and (y)
the four years following the date of incurrence thereof), but excluding
customary arrangement, structuring, underwriting, amendment, commitment or other
fees not paid generally to all lenders or holders of such Debt or payable to the
Arrangers (or their affiliates) or any other arranger or agent (or their
respective affiliates) in connection with such Debt (and not payable to lenders
or debt holders generally).

 

“Withdrawal Liability” shall mean any liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Title IV of ERISA.

 

“Withholding Agent” shall mean any Loan Party and any Agent.

 

“Working Capital Facility” shall mean any Permitted Receivables Financing and
any ABL Facility.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02.         Interpretive Provisions.

 

(a)           Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole and not any particular
provision thereof; (iii) article, section, subsection, clause, schedule and
exhibit references are to this Agreement or other Loan Document, as the case may
be, unless otherwise specified; (iv) reference to any Person includes such
Person’s successors and assigns, and in the case of an Official Body, any other
Official Body that shall have succeeded to any or all of functions thereof; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated, but only to the extent that
such

 

42

--------------------------------------------------------------------------------


 

amendment, modification, replacement, substitution or restatement is not
prohibited by this Agreement or any Applicable Intercreditor Agreement; (vi)
relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; (vii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 

(b)           Limited Conditions Acquisitions.

 

(i)            In connection with any action being taken primarily in connection
with a Limited Condition Acquisition (including, without limitation, any
Permitted Acquisition financed with the proceeds of an Incremental Facility as
set forth in Section 2.06), for purposes of testing availability under baskets
set forth in this Agreement (including baskets measured as a percentage of
consolidated total assets, if any), in each case, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, an “LCA Election”), the date of determination of whether
any such action is permitted hereunder may be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith (including any incurrence of Debt and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent four
consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Borrower are available, the Borrower
would have been permitted to take such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with.  For the avoidance of doubt, if the Borrower has made
an LCA Election and any of the ratios or baskets for which compliance was
determined or tested as of the LCA Test Date are exceeded as a result of
fluctuations in any such ratio or basket, including due to fluctuations in
consolidated total assets of the Borrower or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such baskets or ratios will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the relevant transaction or action is permitted to be consummated or
taken.  If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Debt or Liens, or the
making of Restricted Payments, mergers, the conveyance, lease or other transfer
of all or substantially all of the assets of the Borrower, or the prepayment,
redemption, purchase, defeasance or other satisfaction of Debt on or following
the relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the definitive agreement for
such Limited Condition Acquisition is terminated or expires without consummation
of such Limited Condition Acquisition, any such ratio or basket shall be tested
by calculating the availability under such ratio or basket on a pro forma basis
(A) assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any

 

43

--------------------------------------------------------------------------------


 

incurrence of Debt and the use of proceeds thereof) have been consummated and
(B) assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Debt and the use of proceeds
thereof) have not been consummated.

 

(ii)           In connection with any action being taken primarily in connection
with a Limited Condition Acquisition (including, without limitation, any
Permitted Acquisition financed with the proceeds of an Incremental Facility as
set forth in Section 2.06), for purposes of determining compliance with any
provision of this Agreement which requires that no Default or Event of Default,
as applicable, has occurred, is continuing or would result from any such action,
as applicable, such condition (other than any such condition applicable to
Limited Condition Acquisitions as described in Section 2.06(d)(i)) may, at the
option of the Borrower, be deemed satisfied, so long as no Default or Event of
Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Acquisition are entered into.  For the avoidance of doubt, if
the Borrower has exercised its option under this Section 1.02(b), and any such
Default or Event of Default occurs following the date the definitive agreements
for the applicable Limited Condition Acquisition were entered into and prior to
the consummation of such Limited Condition Acquisition, any such Default or
Event of Default shall be deemed to not have occurred or be continuing for
purposes of determining whether any action being taken in connection with such
Limited Condition Acquisition is permitted hereunder.

 

(iii)          In connection with any action being taken in connection with a
Limited Condition Acquisition (including, without limitation, any Permitted
Acquisition financed with the proceeds of an Incremental Facility as set forth
in Section 2.06), for purposes of determining compliance with any provision of
this Agreement which requires compliance with any representations and warranties
set forth herein, such condition (other than any such condition applicable to
Limited Condition Acquisitions as described in Section 2.06(d)(i)) may, at the
option of the Borrower, be deemed satisfied, so long as the Borrower is in
compliance with such representations and warranties on the date the definitive
agreements for such Limited Condition Acquisition are entered into.  For the
avoidance of doubt, if the Borrower has exercised its option under this Section
1.02(b), and any such breach of a representation or warranty occurs following
the date the definitive agreements for the applicable Limited Condition
Acquisition were entered into and prior to the consummation of such Limited
Condition Acquisition, any such breach shall be deemed to not have occurred for
purposes of determining whether any action being taken in connection with such
Limited Condition Acquisition is permitted hereunder.

 

(c)           Compliance with Certain Covenants.  Notwithstanding anything to
the contrary herein, with respect to any amounts incurred or transactions
entered into (or consummated) in reliance on clause (a) of the “Incremental Debt
Cap” definition or Section 8.02(h)(v)(i) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on clause (b) of the “Incremental Debt Cap”
definition or Section 8.02(h)(v)(ii) (any such amounts, the “Incurrence Based
Amounts”), it is understood and agreed that the Fixed Amounts (and any cash
proceeds thereof) shall be

 

44

--------------------------------------------------------------------------------


 

disregarded in the calculation of the financial ratio or test applicable to the
Incurrence Based Amounts in connection with such substantially concurrent
incurrence.

 

(d)           Initial Ratio Calculations.  To the extent that any provision of
this Agreement requires or tests compliance with (or with respect to) the
Secured Net Leverage Ratio or the Total Net Leverage Ratio prior to the initial
date upon which the financial statements required by Section 8.03(a) or 8.03(b),
as the case may be, are required to be delivered, such ratios shall be
calculated as of the period of four consecutive fiscal quarters ending December
31, 2016.

 

Section 1.03.         Accounting Principles; Changes in GAAP.  Except as
otherwise provided in this Agreement, all computations and determinations as to
accounting or financial matters and all financial statements to be delivered
pursuant to this Agreement shall be made and prepared in accordance with GAAP
(including principles of consolidation where appropriate), and all accounting or
financial terms shall have the meanings ascribed to such terms by GAAP;
provided, however that all accounting terms used in Section 8.02 (and all
defined terms used in the definition of any accounting term used in Section
8.02) shall have the meaning given to such terms (and defined terms) under GAAP
as in effect on the date hereof applied on a basis consistent with those used in
preparing the Historical Statements (after giving effect to Fresh Start
Reporting, as applicable); provided however if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in Article
VIII or any related definition, or the provisions relating to Excess Cash Flow,
to eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant or provisions relating to Excess
Cash Flow (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VIII or any related definition, or
provisions relating to Excess Cash Flow, for such purpose), then the Borrower’s
compliance with such covenant or provisions relating to Excess Cash Flow shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders.

 

ARTICLE 2
THE LOANS

 

Section 2.01.         The Loans.

 

(a)           Subject to the terms and conditions hereof, each Lender agrees,
severally and not jointly, to make a Term Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Term Loan Commitment.

 

(b)           Any amounts borrowed under Section 2.01(a) and repaid or prepaid
may not be reborrowed.

 

Section 2.02.         Fees.

 

(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times specified in the Agent Fee Letter. 
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

45

--------------------------------------------------------------------------------


 

(b)           The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, an upfront fee equal to 0.50% of the aggregate amount of
its Term Loan Commitment on the Closing Date (which may, at the discretion of
the Administrative Agent, take the form of original issue discount) (the
“Upfront Fee”).  All Upfront Fees shall be payable in full on the Closing Date
out of the proceeds of the Initial Term Loans as and when funded.

 

Section 2.03.         Term Loan Requests, Borrowings, Loan Conversions and
Continuations.

 

(a)           Term Loan Request.  Each borrowing, conversion to or the renewal
of the LIBOR Rate Loan shall be made upon the Borrower’s duly completed
irrevocable request therefor substantially in the form of Exhibit I, completed
and signed by a Responsible Officer of the Borrower, or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Term Loan Request”).  Each Term Loan Request must be received by the
Administrative Agent not later than 11:00 a.m., (x) three Business Days prior to
the requested date of any borrowing (or, with respect to the borrowing on the
Closing Date, such shorter period as may be agreed by the Administrative Agent
in its sole discretion), conversion to or renewal of LIBOR Rate Loans or one
Business Day for any conversion of LIBOR Rate Loans to Base Rate Loans, and
(y) on the requested date of any borrowing of Base Rate Loans.  Each telephonic
notice by the Borrower pursuant to this Section must be confirmed promptly by
delivery to the Administrative Agent of a written Term Loan Request,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each conversion to or renewal of LIBOR Rate Loans shall be in a principal amount
of $5,000,000 or a whole multiple of $500,000 in excess thereof.  Each
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Term Loan Request (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
borrowing (and the Class of Term Loans requested), a conversion of Term Loans,
or a renewal of LIBOR Rate Loans, (ii) the requested date of the borrowing,
conversion or renewal, as the case may be (which shall be a Business Day),
(iii) the principal amount of Term Loans to be borrowed, converted or renewed,
(iv) whether the Adjusted LIBOR Rate or Base Rate shall apply to such Term Loans
to be borrowed or converted to, and (v) if applicable, the duration of the
Interest Period with respect thereto.  During the existence of an Event of
Default, no Term Loans may be requested as, converted to or renewed as LIBOR
Rate Loans without the consent of the Required Lenders.  If the Borrower
requests a borrowing of, conversion to, or continuation of LIBOR Rate Loan in
any such Term Loan Request, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of 1-month.

 

(b)           Borrowings, Loan Conversions and Continuation.  Following receipt
of a Term Loan Request the Administrative Agent shall promptly notify each
Lender of the amount of its Ratable Share of the applicable Term Loans, and if
no timely notice of a conversion or renewal is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 4.05.  Any portion of a
borrowing maturing or required to be repaid in less than one month may not be
converted into or continued as an LIBOR Rate Loan.

 

(c)           Account. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof, not later than 1:00 p.m., New York City
time, by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may

 

46

--------------------------------------------------------------------------------


 

designate, and the Administrative Agent shall promptly credit the amounts so
received to an account designated by the Borrower in the applicable Term Loan
Request or, if a borrowing shall not occur on such date because any condition
precedent herein specified shall not have been met, return the amounts so
received to the respective Lenders.

 

(d)           Administrative Agent’s Funding.  Unless the Administrative Agent
shall have received notice from a Lender prior to the date of any borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
portion of such Borrowing Tranche, the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the date
of such borrowing in accordance with paragraph (c) above and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If the Administrative Agent shall have so
made funds available then, to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower but excluding the date such amount
is repaid to the Administrative Agent at (i) in the case of the Borrower, a rate
per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing Tranche and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error).  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing Tranche for purposes of this Agreement.  Any payment by any
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

Section 2.04.         Obligations of Lenders Several; Repayment of Loans.

 

(a)           Obligations of Lenders Several.  The obligations of the Lenders to
make payments pursuant to Section 11.03(c) are several and not joint. The
failure of any Lender to make any payment under Section 11.03(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its payment under Section 11.03(c).

 

(b)           Notes.  Any Lender may request that Loans made (or deemed made) by
it be evidenced by a Note.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to such Lender and its registered
assigns in the form attached hereto as Exhibit E.

 

Section 2.05.         Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then, so
long as such Lender is a Defaulting Lender, the outstanding Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.01); provided
that the restriction in this Section 2.05 shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of each Lender or each Lender directly affected thereby. 
Except as otherwise expressly

 

47

--------------------------------------------------------------------------------


 

provided in this Section 2.05, performance by the Borrower of its obligations
hereunder and the other Loan Documents shall not be excused or otherwise
modified as a result of any Lender becoming a Defaulting Lender or the operation
of this Section 2.05.

 

Section 2.06.         Incremental Debt.

 

(a)           Request for Incremental Facility.  Upon written notice (an
“Incremental Facility Request”) to the Administrative Agent (who shall promptly
notify the existing Lenders), the Borrower may, without the consent of any
Lender (other than, for the avoidance of doubt, any Lender extending an
Incremental Facility with respect to its decision of whether to participate in
such Incremental Facility), request to incur additional Term Loans under the
same Class as the Initial Term Loans funded on the Closing Date (an “Incremental
Term Loan Increase”), or add one or more new tranches of term loans (together
with any Incremental Term Loan Increase, each an “Incremental Facility”) in an
aggregate principal amount, which when added to the aggregate principal amount
of the other Incremental Debt outstanding does not exceed the Incremental Debt
Cap; provided that (i) any such request for an Incremental Facility shall be in
a minimum amount equal to the lesser of (x) $25,000,000 and (y) the entire
amount that remains available for request under this Section 2.06 and (ii) the
Borrower may make a maximum of five such requests.

 

(b)           Incremental Facility Request.  Each Incremental Facility Request
from the Borrower shall set forth (i) the requested principal amount of the
Incremental Facility and (ii) the proposed material terms of the Incremental
Facility (including its proposed interest rate, amortization and any prepayment
premiums).  An Incremental Facility may be provided by (A) an existing Lender
(but no Lender shall be obligated to provide a commitment in respect of an
Incremental Facility, nor shall the Borrower have any obligation to approach any
existing Lenders to provide a commitment in respect of an Incremental Facility)
or (B) any other Incremental Lender so long as any such Person is approved by
any Person who would have consent rights pursuant to Section 11.08 if such
Incremental Lender was becoming a Lender.  Subject to any such consents being
received and if not already a party hereto, any such Incremental Lender may
become a party to this Agreement by entering into a joinder agreement in form
and substance reasonably satisfactory to the Administrative Agent.

 

(c)           Effective Date and Allocations.  In connection with any
Incremental Facility, the Administrative Agent and the Borrower shall determine
the effective date (the “Incremental Facility Effective Date”).  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
principal amount of the Incremental Facility and the Incremental Facility
Effective Date.

 

(d)           Conditions to Effectiveness of Incremental Facility. The
effectiveness of each Incremental Facility shall be subject to the following
conditions:

 

(i)            as of the Incremental Facility Effective Date, (A) the
representations and warranties contained in Article 6 (or, in the case of any
Incremental Facility being requested in connection with a Limited Condition
Acquisition, only certain customary specified representations and acquisition
agreement representations to the extent acceptable to the Lenders providing such
Incremental Facility) are true and correct in all

 

48

--------------------------------------------------------------------------------


 

material respects (or, in the case of any representation and warranty that is
qualified as to “materiality,” “Material Adverse Change” or similar language, in
all respects) on and as of the Incremental Facility Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (ii) (A) if such Incremental Facility is being
requested in connection with a Limited Condition Acquisition, no Default or
Event of Default under Sections 9.01(a), (k), or (l) (and no other Default or
Event of Default the absence of which is a condition required by the lenders
providing such Incremental Facility) has occurred or is continuing or would
immediately result therefrom, (B) otherwise, no Default or Event of Default has
occurred or is continuing or would immediately result therefrom and (C) the
Administrative Agent shall have received a certificate dated as of such date and
executed by a Responsible Officer of the Borrower as to the foregoing;

 

(ii)           such Incremental Facility shall have the same guarantees as, and
be secured on a pari passu basis with, the Obligations; provided that, if agreed
by the Borrower and the relevant Incremental Lenders, the Incremental Facility
(other than any Incremental Term Loan Increase) may be subject to lesser
guarantees or be unsecured or less secured, or the Liens securing the
Incremental Facility (other than any Incremental Term Loan Increase) may rank
junior to the Liens securing the Term Loans; provided, further, that any junior
or less secured Incremental Facility shall be subject to an intercreditor
agreement reasonably satisfactory to the Administrative Agent;

 

(iii)          such Incremental Facility shall not be secured by a Lien on any
assets of the Borrower and its Subsidiaries that does not also secure the
Obligations, and, to the extent guaranteed, such Incremental Facility shall not
be guaranteed by any Subsidiary that is not a Guarantor of the Obligations;

 

(iv)          such Incremental Facility shall (A) have a final maturity no
earlier than the Latest Maturity Date, (B) have a Weighted Average Life to
Maturity no shorter than each Class of Term Loans then outstanding and (C) not
have any terms which require it to be voluntarily or mandatorily prepaid (other
than scheduled amortization) prior to the repayment in full of the outstanding
Term Loans pursuant to Section 5.06 hereof, unless accompanied by at least a
ratable payment of such Term Loans;

 

(v)           (A) except as otherwise specified in the documentation for the
applicable Incremental Facility, the Administrative Agent shall have received
legal opinions, board resolutions and other closing certificates reasonably
requested by the Administrative Agent and consistent with those delivered on the
Closing Date under Section 7.01 and (B) all fees and expenses owing in respect
of such Incremental Facility to the Administrative Agent and the Lenders shall
have been paid in full; and

 

(vi)          the terms of any Incremental Term Loan Increase (other than with
respect to original issue discount or upfront fees) shall be identical to the
Initial Term Loans funded on the Closing Date;

 

49

--------------------------------------------------------------------------------


 

(vii)         to the extent such terms and documentation for the Incremental
Facility (other than any Incremental Term Loan Increase covered in clause
(vi) above) are not substantially consistent with the applicable Loan Documents,
they shall be reasonably satisfactory to the Administrative Agent, unless such
terms (A) are more favorable to the Borrower, taken as a whole, than the Loan
Documents in respect of the outstanding Term Loans (or the Lenders under the
outstanding Term Loans receive the benefit of the more restrictive terms, which,
for avoidance of doubt, may be provided to them without their consent), in each
case, as certified by a Responsible Officer of the Borrower in good faith,
(B) concern pricing (including interest rates, interest rate floors, interest
rate margins, fees, original issue discount or other fees), the amortization
schedule, commitment reductions, prepayments and any prepayment premiums
applicable to such Incremental Facility or (C) apply after the Latest Maturity
Date at the time such Incremental Facility is made available (it being
understood to the extent that any financial maintenance covenant is added for
the benefit of any such Incremental Facility, no consent shall be required from
the Administrative Agent to the extent that such financial maintenance covenant
is also added for the benefit of the outstanding Term Loans).

 

(e)           Most Favored Nations.  If any Incremental Facility is incurred
during the twelve month period following the Closing Date, in the event that the
Weighted Average Yield for any Incremental Facility exceeds the Weighted Average
Yield for the Initial Term Loans by more than 50 basis points (the “Excess”),
then the interest rate margins for the Initial Term Loans shall be increased to
the extent necessary to eliminate such Excess; provided that, in determining the
Weighted Average Yield applicable to the Incremental Facility and the Initial
Term Loans, if the Incremental Facility includes an interest rate floor greater
than the applicable interest rate floor under the Initial Term Loans, such
differential between interest rate floors shall be equated to the applicable
interest rate margin for purposes of determining whether an increase to the
interest rate margin under the Initial Term Loans shall be required, but only to
the extent an increase in the interest rate floor in the Initial Term Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the interest rate margin) applicable
to the Initial Term Loans may be increased to the extent necessary in respect of
such differential between interest rate floors; provided that each basis point
increase to the interest rate floor of the Initial Term Loans shall count as one
basis point of increase in the interest rate margin to the Initial Term Loans
for purposes of eliminating the Excess.

 

(f)            Amendment.  With the consent of the Lenders providing an
Incremental Facility, the Borrower and the Administrative Agent (and without the
consent of any other Lender), this Agreement shall be amended in writing to
reflect any changes necessary to give effect to such Incremental Facility in
accordance with its terms (including, without limitation, to give such
Incremental Facility the benefits of Section 5.06, as applicable).

 

(g)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 5.02 or Section 11.01 to the contrary.

 

Section 2.07.         Refinancing Debt.

 

(a)           Refinancing Facility.  The Borrower may extend, refinance, renew
or replace, in whole or in part, the Loans under any Facility with one or more
term loan facilities (each, a

 

50

--------------------------------------------------------------------------------


 

“Refinancing Facility”); provided that any such request for an Refinancing
Facility shall be in a minimum amount equal to the lesser of (i) $25,000,000 and
(ii) the entire amount of any Facility which is being extended, refinanced,
renewed or replaced under this Section 2.07.

 

(b)           Refinancing Facility Lender.  A Refinancing Facility may be
provided by (i) an existing Lender (but no Lender shall be obligated to provide
a commitment in respect of a Refinancing Facility, nor shall the Borrower have
any obligation to approach any existing Lenders to provide a commitment in
respect of a Refinancing Facility) or (ii) any other Refinancing Facility Lender
so long as any such Person is approved by any Person who would have consent
rights pursuant to Section 11.08 if such Refinancing Facility Lender was
becoming a Lender.  Subject to any such consents being received and if not
already a party hereto, any such Refinancing Facility Lender may become a party
to this Agreement by entering into a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent.

 

(c)           Effective Date.  In connection with any Refinancing Facility, the
Administrative Agent and the Borrower shall determine the effective date (the
“Refinancing Facility Effective Date”).  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the principal amount of the Refinancing
Facility and the Refinancing Facility Effective Date.

 

(d)           Conditions to Effectiveness of Refinancing Facility. The
effectiveness of each Refinancing Facility shall be subject to the following
conditions:

 

(i)            the aggregate principal amount (or accreted value, if applicable)
of any Refinancing Facility will not exceed the outstanding aggregate principal
amount (or accreted value, if applicable) of any Facility which it is extending,
refinancing, renewing or replacing (the “Refinanced Facility”) plus any
Permitted Refinancing Increase;

 

(ii)           such Refinancing Facility shall have the same guarantees as, and
be secured on a pari passu basis with, the Obligations; provided that, if agreed
by the Borrower and the relevant Refinancing Facility Lenders, the Refinancing
Facility may be subject to lesser guarantees or be unsecured or less secured, or
the Liens securing the Refinancing Facility may rank junior to the Liens
securing the Obligations; provided further that any Refinancing Facility that is
secured on a pari passu or junior basis with the Obligations shall be subject to
an intercreditor agreement reasonably satisfactory  to the Administrative Agent;

 

(iii)          such Refinancing Facility shall not be secured by a Lien on any
assets of the Borrower and its Subsidiaries that does not also secure the
Obligations, and, to the extent guaranteed, such Refinancing Facility shall not
be guaranteed by any Subsidiary that is not a Guarantor of the Obligations;

 

(iv)          such Refinancing Facility shall (A) have a final maturity no
earlier than the maturity date of the Refinanced Facility, (B) a Weighted
Average Life to Maturity no shorter than that of the Refinanced Facility and
(C) shall not have any terms which require it to be voluntarily or mandatorily
prepaid prior to the repayment in full of the outstanding Term Loans, unless
accompanied by at least a ratable payment of such Term Loans;

 

51

--------------------------------------------------------------------------------


 

(v)           to the extent such terms and documentation for the Refinancing
Facility are not substantially consistent with the applicable Loan Documents,
they shall be reasonably satisfactory to the Administrative Agent, unless such
terms (A) are more favorable to the Borrower, taken as a whole, than the Loan
Documents in respect of the outstanding Term Loans (or the Lenders under the
outstanding Term Loans shall receive the benefit of the more restrictive terms,
which, for avoidance of doubt, may be provided to them without their consent),
in each case, as certified by a Responsible Officer of the Borrower in good
faith, (B) concern pricing (including interest rates, rate floors, fees,
original issue discount or other fees), the amortization schedule, commitment
reductions, prepayments and any prepayment premiums applicable to such
Refinancing Facility or (C) apply after the Latest Maturity Date in effect at
the time such Refinancing Facility is incurred; and

 

(vi)          the proceeds of such Refinancing Facility (other than proceeds of
such Refinancing Facility that are used to fund any Permitted Refinancing
Increase (as set forth in clauses (a) and (b) of the definition of such term))
shall be applied, on a dollar-for-dollar basis, substantially concurrently with
the incurrence thereof, to the repayment of the Refinanced Facility.

 

(e)           Amendment.  With the consent of the Lenders providing a
Refinancing Facility, the Borrower and the Administrative Agent (and without the
consent of any other Lenders), this Agreement shall be amended in writing to
reflect any changes necessary to give effect to such Refinancing Facility in
accordance with its terms (including, without limitation, to give such
Refinancing Facility the benefits of Section 5.06, as applicable).

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 5.02 or Section 11.01 to the contrary.

 

Section 2.08.         Extension of Term Loans(a)              .

 

(a)           Extension of Term Loans.  The Borrower may at any time and from
time to time request that all or a portion of the Term Loans of a given
Class (each, an “Existing Term Loan Tranche”) be amended to extend the scheduled
maturity date(s) with respect to all or a portion of any principal amount of
such Term Loans (any such Term Loans which have been so amended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.08.  In
order to establish any Extended Term Loans, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to (or more favorable, taken as a whole, to the
Borrower than) the Term Loans under the Existing Term Loan Tranche from which
such Extended Term Loans are to be amended, except that: (i) all or any of the
scheduled amortization payments of principal of the Extended Term Loans may be
delayed to later dates than the scheduled amortization payments of principal of
the Term Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; (ii)

 

52

--------------------------------------------------------------------------------


 

the yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise) may be
different than the yield for the Term Loans of such Existing Term Loan Tranche,
in each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Latest Maturity Date that is in effect on
the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Term Loans); and (iv) Extended Term Loans may
have call protection as may be agreed by the Borrower and the Lenders thereof;
provided that no Extended Term Loans may be optionally prepaid prior to the date
on which all Term Loans with an earlier final maturity (including Term Loans
under the Existing Term Loan Tranche from which they were amended) are repaid in
full, unless such optional prepayment is accompanied by at least a pro rata
optional prepayment of such other Term Loans; provided, however, that (A) no
Default or Event of Default shall have occurred and be continuing at the time a
Term Loan Extension Request is delivered to Lenders; (B) such Extended Term
Loans shall not be permitted if, after giving effect thereto, there shall be
more than five Classes of Term Loans under this Agreement; (C) such Extended
Term Loans shall be secured by the Collateral, and guaranteed by the Guarantors,
on a pari passu basis with the Obligations pursuant to the Collateral Documents
and shall not be secured by any property or assets other than Collateral or
guaranteed by any person other than a Guarantor; (D) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension
Series at the time of establishment thereof be earlier than the Latest Maturity
Date; (E) the Weighted Average Life to Maturity of any Extended Term Loans of a
given Term Loan Extension Series at the time of establishment thereof shall be
no shorter (other than by virtue of amortization or prepayment of such Debt
prior to the time of incurrence of such Extended Term Loans) than the remaining
Weighted Average Life to Maturity of any Class of Term Loan; (F) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing; and (G) any Extended Term Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Term Loan Extension Request.  Any Extended Term
Loans amended pursuant to any Term Loan Extension Request shall be designated a
series (each, a “Term Loan Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans amended from
an Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche. 
Each Term Loan Extension Series of Extended Term Loans incurred under this
Section 2.08 shall be in an aggregate principal amount that is not less than
$25,000,000.

 

(b)           Extension Request.  The Borrower shall provide the applicable Term
Loan Extension Request at least ten (10) Business Days prior to the date on
which Lenders under the Existing Term Loan Tranche, are requested to respond,
and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.08.  No Lender shall have any
obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans pursuant to any Term Loan Extension
Request.  Any Lender holding a Loan under an Existing Term Loan Tranche (each,
an “Extending Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Tranche subject to such Term Loan Extension Request
amended into Extended Term Loans shall notify the

 

53

--------------------------------------------------------------------------------


 

Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Term Loan Extension Request (which shall in any event be no
less than three (3) Business Days prior to the effectiveness of the applicable
Extension Amendment) of the amount of its Term Loans under the Existing Term
Loan Tranche which it has elected to request be amended into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent).  In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche in respect of which applicable
Lenders shall have accepted the relevant Term Loan Extension Request exceeds the
amount of Extended Term Loans requested to be extended pursuant to the Term Loan
Extension Request, Term Loans subject to Extension Elections shall be amended to
Extended Term Loans or on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of such Term Loans included in each such Extension Election.

 

(c)           Extension Amendment.  Extended Term Loans shall be established
pursuant to an amendment (each, a “Extension Amendment”) to this Agreement among
the Borrower, the Administrative Agent and each Extending Term Lender providing
an Extended Term Loan, thereunder, which shall be consistent with the provisions
set forth in Sections 2.08(a) or (b) above, respectively (but which shall not
require the consent of any other Lender).  The effectiveness of any Extension
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 7.01(a)(vi) (all references in Section 7.01
to Closing Date shall be deemed to be references to any Extension on the
applicable date of such Extension) and the Administrative Agent shall have
received (i) legal opinions, board resolutions and other closing certificates to
reasonably requested by the Administrative Agent and consistent with those
delivered on the Closing Date and (ii) reaffirmation agreements and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that the Extended Term Loans are
provided with the benefit of the applicable Loan Documents.  The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment.  Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section 5.01 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 5.01), (iii) modify the prepayments set forth in
Section 5.06 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto, and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.08, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Extension Amendment.

 

(d)           No conversion of Loans pursuant to any Extension in accordance
with this Section 2.08 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 

54

--------------------------------------------------------------------------------


 

Section 2.09.         Dutch Auction Repurchases.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may at any time and from time to time purchase Initial
Term Loans, Incremental Term Loans, Refinancing Term Loans and Extended Term
Loans by conducting modified Dutch auctions available to all Lenders on a pro
rata basis (each, an “Auction”) (each Auction to be managed exclusively by the
Administrative Agent or another investment bank of recognized standing selected
by the Borrower following consultation with the Administrative Agent in
accordance with the Auction Procedures (in such capacity, the “Auction
Manager”)), so long as the following conditions are satisfied:

 

(i)            no Default or Event of Default shall have occurred and be
continuing at the time of the purchase of any Initial Term Loans, Incremental
Term Loans, Refinancing Term Loans and Extended Term Loans in connection with
any Auction;

 

(ii)           no proceeds of any loans or other extensions of credit under the
ABL Facility shall be used in connection with such assignment or purchase of
such Loans;

 

(iii)          the minimum principal amount (calculated on the face amount
thereof) of all Initial Term Loans, Incremental Term Loans, Refinancing Term
Loans and Extended Term Loans that the Borrower purchases in any such Auction
shall be no less than $1,000,000 and whole increments of $500,000 in excess
thereof (unless another amount is agreed to by the Administrative Agent and
Auction Manager);

 

(iv)          the assigning Lender and the Borrower shall execute and deliver to
the Administrative Agent an Assignment and Acceptance substantially in the form
of Exhibit A-1 hereto;

 

(v)           the aggregate principal amount (calculated on the face amount
thereof) of all Initial Term Loans, Incremental Term Loans, Refinancing Term
Loans and Extended Term Loans so purchased by the Borrower shall immediately and
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant purchase (and may not be resold, assigned or participated out by
the Borrower) for all purposes of this Agreement and all other Loan Documents,
including, without limitation, (i) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document,
(ii) the making of any request, demand, authorization, direction, notice,
consent or waiver under this Agreement or any other Loan Document, (iii) the
providing of any rights to the Borrower as a Lender under this Agreement or any
other Loan Document and (iv) the determination of Required Lenders, or for any
similar or related purpose, under this Agreement or any other Loan Document;

 

(vi)          the Borrower will promptly advise the Administrative Agent of the
total amount of all Initial Term Loans, Incremental Term Loans, Refinancing Term
Loans and Extended Term Loans so purchased by the Borrower and the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect such cancellation and retirement;

 

(vii)         no more than one Auction may be ongoing at any one time; and

 

55

--------------------------------------------------------------------------------


 

(viii)        no Extended Term Loans may be so purchased when any Debt under any
Existing Term Loan Tranche that was converted to such Class of Extended Term
Loans remains outstanding.

 

(b)           The Borrower shall have no liability to any Lender for any
termination of the respective Auction as a result of its failure to satisfy one
or more of the conditions set forth above which are required to be met at the
time which otherwise would have been the time of purchase of Initial Term
Loans, Incremental Term Loans, Refinancing Term Loans and Extended Term Loans
pursuant to the respective Auction, and any such failure shall not result in any
Default hereunder.  With respect to all purchases of Initial Term
Loans, Incremental Term Loans, Refinancing Term Loans and Extended Term Loans
made by the Borrower pursuant to this Section 2.09, (i) the Borrower shall pay
on the settlement date of each such purchase all accrued and unpaid interest
(except to the extent otherwise set forth in the relevant offering documents),
if any, on the purchased Initial Term Loans, Incremental Term Loans, Refinancing
Term Loans and Extended Term Loans up to the settlement date of such purchase
and (ii) such purchases (and the payments made by the Borrower and the
cancellation of the purchased Initial Term Loans, Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans, in each case, in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Sections 5.01(a) or Section 5.06.

 

(c)           The Administrative Agent and the Lenders hereby consent to the
Auctions and the other transactions contemplated by this Section 2.09 (provided
that no Lender shall have an obligation to participate in any such Auctions) and
hereby waive the requirements of any provision of this Agreement other than this
Section 2.09 (including, without limitation, Sections 5.01(b), 5.02, 5.03, 5.04,
5.06 and 11.08, it being understood and acknowledged that purchases of the
Initial Term Loans, Incremental Term Loans, Refinancing Term Loans and Extended
Term Loans by the Borrower contemplated by this Section 2.09 shall not
constitute Investments by the Borrower) that may otherwise prohibit any Auction
or any other transaction contemplated by this Section 2.09.  The Auction Manager
acting in its capacity as such hereunder shall be entitled to the benefits of
the provisions of Article 10 and Section 11.03 mutatis mutandis as if each
reference therein to the “Administrative Agent” were a reference to the Auction
Manager, and the Administrative Agent shall cooperate with the Auction Manager
as reasonably requested by the Auction Manager in order to enable it to perform
its responsibilities and duties in connection with each Auction.

 

(d)           Each Lender participating in any assignment to the Borrower
acknowledges and agrees that in connection with such assignment, (1) the
Borrower then may have non-public information relating to the Term Loans or
regarding itself and its Subsidiaries, (2) such Lender has independently and,
without reliance on the Borrower, the Administrative Agent or any Related
Parties of the Administrative Agent, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of non-public information, (3) none of the Borrower, its Subsidiaries, the
Administrative Agent or any Related Parties of the Administrative Agent shall
have any liability to such Lender, and such Lender hereby waives and releases,
to the extent permitted by law, any claims such Lender may have against the
Borrower and its Subsidiaries, the Administrative Agent and any Related Parties
of the Administrative Agent, under applicable laws or otherwise, with respect to
the nondisclosure

 

56

--------------------------------------------------------------------------------


 

of the non-public information and (4) the non-public information may not be
available to the Administrative Agent or the other Lenders.

 

(e)           The aggregate outstanding principal amount of the Term Loans of
the applicable Class shall be deemed reduced by the full par value of the
aggregate principal amount of the Term Loans purchased by (and subsequently
cancelled hereunder) the Borrower pursuant to this Section 2.09 and each
principal repayment installment with respect to the Term Loans of such
Class pursuant to Section 5.01(a) shall be reduced pro rata by the par value of
the aggregate principal amount of the Term Loans so purchased (and subsequently
cancelled).

 

Section 2.10.         Open Market Purchases.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may at any time and from time to time make open market
purchases of Initial Term Loans, Incremental Term Loans, Refinancing Term Loans
and Extended Term Loans (each, an “Open Market Purchase”), so long as the
Borrower has identified itself as the purchaser in such Open Market Purchase and
so long as no Default or Event of Default shall have occurred and be continuing
at the time of such Open Market Purchase.

 

(b)           The Administrative Agent shall receive from the Borrower a fully
executed and completed Open Market Assignment and Acceptance substantially in
the form of Exhibit A-2 hereto.

 

(c)           The aggregate principal amount (calculated on the face amount
thereof) of all Initial Term Loans, Incremental Term Loans, Refinancing Term
Loans and Extended Term Loans so purchased by the Borrower shall immediately and
automatically be cancelled and retired by the Borrower on the settlement date of
the relevant Open Market Purchase (and may not be resold, assigned or
participated out by the Borrower) for all purposes of this Agreement and all
other Loan Documents, including, without limitation, (i) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (ii) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document,
(iii) the providing of any rights to the Borrower as a Lender under this
Agreement or any other Loan Document and (iv) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Loan Document.

 

(d)           The Borrower will promptly advise the Administrative Agent of the
total amount of all Initial Term Loans, Incremental Term Loans, Refinancing Term
Loans and Extended Term Loans so purchased by the Borrower and the
Administrative Agent is authorized to make appropriate entries in the Register
to reflect such cancellation and retirement.

 

(e)           With respect to all Open Market Purchases of Initial Term
Loans, Incremental Term Loans, Refinancing Term Loans and Extended Term Loans
made by the Borrower pursuant to this Section 2.10, (i) the Borrower shall pay
on the settlement date of each such Open Market Purchase all accrued and unpaid
interest, if any, on the purchased Initial Term Loans, Incremental Term Loans,
Refinancing Term Loans and Extended Term Loans up to the settlement date of such
Open Market Purchase (except to the extent otherwise set forth in the

 

57

--------------------------------------------------------------------------------


 

relevant purchase document as agreed by the respective selling Lender) and
(ii) such Open Market Purchases (after the payments made by the Borrower and the
cancellation of the purchased Initial Term Loans, Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of Sections 5.01(a) or Section 5.06.

 

(f)            The Administrative Agent and the Lenders hereby consent to the
Open Market Purchases contemplated by this Section 2.10 and hereby waive the
requirements of any provision of this Agreement other than this Section 2.10
(including, without limitation, Sections 5.01(b), 5.02, 5.03, 5.04, 5.06 and
11.08, it being understood and acknowledged that Open Market Purchases of the
Initial Term Loans, Incremental Term Loans, Refinancing Term Loans and Extended
Term Loans by the Borrower contemplated by this Section 2.10 shall not
constitute Investments by the Borrower) that may otherwise prohibit any Open
Market Purchase by this Section 2.10.

 

(g)           The Borrower shall not use the proceeds of any loans or other
extensions of credit under the ABL Facility for any Open Market Purchase
pursuant to this Section 2.10.

 

(h)           Each Lender participating in any Open Market Purchase acknowledges
and agrees that in connection with such Open Market Purchase, (1) the Borrower
then may have non-public information relating to the Initial Term
Loans, Incremental Term Loans, Refinancing Term Loans or Extended Term Loans or
regarding itself and its Subsidiaries, (2) such Lender has independently and,
without reliance on the Borrower or any of its Subsidiaries, the Administrative
Agent or any Related Parties of the Administrative Agent, made its own analysis
and determination to participate in such Open Market Purchase notwithstanding
such Lender’s lack of knowledge of non-public information, (3) none of the
Borrower, its Subsidiaries, the Administrative Agent or any Related Parties of
the Administrative Agent shall have any liability to such Lender, and such
Lender hereby waives and releases, to the extent permitted by law, any claims
such Lender may have against the Borrower and its Subsidiaries, the
Administrative Agent and any Related Parties of the Administrative Agent, under
applicable laws or otherwise, with respect to the nondisclosure of the
non-public information and (4) the non-public information may not be available
to the Administrative Agent or the other Lenders.

 

(i)            The aggregate outstanding principal amount of the Term Loans of
the applicable Class shall be deemed reduced by the full par value of the
aggregate principal amount of the Term Loans purchased by (and subsequently
cancelled hereunder) the Borrower pursuant to this Section 2.10 and each
principal repayment installment with respect to the Term Loans of such
Class pursuant to Section 5.01(a) shall be reduced pro rata by the par value of
the aggregate principal amount of the Term Loans so purchased (and subsequently
cancelled).

 

58

--------------------------------------------------------------------------------


 

ARTICLE 3
RESERVED

 

ARTICLE 4
INTEREST RATES

 

Section 4.01.         Interest Rate Options. The Borrower shall pay interest in
respect of the outstanding unpaid principal amount of the Loans at the Base Rate
or Adjusted LIBOR Rate applicable to the Loans, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than five (5) LIBOR Rate Loans in the aggregate among
all of the Loans and provided, further that if an Event of Default exists and is
continuing, the Borrower may not request, convert to, or renew any LIBOR Rate
Loans and the Required Lenders may demand that all existing LIBOR Rate Loans be
converted immediately to Base Rate Loans, subject to the obligation of the
Borrower to pay any indemnity under Section 5.10 in connection with such
conversion.  If at any time the designated rate applicable to any Loan made by
any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.  The
Borrower shall have the right to select from the following Interest Rate Options
applicable to each Class of Term Loans:

 

(i)            Base Rate Option: With respect to a Base Rate Loan, a fluctuating
rate per annum computed on the basis of a year of 365 or 366 days, as the case
may be, and actual number of days elapsed in the period during which it accrues,
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

 

(ii)           LIBOR Rate Option: With respect to a LIBOR Rate Loan, a rate per
annum (computed on the basis of a year of 360 days and actual days elapsed)
equal to the Adjusted LIBOR Rate plus the Applicable Margin.

 

Section 4.02.         Interest Periods.  At any time when the Borrower shall
select, convert to or renew a LIBOR Rate Loan, the Borrower shall notify the
Administrative Agent thereof at least three (3) Business Days prior to the
effective date of such selection, conversion or renewal by delivering a Term
Loan Request. The notice shall specify an Interest Period during which such
interest rate option shall apply. Notwithstanding the preceding sentence, in the
case of the renewal of a LIBOR Rate Loan at the end of an Interest Period, the
first day of the new Interest Period shall be the last day of the preceding
Interest Period, without duplication in payment of interest for such day.

 

Section 4.03.         Interest After Default. Each Obligation hereunder if not
paid when due shall bear interest on such overdue amount at a rate per annum
equal to (i) in the case of overdue principal of any Loan, 2.0% per annum plus
the interest rate otherwise applicable to such Loan or (ii) in the case of any
other overdue amounts, the sum of the rate of interest applicable to Base

 

59

--------------------------------------------------------------------------------


 

Rate Loans plus an additional 2.0% per annum from the time such overdue
Obligation becomes due and payable and until it is paid in full.

 

Section 4.04.         Illegality; Increased Costs; Deposits Not Available.

 

(a)           [Reserved]

 

(b)           Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:

 

(i)            the making, maintenance or funding of any LIBOR Rate Loan has
been made impracticable or unlawful by compliance by such Lender in good faith
with any Law or any interpretation or application thereof by any Official Body
or with any request or directive of any such Official Body (whether or not
having the force of Law), or

 

(ii)           such LIBOR Rate Loan will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

 

(iii)          after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which an Adjusted LIBOR Rate applies, respectively, are not
available to such Lender with respect to such Loan, or to banks generally, in
the interbank eurodollar market,

 

then the Administrative Agent shall have the rights specified in
Section 4.04(c).

 

(c)           Agent’s and Lender’s Rights. In the case of an event specified in
Section 4.04(b) above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of such Lender to allow the Borrower to convert
to or renew a LIBOR Rate Loan shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of such Lender’s determination that the circumstances
giving rise to such previous determination no longer exist. If any Lender
notifies the Administrative Agent of a determination under Section 4.04(b), the
Borrower shall, subject to the Borrower’s indemnification Obligations under
Section 5.10, as to any LIBOR Rate Loan, on the date specified in such notice
either convert such Loan to the Base Rate Loan or prepay such Loan in accordance
with Section 5.06(a). Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Loan
upon such specified date.  Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable LIBOR Rate Loans.

 

Section 4.05.         Selection of Interest Rate Options.  If the Borrower fails
to select a new Interest Period to apply to any LIBOR Rate Loan at the
expiration of an existing Interest Period applicable to such Borrowing Tranche
in accordance with the provisions of Section 4.02, the Borrower shall be deemed
to have continued such Borrowing Tranche the LIBOR Rate Loan with a 1-month
Interest Period commencing upon the last day of the existing Interest Period,

 

60

--------------------------------------------------------------------------------


 

provided that, if an Event of Default exists and is continuing, the Borrower
shall be deemed to have converted such Borrowing Tranche to the Base Rate Loan
commencing upon the last day of the existing Interest Period.

 

ARTICLE 5
PAYMENTS

 

Section 5.01.         Payments.

 

(a)           The Borrower shall repay to the Administrative Agent, for the
benefit of the Lenders, (i) on the last Business Day of each March, June,
September and December, commencing on June 30, 2017, equal quarterly
installments of principal equal to 0.25% of the aggregate original principal
amount of the Initial Term Loans (as adjusted from time to time pursuant to
Sections 2.06, 2.07, 2.08, 2.09, 2.10 and 5.06) and (ii) on the Termination Date
of such Initial Term Loans, the aggregate principal amount of all Initial Term
Loans outstanding on such date.

 

(b)           The Borrower shall pay to the Administrative Agent, for the
account of the appropriate Lenders, (i) on each repayment date specified or
referenced in the applicable joinder agreement or amendment for the Refinancing
Term Loans, Incremental Term Loans or Extended Term Loans, a principal amount of
the Class of Term Loans covered thereby (as adjusted from time to time pursuant
to Sections 2.06, 2.07, 2.08, 2.09, 2.10 and 5.06) equal to the amount set forth
for such date in such joinder or agreement and (ii) on the Termination Date for
such Class of Term Loans, the aggregate principal amount of all Term Loans of
such Class outstanding on such date.

 

(c)           All payments and prepayments to be made in respect of principal,
interest, fees or amounts due from the Borrower hereunder shall be payable prior
to 2:00 p.m. on the date when due without presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
without set-off, counterclaim, defense, recoupment or other deduction of any
nature, and an action therefor shall immediately accrue. Such payments shall be
made to the Administrative Agent at its Principal Office for the ratable
accounts of the Lenders (except as otherwise may be provided with respect to a
Defaulting Lender and except as provided in Section 5.08, 5.09 or 5.10) in U.S.
Dollars and in immediately available funds, and the Administrative Agent shall
promptly distribute such amounts to the Lenders in immediately available funds. 
The Administrative Agent’s and each Lender’s statement of account, ledger or
other relevant record shall, in the absence of manifest error, be conclusive as
the statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement and shall be deemed an “account stated.”

 

Section 5.02.         Pro Rata Treatment of Lenders.  Each conversion to or
renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal, premium or interest shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as
provided in Section 2.06, 2.07, 2.08, 2.09, 2.10, 5.08, 5.09 or 5.10) be payable
ratably among the Lenders entitled to such payment in accordance with the amount
of principal, premium and interest as set forth in this Agreement.

 

61

--------------------------------------------------------------------------------


 

Section 5.03.         Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff, counterclaim or banker’s lien, by receipt of
voluntary payment, by realization upon security, or by any other non-pro rata
source, obtain payment in respect of any principal of or interest on any of its
Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than the pro-rata share of
the amount such Lender is entitled thereto, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such excess payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and

 

(ii)           the provisions of this Section 5.03 shall not be construed to
apply to (x) any payment made by the Loan Parties or received by a Lender
pursuant to and in accordance with the express terms of the Loan Documents or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
including any such payments received in connection with assignments of its Loans
to the Borrower pursuant to Sections 2.09 and 2.10, but excluding any other
payments made by the Borrower or any Subsidiary thereof (as to which the
provisions of this Section 5.03 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 5.04.         Presumptions by Agent.  Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

62

--------------------------------------------------------------------------------


 

Section 5.05.         Interest Payment Dates.

 

(a)           Interest on Loans shall be due and payable in arrears on each
Interest Payment Date. Interest on mandatory prepayments of principal under
Section 5.06(b) shall be due on the date such mandatory prepayment is due.
Interest on the other principal amount of each Loan or other monetary Obligation
shall be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise).

 

Section 5.06.         Prepayments.

 

(a)           Voluntary Prepayments. The Borrower shall have the right at its
option from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.06(c) and Section 5.10). Whenever the
Borrower desires to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 11:00 a.m. at least three (3) Business
Days prior to the date of prepayment of the LIBOR Rate Loans and one
(1) Business Day prior to the date of prepayment of the Base Rate Loans:

 

(i)            the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(ii)           a statement indicating the application of the prepayment between
Base Rate Loans and LIBOR Rate Loans; and

 

(iii)          the total principal amount of such prepayment, which shall not be
less than $1,000,000 (unless a lesser amount is required to repay such Loan in
full).

 

All prepayment notices shall be irrevocable; provided that, subject to the
Borrower’s obligations under Section 5.10, the Borrower may condition any
prepayment notice on the occurrence of any subsequent event (including a Change
of Control, refinancing transaction or Permitted Acquisition or other
Investment) and rescind such prepayment notice if such transaction shall not be
consummated or shall otherwise be delayed. The principal amount of the Loans for
which a prepayment notice is given, together with accrued and unpaid interest
and premium on such principal amount, shall be due and payable on the date
specified in such prepayment notice as the date on which the proposed prepayment
is to be made. Except as provided in Section 4.04(c), if the Borrower prepays a
Loan but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied first to the Base Rate Loans to the
full extent thereof, then to the LIBOR Rate Loans, in each case, in a manner
that minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 5.10. Any prepayment hereunder shall be subject to the
Borrower’s Obligation to indemnify the Lenders under Section 5.10.  Voluntary
prepayments of Term Loans shall be applied as directed by the Borrower in the
prepayment notice described above.

 

(b)           Mandatory Prepayments.

 

(i)            Sales of Assets and Insurance/Condemnation Proceeds.

 

63

--------------------------------------------------------------------------------


 

(A)     Within five (5) Business Days of any sale of assets or series of related
sales of assets permitted under Section 8.02(d)(v) resulting in Net Cash
Proceeds for all such sales of assets in excess of $10,000,000 in the aggregate
(or $200,000,000 in the aggregate so long as the Secured Net Leverage Ratio is
equal to or less than 2.00 to 1.00 on a pro forma basis) and subject to
Section 5.06(b)(ii) below, the Borrower shall immediately pay or cause to be
paid an aggregate amount equal to 100% of such Net Cash Proceeds in excess of
such applicable threshold to the Administrative Agent for distribution to the
Lenders in accordance with each such Lender’s Ratable Share of the Facility
based on the aggregate amount of Term Loans outstanding at such time.

 

(B)     Within five (5) Business Days following receipt of any Net
Insurance/Condemnation Proceeds in excess of $10,000,000 in the aggregate,
subject to Section 5.06(b)(ii) below, the Borrower shall immediately pay or
cause to be paid an aggregate amount equal to 100% of such Net
Insurance/Condemnation Proceeds to the Administrative Agent for distribution to
the Lenders in accordance with each such Lender’s Ratable Share of the Facility
based on the aggregate amount of Term Loans outstanding at such time.

 

(C)     Notwithstanding the foregoing, solely to the extent that any ABL
Facility is then outstanding and prior to the Discharge of ABL Obligations (as
defined in the ABL Intercreditor Agreement or any comparable definition),
clauses (A) and (B) above shall not apply in respect of any Net Cash Proceeds
from the sale of assets, or any Net Insurance/Condemnation Proceeds,
constituting (x) ABL Priority Collateral or (y) in the case of the sale of the
equity interests of a Subsidiary that owns ABL Priority Collateral, the portion
of such proceeds of such sale attributable to ABL Priority Collateral, as
provided for in the ABL Intercreditor Agreement, (i) so long as no Default
specified under Section 9.01(a), (k) or (l) or Event of Default shall have
occurred and be continuing, or (ii) during the continuance of any such Default
or Event of Default, to the extent such proceeds are used to repay or cash
collateralize ABL Obligations.

 

(D)          Notwithstanding any of the other provisions of this
Section 5.06(b), if at the time that any prepayment pursuant to clauses
(i)(A) and (B) of this Section 5.06(b) would be required, the Borrower is
required to prepay or offer to repurchase any Incremental Notes or Refinancing
Notes (in each case, to the extent secured by Liens on the Collateral ranking
pari passu basis with the Obligations) and the Permitted Refinancing of any such
Debt, in each case pursuant to the terms of the documentation governing such
Debt, with the Net Cash Proceeds for such sales of assets or Net
Insurance/Condemnation Proceeds (such Incremental Notes and Refinancing Notes
(or the Permitted Refinancing of any such Debt) required to be prepaid or
offered to be so repurchased, “Other Applicable First Priority Indebtedness”),
then the Borrower may apply such Net Cash Proceeds and Net
Insurance/Condemnation Proceeds on a pro rata basis (determined on the basis of
the aggregate outstanding principal amount of the

 

64

--------------------------------------------------------------------------------


 

Term Loans and Other Applicable First Priority Indebtedness at such time;
provided that the portion of such Net Cash Proceeds and Net
Insurance/Condemnation Proceeds allocated to the Other Applicable First Priority
Indebtedness shall not exceed the amount of such Net Cash Proceeds and Net
Insurance/Condemnation Proceeds required to be allocated to the Other Applicable
First Priority Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such Net Cash Proceeds and Net Insurance/Condemnation
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the prepayment or repurchase
of Other Applicable First Priority Indebtedness, and the amount of prepayment of
the Term Loans that would have otherwise been required pursuant to clauses
(i)(A) and (B) of this Section 5.06(b), as applicable, shall be reduced
accordingly; provided, further, that to the extent the holders of Other
Applicable First Priority Indebtedness decline to have such indebtedness prepaid
or repurchased, the declined amount shall promptly (and in any event within five
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.

 

(ii)           Reinvestment Proceeds.  No mandatory prepayment shall be required
pursuant to Section 5.06(b)(i) with respect to any Net Cash Proceeds or Net
Insurance/Condemnation Proceeds if, (A) upon receipt of such Net Cash Proceeds
or Net Insurance/Condemnation Proceeds, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer as to the amount of
Net Cash Proceeds or Net Insurance/Condemnation Proceeds received and the
Borrower’s intent to reinvest such proceeds to acquire, repair or refurbish
assets useful in the business of the Borrower and its Subsidiaries (or replace,
repair or refurbish damaged or destroyed assets) or to the construction,
development or expansion of a major mine complex in accordance with the time
periods set forth in clause (B) below and (B) prior to the date occurring 365
days after receipt thereof the Borrower shall have reinvested (or, if the
Borrower or any Subsidiary enters into a legally binding commitment to reinvest
such Net Cash Proceeds within 365 days following receipt thereof, (x) solely
with respect to the construction, development or expansion of any major mine
complex, if reinvested pursuant to a usual and customary schedule for the
construction, development or expansion of such type of project, as reasonably
determined by the Borrower in good faith (as evidenced by written information
setting forth (A) the then-anticipated amount of Net Cash Proceeds or Net
Insurance/Condemnation Proceeds expected to be so reinvested and (B) a proposed
schedule for the construction, development or expansion of such project) or
(y) with respect to all other reinvestments, within 90 days following the end of
such initial 365-day period) such Net Cash Proceeds or Net
Insurance/Condemnation Proceeds to acquire, repair or refurbish assets useful in
the business of the Borrower and its Subsidiaries (or replace, repair or
refurbish damaged or destroyed assets) (such Net Cash Proceeds or Net
Insurance/Condemnation Proceeds, the “Reinvestment Deferred Amount”).  At the
end of the applicable period (or, if earlier, on the date on which the Borrower
shall have determined not to, or shall have otherwise ceased to, acquire, repair
or refurbish assets useful in the business of the Borrower and its Subsidiaries
with respect to such amount), the Borrower shall immediately pay or cause to be
paid an aggregate amount equal to 100% of such Reinvestment Deferred Amount,
minus the amount thereof expended pursuant to

 

65

--------------------------------------------------------------------------------


 

any such permitted reinvestment.  Solely in the event that any ABL Facility is
then outstanding and until the Discharge of ABL Obligations (as defined in the
ABL Intercreditor Agreement or any comparable definition) shall have occurred,
pending any reinvestment (or repayment) pursuant to Section 5.06(b)(i)(A),
5.06(b)(i)(B) or this 5.06(b)(ii), all Net Cash Proceeds and Net
Insurance/Condemnation Proceeds (other than those proceeds not subject to
clauses (A) and (B) of Section 5.06(b)(i) as a result of Section 5.06(b)(i)(C))
shall be deposited in a Designated Term Loan Account (as defined in the ABL
Intercreditor Agreement or any comparable definition).

 

(iii)          Debt Issuances. Within five (5) Business Days of any issuances,
offerings or placements of any Debt of any Loan Party not permitted by
Section 8.02(a) (other than a Refinancing Facility or Refinancing Notes), the
Borrower shall immediately pay or cause to be paid an aggregate amount equal to
100% of the Net Cash Proceeds of such issuance, offering or placement to the
Administrative Agent for distribution to the applicable Lenders in accordance
with each such Lender’s Ratable Share of the Facility based on the aggregate
amount of Term Loans outstanding at such time.

 

(iv)          Excess Cash Flow.  In the event that there shall be Excess Cash
Flow for any fiscal year (commencing with the fiscal year ending December 31,
2017 for the portion of such fiscal year occurring after the Closing Date),
Borrower shall, no later than one hundred (100) days after the end of such
fiscal year, prepay the Term Loans in an aggregate amount equal to (a) 75% of
such Excess Cash Flow minus (b) without duplication of any amount subtracted in
calculating such Excess Cash Flow, voluntary repayments of the Loans made with
Internally Generated Cash (including repayments and repurchases of Term Loans
pursuant to Sections 2.09 and 2.10 (with such reduction being equal to the
amount of cash spent to make such repayment or repurchase (as opposed to the
face amount of Term Loans so repurchased), but excluding repayments of Term
Loans made with the cash proceeds of any Permitted Refinancing) made during such
period or after such period and prior to the date such prepayment is due (except
to the extent such repayments have reduced the prepayment required by this
Section 5.06(b)(iv) for any prior period and provided that any such repayments
made after such period and prior to the date such prepayment is due shall not be
deducted with respect to the Excess Cash Flow prepayment for any succeeding
period); provided, that if, as of the last day of the most recently ended fiscal
year, the Total Net Leverage Ratio (determined for any such period by reference
to the Compliance Certificate delivered pursuant to Section 8.03(c) calculating
the Total Net Leverage Ratio as of the last day of such fiscal year) shall be
(1) less than or equal to 2.50:1.00 and greater than 1.50:1.00, the Borrower
shall only be required to make the prepayments otherwise required hereby in an
amount equal to (i) 50% of such Excess Cash Flow minus (ii) without duplication
of the amount subtracted in calculating such Excess Cash Flow, voluntary
repayments of the Loans made with Internally Generated Cash (including
repayments and repurchases of Term Loans pursuant to Sections 2.09 and 2.10
(with such reduction being equal to the amount of cash spent to make such
repayment or repurchase (as opposed to the face amount of Term Loans so
repurchased), but excluding repayments of Term Loans made with the cash proceeds
of any Permitted Refinancing) made during such period or after such period and
prior to the date such prepayment is due (except to the extent such repayments
have reduced the prepayment required by this Section 5.06(b)(iv) for any prior
period and

 

66

--------------------------------------------------------------------------------


 

provided that any such repayments made after such period and prior to the date
such prepayment is due shall not be deducted with respect to the Excess Cash
Flow prepayment for any succeeding period); and (2) less than or equal to
1.50:1.00, the Borrower shall not be required to make the prepayments otherwise
required hereby.

 

(v)           Declined Proceeds.  The Borrower shall deliver to Agent notice at
least two (2) Business Days prior to the date required to make a mandatory
prepayment pursuant to Section 5.06(b)(i), Section 5.06(b)(ii) or
Section 5.06(b)(iv) and Agent shall promptly notify each Lender of such notice. 
Any Lender may elect, by notice to the Administrative Agent by telephone
(confirmed by hand delivery or facsimile) at least two (2) Business Days (or
such shorter period as may be established by the Administrative Agent) prior to
such required prepayment date, to decline all but not less than all of any
prepayment of its Term Loans pursuant to Section 5.06(b)(i),
Section 5.06(b)(ii) or Section 5.06(b)(iv) (such declined amounts, the “Declined
Proceeds”); provided, however, in no event may the proceeds of any Refinancing
Facility or Refinancing Notes be declined.  Any Declined Proceeds may be
retained by the Borrower.

 

(vi)          Repatriation.  Notwithstanding the foregoing, if the Borrower
reasonably determines in good faith that the repatriation of any amounts
attributable to Foreign Subsidiaries that are required to be prepaid pursuant to
Sections 5.06(b)(i), 5.06(b)(ii) or 5.06(b)(iv) would result in material adverse
tax consequences to the Borrower or any of its Subsidiaries or violate any
applicable local law in respect of upstreaming proceeds (including financial
assistance and corporate benefit restrictions and statutory duties of the
relevant directors), in each case as set forth in a certificate delivered by a
Responsible Officer of the Borrower to the Administrative Agent, then the
Borrower shall not be required under such Sections to prepay any such amounts to
the extent repatriation thereof would result in such tax consequences or
violation until repatriation of such amounts would no longer result in such tax
consequences or violation; provided that the Borrower shall take commercially
reasonable actions to permit repatriation of the proceeds subject to such
prepayments in order to effect such prepayments without violating local law or
incurring such material adverse tax consequences.

 

(vii)         Application of Payments. Except as otherwise provided in any
joinder or amendment with respect to any Refinancing Term Loans, any Extended
Term Loans or any Incremental Term Loans or as otherwise provided herein,
mandatory prepayments of outstanding Term Loans pursuant to this
Section 5.06(b) shall be (i) first, allocated pro rata among each Class of Term
Loans and applied in the direct order of maturity against the first eight
scheduled installments of principal following the date of such prepayment due in
respect of such Class of Term Loans under Sections 5.01(a), respectively, and
(ii) second, allocated pro rata among each Class of Term Loans and applied pro
rata against the remaining scheduled installments of principal due in respect of
such Class of Term Loans under Sections 5.01(a), respectively, in each case
irrespective of whether such outstanding Term Loans are Base Rate Loans or LIBOR
Rate Loans; provided that, if no Lenders exercise the right to waive a given
mandatory prepayment of the Term Loans, then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Term Loans that are Base Rate Loans to the fullest extent thereof before
application to Term Loans that are LIBOR Rate Loans, in each case,

 

67

--------------------------------------------------------------------------------


 

in a manner that minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 5.10.

 

(c)           Repricing Event.  In the event that, prior to the six month
anniversary of the Closing Date, the Borrower refinances or makes any prepayment
(other than pursuant to Section 5.06(b)(iv)) of, or amends the terms of, the
Term Loans in connection with any Repricing Event (or causes any Term Loans to
be mandatorily assigned pursuant to the terms of
Section 5.06(d) or Section 11.01 hereof, in each case, in connection with a
Repricing Event), the Borrower will pay to the Administrative Agent, for the
ratable account of each applicable Lender, an amount equal to 1.00% of the
aggregate principal amount of any such Term Loans so refinanced, prepaid or
amended (or subject to mandatory assignment), as the case may be.

 

(d)           Replacement of a Lender. In the event any Lender (i) gives notice
under Section 4.04(c), (ii) requests compensation under Section 5.08, or
requires the Borrower to pay any additional amount to any Lender or any Official
Body for the account of any Lender pursuant to Section 5.09, (iii) is a
Defaulting Lender, (iv) becomes subject to the control of an Official Body
(other than normal and customary supervision and other than as set forth in
subsection (2) of the definition of “Defaulting Lender” contained herein), or
(v) is a Non-Consenting Lender referred to in Section 11.01, then in any such
event the Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.08 (other than Section 11.08(b)(i)), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(A)                          the Borrower shall have paid to the Administrative
Agent the assignment fee specified in Section 11.08;

 

(B)                          such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including any amount
required to be paid under Section 5.06(c));

 

(C)                          in the case of any such assignment resulting from a
claim for compensation under Section 5.08(a) or payments required to be made
pursuant to Section 5.09, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(D)                          such assignment does not conflict with applicable
Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

68

--------------------------------------------------------------------------------


 

Section 5.07.         Mitigation Obligations.  Each Lender agrees that upon
receiving actual knowledge of the occurrence of any event giving rise to
increased costs or other special payments under Section 4.04(b), Section 5.08 or
Section 5.09 with respect to such Lender, it will (a) promptly notify the
Administrative Agent and the Borrower of the occurrence of such event and (b) if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Lending Office for any Loans
affected by such event or appoint an agent or representative to deal with any
relevant Official Body, provided that such designation or appointment does not
cause such Lender and its Lending Office to suffer any economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this
Section shall affect or postpone any of the Obligations of the Borrower or any
other Loan Party or the rights of the Administrative Agent or any Lender
provided in this Agreement.

 

Section 5.08.         Increased Costs.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Administrative Agent or any Lender (except any reserve requirement reflected
in the Adjusted LIBOR Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations or its deposits, reserves,
other liabilities or capital attributable thereto; or; or

 

(iii)          impose on the Administrative Agent, any Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or any LIBOR Rate Loan made by such Lender; and the result of any of the
foregoing shall be to increase the cost to the Administrative Agent or Lender of
continuing, converting into, or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by the Administrative Agent or Lender hereunder
(whether of principal, interest or any other amount)

 

then, upon request of the Administrative Agent or Lender, the Borrower will pay
to the Administrative Agent or Lender, as the case may be, such additional
amount or amounts as will compensate the Administrative Agent or Lender, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)           Capital and Liquidity Requirements. If any Lender determines that
any Change in Law affecting such Lender or any Lending Office of such Lender or
such Lender’s holding company, if any, regarding capital and liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Loans held by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for

 

69

--------------------------------------------------------------------------------


 

such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of the Administrative Agent or a Lender
setting forth the amount or amounts necessary to compensate the Administrative
Agent or such Lender or its holding company, as the case may be, as specified in
Section 5.08(a) or 5.08(b) and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay the Administrative Agent or such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

 

(d)           Delay in Requests. Failure or delay on the part of the
Administrative Agent or any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of the Administrative Agent’s or such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate the Administrative Agent or a Lender pursuant to this
Section for any increased costs incurred or reductions suffered more than six
(6) months prior to the date that the Administrative Agent or such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Administrative Agent’s or such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 5.09.         Taxes.

 

(a)           Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. 
If any applicable Law (as determined in the good faith discretion of the
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by such Withholding Agent, then such Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Official Body in accordance
with applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b)           Payment of Other Taxes. The Loan Parties shall timely pay to the
relevant Official Body in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)           Indemnification by the Borrower. The Loan Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be

 

70

--------------------------------------------------------------------------------


 

withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify within 10 days after demand therefor (i) the Administrative Agent for
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) the Administrative Agent and the Loan Parties for any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.08(d) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent and the Loan Parties for any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or, with respect to clauses (ii) and (iii), any Loan Party
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or, with respect to clauses (ii) and (iii), any Loan Party
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent and the Loan Parties to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent or a Loan Party to the Lender from any other
source against any amount due to the Administrative Agent or a Loan Party, as
applicable, under this paragraph (d).

 

(e)           Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to an Official Body pursuant to this Section 5.09, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(f)            Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the  Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 5.09(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to

 

71

--------------------------------------------------------------------------------


 

any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)  Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 (or any successor form) certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form), establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
any successor form), establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)  executed copies of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any successor form); or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance

 

72

--------------------------------------------------------------------------------


 

Certificate substantially in the form of Exhibit L-4 on behalf of each such
direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.09 (including by
the payment of additional amounts pursuant to this Section 5.09), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (h) (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body.  Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving

 

73

--------------------------------------------------------------------------------


 

rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)           Status of the Agent.  The Administrative Agent shall deliver to
the Borrower (in such number of copies as shall be requested by the recipient)
on or prior to the date on which the Administrative Agent becomes the
administrative agent hereunder or under any other Loan Document (and from time
to time thereafter upon the reasonable request of the Borrower) executed copies
of either (i) IRS Form W-9 (or any successor form) or (ii) a U.S. branch
withholding certificate on IRS Form W-8IMY (or any successor form) evidencing
its agreement with the Borrower to be treated as a U.S. person (with respect to
amounts received on account of any Lender) and IRS Form W-8ECI (with respect to
amounts received on its own account), with the effect that, in either case, the
Borrower will be entitled to make payments hereunder to the Administrative Agent
without withholding or deduction on account of U.S. federal withholding Tax.

 

(i)            Survival. Each party’s obligations under this Section 5.09 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 5.10.         Indemnity.  In addition to the compensation or payments
required by Section 5.08 or Section 5.09, the Borrower shall indemnify each
Lender against all liabilities, losses or expenses (including any foreign
exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract, but excluding loss of anticipated
profits), which such Lender sustains or incurs as a consequence of any:

 

(i)            payment, prepayment, conversion or renewal of any LIBOR Rate Loan
on a day other than the last day of the corresponding Interest Period (whether
or not such payment or prepayment is mandatory, voluntary or automatic and
whether or not such payment or prepayment is then due);

 

(ii)           any LIBOR Rate Loan to be made by such Lender (including pursuant
to a conversion or continuation under Section 2.03 or Section 4.02) not being
made after notice of such Loan shall have been given by the Borrower hereunder;
or

 

(iii)          default in the making of any prepayment on the date specified in
a notice of prepayment given by the Borrower.

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or

 

74

--------------------------------------------------------------------------------


 

expense. Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to each Agent and each of the Lenders as
follows:

 

Section 6.01.         Organization and Qualification.  Each Loan Party and each
Subsidiary of each Loan Party is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization. Each Loan Party and each Subsidiary of each
Loan Party has the lawful power to own or lease its properties and to engage in
the business it presently conducts or proposes to conduct, except where the
failure to have such power would not reasonably be expected to result in any
Material Adverse Change. Each Loan Party and each Subsidiary of each Loan Party
is duly licensed or qualified and in good standing in each jurisdiction where
the property owned or leased by it or the nature of the business transacted by
it or both makes such licensing or qualification necessary and where the failure
to so qualify would reasonably be expected to result in a Material Adverse
Change.

 

Section 6.02.         Shares of Borrower; Subsidiaries; and Subsidiary Shares. 
As of the Closing Date, Schedule 6.02 states the name of each of the Borrower’s
Subsidiaries, its jurisdiction of incorporation, its authorized capital stock,
the issued and outstanding shares (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a corporation, its outstanding
partnership interests (the “Partnership Interests”) and the owners thereof if it
is a partnership and its outstanding limited liability company interests, the
voting rights associated therewith (the “LLC Interests”) and the owners thereof
if it is a limited liability company. As of the Closing Date, Schedule 6.02 also
sets forth for each Subsidiary of the Borrower and whether such Subsidiary is a
Bonding Subsidiary, an Immaterial Subsidiary, a Securitization Subsidiary, a
Foreign Subsidiary or a non-wholly owned Subsidiary.  As of the Closing Date,
Schedule 6.02 also sets forth the jurisdiction of incorporation of the Borrower,
its authorized capital stock (the “Borrower Shares”) and the voting rights
associated therewith. The Borrower and each Subsidiary of the Borrower has good
title to all of the Subsidiary Shares, Partnership Interests and LLC Interests
it purports to own, free and clear in each case of any Lien, other than
Permitted Liens. Except as set forth on Schedule 6.02, all Borrower Shares,
Subsidiary Shares, Partnership Interests and LLC Interests have been validly
issued, and all Borrower Shares, all Partnership Interests, all LLC Interests
and all Subsidiary Shares are fully paid and nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be, except where the failure to do so would not result
in a Material Adverse Change.  As of the Closing Date, there are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated on Schedule 6.02.

 

Section 6.03.         Power and Authority.  Each Loan Party has full power to
enter into, execute, deliver and carry out this Agreement and the other Loan
Documents to which it is a party, to incur the Debt contemplated by the Loan
Documents and to perform its Obligations

 

75

--------------------------------------------------------------------------------


 

under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

Section 6.04.         Validity and Binding Effect.  This Agreement has been duly
and validly executed and delivered by each Loan Party, and each other Loan
Document which any Loan Party is required to execute and deliver on or after the
date hereof will have been duly executed and delivered by such Loan Party on the
required date of delivery of such Loan Document. This Agreement and each other
Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto on and after
its date of delivery thereof, enforceable against such Loan Party in accordance
with its terms, except to the extent that enforceability of any of such Loan
Document may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance.

 

Section 6.05.         No Conflict.  Neither the execution and delivery of this
Agreement or the other Loan Documents by any Loan Party, nor the consummation of
the transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will (a) conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or any Subsidiary
of any Loan Party or (ii) except as would not reasonably be expected to result
in Material Adverse Change, any Law or any agreement or instrument or order,
writ, judgment, injunction or decree to which any Loan Party or any Subsidiary
of any Loan Party is a party or by which any Loan Party or any Subsidiary of any
Loan Party is bound or subject to, or (b) result in the creation or enforcement
of any Lien, charge or encumbrance whatsoever upon any property (now or
hereafter acquired) of any Loan Party or any Subsidiary of any Loan Party (other
than the Liens granted under the Loan Documents and Permitted Liens securing any
ABL Facility).

 

Section 6.06.         Litigation.  Except as set forth on Schedule 6.06, there
are no actions, suits, proceedings or investigations pending or, to the
knowledge of any Loan Party, threatened against any Loan Party or any Subsidiary
of any Loan Party at law or equity before any Official Body which individually
or in the aggregate would reasonably be expected to result in a Material Adverse
Change. None of the Loan Parties nor any Subsidiary of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which would reasonably be expected to result in a Material Adverse Change.

 

Section 6.07.         Financial Statements.  (a)  Historical Statements. The
Borrower has delivered to the Lenders or their affiliates copies of its audited
consolidated year-end financial statements for and as of the end of the fiscal
year ended December 31, 2016 (the “Historical Statements”). The Historical
Statements were compiled from the books and records maintained by the Borrower’s
management, are correct and complete in all material respects and fairly
represent the consolidated financial condition of the Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied.

 

(b)           Since December 31, 2016, there has been no Material Adverse
Change.

 

76

--------------------------------------------------------------------------------


 

Section 6.08.         Margin Stock.

 

None of the Loan Parties nor any Subsidiary of any Loan Party engages or intends
to engage principally, or as one of its important activities, in the business of
extending credit for the purpose, immediately, incidentally or ultimately, of
purchasing or carrying margin stock (within the meaning of Regulation U).

 

Section 6.09.         Full Disclosure.  Neither this Agreement nor any other
Loan Document, nor any certificate, statement, agreement or other documents
furnished in writing by or on behalf of a Loan Party or any Subsidiary thereof
to any Agent or any Lender in connection herewith (in each case, as modified or
supplemented by other information so furnished), when taken as a whole, contains
with respect to the Borrower and its Subsidiaries any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not materially misleading; provided that to the extent any
such certificate, statement, agreement or other document was based upon or
constitutes a forecast or projection, such Loan Party represents only that the
relevant Loan Party acted in good faith and utilized assumptions believed by it
to be reasonable at the time made available to the Lenders (it being understood
that any such forecasts or projections are subject to significant uncertainties
and contingencies, many of which are beyond the Loan Parties’ control, that no
assurance can be given that any such forecasts or projections will be realized
and that actual results may differ from any such forecasts or projections and
such differences may be material).

 

Section 6.10.         Taxes.  Except where failure to do so would not reasonably
be expected to result in a Material Adverse Change, (a) all federal and state,
local and other tax returns required to have been filed by or with respect to
any Loan Party and any Subsidiary of any such Loan Party have been filed, and
(b) payment or adequate provision has been made for the payment of all Taxes
that have or may become due pursuant to said tax returns or to assessments
received, except to the extent that such Taxes are being contested in good faith
by appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made.  As of the Closing Date, other than as set forth on Schedule 6.10,
there are no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of any Loan Party or Subsidiary of
any Loan Party.

 

Section 6.11.         Consents and Approvals.  No consent, approval, exemption,
order or authorization of, or a registration or filing with, any Official Body
or any other Person is necessary under any Law in connection with the execution,
delivery and carrying out of this Agreement and the other Loan Documents by any
Loan Party, except for any consents (i) that have been obtained prior to the
Closing Date and are in full force and effect or (ii) of which the failure to
obtain would not reasonably be expected to result in a Material Adverse Change.

 

Section 6.12.         No Event of Default; Compliance With Instruments and
Material Contracts.  No event has occurred and is continuing and no condition
exists or will exist after giving effect to the borrowings of the Term Loans
made on the Closing Date under or pursuant to the Loan Documents which
constitutes an Event of Default or Default.  None of the Loan Parties or any
Subsidiary of any Loan Party is in violation of (a) any term of its certificate
of incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of

 

77

--------------------------------------------------------------------------------


 

formation, limited liability company agreement or other organizational documents
or (b) any agreement or instrument to which it is a party or by which it or any
of its properties may be subject or bound where such violation could reasonably
be expected to result in a Material Adverse Change. All Material Contracts to
which any Loan Party or Subsidiary of any Loan Party is bound are valid, binding
and enforceable upon such Loan Party or Subsidiary and to the best knowledge of
the Borrower upon each of the other parties thereto in accordance with their
respective terms except in each case to the extent the same could not reasonably
be expected to result in a Material Adverse Change. None of the Loan Parties or
their Subsidiaries is bound by any Contractual Obligation, or subject to any
restriction in any organization document, or any requirement of Law which could
reasonably be expected to result in a Material Adverse Change.

 

Section 6.13.         Insurance.  As of the Closing Date, Schedule 6.13 lists
all material insurance policies to which any Loan Party or Subsidiary of any
Loan Party is a party, all of which are valid and in full force and effect as of
the Closing Date. Such policies provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each Loan Party and each Subsidiary of each Loan Party in accordance with
prudent business practice in the industry of the Loan Parties and their
Subsidiaries. Each Loan Party has taken all actions required under the Flood
Laws or reasonably requested by the Collateral Agent to assist in ensuring that
each Lender is in compliance with the Flood Laws applicable to the Collateral,
including, to the extent applicable, but not limited to, providing the
Collateral Agent with the address and/or GPS coordinates of each structure
located upon any real property that will be subject to a Mortgage in favor of
the Collateral Agent, for the benefit of the Secured Parties, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such property, structures and contents becoming Collateral.  To the
knowledge of the Loan Parties, the real property identified by the Loan Parties
(collectively, the “Flood Regulation Property”) as having a “building”
“structure” or “mobile home” (each as defined in Regulation H as promulgated by
the Federal Reserve Board under the Flood Laws, collectively, the “Flood
Structures”) represents all of the real property owned by a Loan Party with a
Flood Structure that will be subject to a Mortgage in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

Section 6.14.         Compliance With Laws.  The Loan Parties and their
Subsidiaries are in compliance in all material respects with all applicable Laws
(other than Environmental Health and Safety Laws which are specifically
addressed in Section 6.18, but including all Mining Laws (to the extent not
covered by Environmental Health and Safety Laws which are specifically addressed
in Section 6.18)) in all jurisdictions in which any Loan Party or Subsidiary of
any Loan Party is doing business except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change.

 

Section 6.15.         Investment Companies.  None of the Loan Parties is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940.

 

Section 6.16.         Plans and Benefit Arrangements.  Except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change:

 

(a)           The Borrower and each other member of the ERISA Group are in
compliance with any applicable provisions of ERISA with respect to all Benefit
Arrangements, Plans, and

 

78

--------------------------------------------------------------------------------


 

Multiemployer Plans. There has been no Prohibited Transaction with respect to
any Benefit Arrangement or any Plan or, to the knowledge of the Borrower, with
respect to any Multiemployer Plan or Multiple Employer Plan, which could result
in any liability of the Borrower or any other member of the ERISA Group. No Plan
is in “at risk” status within the meaning of Section 303(i) of ERISA or
Section 430(i) of the Internal Revenue Code. The Borrower and all other members
of the ERISA Group have made when due any and all payments required to be made
under any agreement relating to a Multiemployer Plan or a Multiple Employer Plan
or any Law pertaining thereto. With respect to each Plan and Multiemployer Plan,
the Borrower and each other member of the ERISA Group (i) have fulfilled their
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code, (ii) have not applied for a waiver of the minimum funding
standards under Section 302(c) of ERISA or Section 412(c) of the Internal
Revenue Code; (iii) have not incurred any liability to the PBGC, and (iv) have
not had asserted against them any penalty for failure to fulfill the minimum
funding requirements of ERISA or the Internal Revenue Code. All Plans, Benefit
Arrangements and, to the knowledge of the Borrower, Multiemployer Plans have
been administered in accordance with their terms and applicable Law.

 

(b)           Neither the Borrower nor any other member of the ERISA Group has
instituted proceedings to terminate any Plan.

 

(c)           No event requiring notice to the PBGC under Section 303(k)(4) of
ERISA or Section 430(k) of the Internal Revenue Code has occurred or is
reasonably expected to occur with respect to any Plan, and no amendment with
respect to which security is required under Section 436(f) of the Internal
Revenue Code  has been made or is reasonably expected to be made to any Plan.

 

(d)           To the extent that any Benefit Arrangement is insured, the
Borrower and all other members of the ERISA Group have paid when due all
premiums required to be paid. To the extent that any Benefit Arrangement is
funded other than with insurance, the Borrower and all other members of the
ERISA Group have made when due all contributions required to be paid.

 

(e)           Neither the Borrower nor any other member of the ERISA Group has
withdrawn from a Plan subject to Section 4063 of ERISA during a plan year in
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA.
To the knowledge of the Borrower, no Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA.

 

(f)            Neither the Borrower nor any member of the ERISA Group
(i) currently has, or with the last six years has had, any obligation to
contribute to a Multiemployer Plan, (ii) has incurred any Withdrawal Liability
that remains outstanding or (iii) has incurred any liability in connection with
a transaction described in Section 4212(c) of ERISA, except to the extent such
liability has been fully satisfied or discharged.

 

Section 6.17.         Employment Matters.

 

(a)           Each of the Loan Parties and each of their Subsidiaries is in
compliance with the Labor Contracts and all applicable federal, state and local
labor and employment Laws including

 

79

--------------------------------------------------------------------------------


 

those related to wage and hour, equal employment opportunity and affirmative
action, labor relations, minimum wage, overtime, child labor, medical insurance
continuation, worker adjustment and relocation notices, immigration controls and
worker and unemployment compensation, except where the failure to comply could
not reasonably be expected to result in a Material Adverse Change.  There are no
outstanding grievances, arbitration awards or appeals therefrom arising out of
the Labor Contracts or current or threatened strikes, picketing, handbilling or
other work stoppages or slowdowns at facilities of any of the Loan Parties or
any of their Subsidiaries which in any case could reasonably be expected to
result in a Material Adverse Change.

 

(b)           Except as could not reasonably be expected to result in a Material
Adverse Change: (i) each of the Loan Parties, each of their respective
Subsidiaries and each of the “related persons” (as defined in the Coal Act) of
each Loan Party and each Subsidiary of each Loan Party are in compliance with
the Coal Act;  (ii) none of the Loan Parties, any Subsidiary of any Loan Party
nor any related person of any Loan Party or its Subsidiaries has any liability
under the Coal Act except with respect to premiums or other payments required
thereunder which have been paid when due;  (iii) the Loan Parties and their
respective Subsidiaries are in compliance with the Black Lung Act; and (iv) none
of the Loan Parties nor any of their Subsidiaries has any liability under the
Black Lung Act except with respect to premiums, contributions or other payments
required thereunder which have been paid when due.

 

Section 6.18.         Environmental Health and Safety Matters.  Except as set
forth on Schedule 6.18:

 

(a)           the Loan Parties and their Subsidiaries and the Real Property are
and have been in substantial compliance with all Environmental Health and Safety
Laws and Environmental Health and Safety Orders (if any such orders are in
effect), except where the failure to so comply could not reasonably be expected
to result in a Material Adverse Change;

 

(b)           (i) the Loan Parties and their Subsidiaries hold and are operating
in compliance with applicable Environmental Health and Safety Permits, except
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change, (ii) none of the Loan Parties has received any written
notice from an Official Body that such Official Body has or intends to suspend,
revoke or adversely amend or alter, whether in whole or in part, any such
Environmental Health and Safety Permit, and (iii) there are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Loan Party,
threatened against any Loan Party or any Subsidiary of any Loan Party at law or
equity before any Official Body challenging an application for, or the
modification, amendment or issuance of, any Environmental Health and Safety
Permit, except, in the case of either (i), (ii) or (iii), which could not
reasonably be expected to result in a Material Adverse Change;

 

(c)           there are no pending or, to the knowledge of any Loan Party,
threatened Environmental Health and Safety Claims against any Loan Party or any
Subsidiary of any Loan Party, in each case which could reasonably be expected to
result in a Material Adverse Change;

 

(d)           neither the Loan Parties nor their Subsidiaries, nor the Real
Property, are subject to any Environmental Health and Safety Orders, except
where the existence of any such

 

80

--------------------------------------------------------------------------------


 

Environmental Health and Safety Orders could not reasonably  be expected to
result in a Material Adverse Change;

 

(e)           no Lien or encumbrance on the ownership, occupancy, use or
transferability of real property, whether owned or leased (other than Permitted
Liens), authorized by Environmental Health and Safety Laws exists against any
Real Property, whether owned or leased, of any Loan Party or any Subsidiary
which could reasonably be expected to result in a Material Adverse Change, and
none of the Loan Parties has any reason to believe that such a Lien or
encumbrance (other than Permitted Liens) may be imposed, attached or be filed or
recorded against any Real Property, whether owned or leased, of any Loan Party
or any Subsidiary, which Lien or encumbrance could reasonably be expected to
result in a Material Adverse Change.

 

Section 6.20.         Title to Real Property.  Each Loan Party and each
Subsidiary of each Loan Party has (i) Mining Title to all Active Operating
Properties that are necessary or appropriate for the Borrower and its
Subsidiaries to conduct their respective operations in all material respects,
(ii) and, except where the failure to do so would not reasonably be expected to
result in a Material Adverse Change, good and valid title to all of their other
respective assets, in the case of both the foregoing items (i) and (ii) of this
sentence, free and clear of all Liens and encumbrances except Permitted Liens,
and subject to the terms and conditions of the applicable leases; provided,
however, a Loan Party or a Subsidiary of a Loan Party shall not be in breach of
the foregoing in the event that (x) it fails to own a valid leasehold interest
which, either considered alone or together with all other such valid leaseholds
which it fails to own, is not material to the continued operations of such Loan
Party or Subsidiary of such Loan Party or (y) such Loan Party’s or such
Subsidiary’s interest in a leasehold is less than fully marketable because the
consent of the lessor to future assignments has not been obtained.

 

Section 6.21.         Patents, Trademarks, Copyrights, Licenses, Etc.  Each Loan
Party and each Subsidiary of each Loan Party owns or possesses all the patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights, without conflict with the rights of others,
necessary for the Loan Parties to own and operate their properties and to carry
on their businesses as presently conducted and planned to be conducted by such
Loan Parties and Subsidiaries, except where the failure to so own or possess
with or without such conflict would not reasonably be expected to result in a
Material Adverse Change.

 

Section 6.22.         Security Interests.  The Collateral Documents are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof, except as may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or similar laws affecting the rights of creditors generally and by
principles of equity.  Upon (i) the filing of financing statements relating to
said security interests in each office and in each jurisdiction where required
in order to perfect the security interests described above, (ii) taking
possession of possessory Collateral by the Collateral Agent (or by the ABL Agent
as bailee for the Collateral Agent pursuant to the ABL Intercreditor Agreement,
if applicable) with respect to possessory Collateral and (iii) the entering of
Control Agreements, the Liens created by the Security Agreement and the Pledge
Agreement in favor of the Collateral Agent for the benefit of the Secured
Parties will constitute fully perfected first priority Liens (subject only to

 

81

--------------------------------------------------------------------------------


 

Permitted Liens) in and to the assets of the Loan Parties that constitute Term
Loan Priority Collateral and second priority Liens (subject only to Permitted
Liens) in and to the assets of the Loan Parties that constitute ABL Priority
Collateral, in each case, to the extent perfection can be obtained by filing
such financing statements, by entering into such Control Agreements or by taking
possession of such possessory Collateral.  Subject to the qualifications and
limitations set forth expressly in the Mortgages, the Liens granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to each of the
Mortgages constitute a valid first priority Lien under applicable law (subject
only to Permitted Liens) in and to the assets of the Loan Parties that
constitute Term Loan Priority Collateral and a second priority Lien under
applicable law (subject only to Permitted Liens) in and to the assets of the
Loan Parties that constitute ABL Priority Collateral and when the Mortgages are
filed in the offices as specified therein, the Mortgages shall constitute a
fully perfected Lien on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral subject to the Mortgages.

 

Section 6.23.         Sanctions and Anti-Corruption Laws.  None of the Borrower
or any of its Subsidiaries nor, to the knowledge of the Borrower, any
Responsible Officer of the Borrower, or any director, officer, employee, or
agent of the Borrower or any of the Borrower’s Subsidiaries is a Person that is,
or is owned or controlled by, Persons that are, (i) the subject of any Sanctions
(such Person, a “Sanctioned Person”), or (ii) located, organized or resident in
a country or territory that is, or whose government is, the subject of Sanctions
(including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and
Syria) (such country or territory, a “Sanctioned Country”).  The Borrower and
its Subsidiaries and, to the knowledge of the Borrower, their respective
directors, officers, and employees, and their respective agents that will act in
any capacity in connection with or benefit from the credit facility established
hereby, are in compliance in all material respects with all applicable Sanctions
and with the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”) or
any other applicable anti-corruption law (collectively, “Anti-Corruption Laws”).

 

Section 6.24.         Status of Pledged Collateral.  All the Subsidiary Shares,
Partnership Interests or LLC Interests included in the Collateral to be pledged
pursuant to the Pledge Agreement are or will be upon issuance validly issued and
nonassessable and owned beneficially and of record by the pledgor thereof free
and clear of any Lien or restriction on transfer, except for (i) Permitted Liens
securing any ABL Facility or other permitted secured Debt that is subject to an
intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent and (ii) other Permitted Liens arising by operation of law,
and as otherwise provided by the Pledge Agreement and except as the right of the
Secured Parties to dispose of the Subsidiary Shares, Partnership Interests or
LLC Interests may be limited by the Securities Act of 1933, as amended, and the
regulations promulgated by the Securities and Exchange Commission thereunder and
by applicable state securities laws. There are no shareholder, partnership,
limited liability company or other agreements or understandings with respect to
the Subsidiary Shares, Partnership Interests or LLC Interests included in the
Collateral, except for the partnership agreements and limited liability company
agreements described on Schedule 6.24. The Loan Parties have delivered true and
complete copies of such partnership agreements and limited liability company
agreements to the Administrative Agent.

 

Section 6.25.         Surety Bonds.  All surety, reclamation and similar bonds
required to be maintained by the Borrower or any of its Subsidiaries under any
Environmental Health and

 

82

--------------------------------------------------------------------------------


 

Safety Laws or Contractual Obligation are in full force and effect except for
any failure which individually or when taken together with all failures under
all such bonds would not reasonably be expected to result in a Material Adverse
Change, and were not and will not be terminated, suspended, revoked or otherwise
adversely affected by virtue of the consummation of the financing (including all
Loans made after the Closing Date) contemplated by this Agreement, provided that
certain of such bonds may be terminated, suspended or revoked so long as, taken
together, such events could not reasonably be expected to result in a Material
Adverse Change. All required guaranties of, and letters of credit with respect
to, such surety, reclamation and similar bonds are in full force and effect
except where such failure to be in full force and effect could not reasonably be
expected to result in a Material Adverse Change.

 

Section 6.26.         Coal Supply Agreements.  As of the Closing Date, all Coal
Supply Agreements to which the Borrower or any of its Subsidiaries is subject or
by which it is bound are in full force and effect, except for any failure which
individually or when taken together with all failures under all Coal Supply
Agreements would not reasonably be expected to result in a Material Adverse
Change.

 

Section 6.27.         Solvency.  As of the Closing Date, after giving effect to
the Transaction on such date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

 

Section 6.28.         Updates to Schedules.

 

Should any of the information or disclosures provided on any of the Schedules
attached hereto become outdated or incorrect in any material respect, the
Borrower (1) may at any time, or (2) shall, in connection with the delivery of a
Guarantor Joinder hereunder, provide the Administrative Agent, in writing, with
such revisions or updates to such Schedule as may be necessary or appropriate to
update or correct the same, and in the event that the Loan Parties acquire after
the Closing Date any parcel of real property (other than Excluded Property), the
Loan Parties shall, in connection with the delivery of the financial statements
pursuant to Section 8.03(a) or 8.03(b), update Schedule 1.1(E) to include such
real property to the extent such schedule is no longer accurate; provided,
however, that no Schedule shall be deemed to have been amended, modified or
superseded by any such correction, revisions or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Administrative Agent shall have accepted in writing such revisions or updates to
such Schedules (other than revisions or updates to Schedules 1.1(E), 6.02 and
6.24, which result solely from actions of the Loan Parties permitted hereunder,
which revised schedules shall be deemed to be accepted by the Administrative
Agent upon delivery of such Schedules by the Borrower thereto).

 

ARTICLE 7
CONDITIONS PRECEDENT

 

Section 7.01.         Conditions Precedent to Effectiveness.  This Agreement
shall become effective on the first date on which each of the following
conditions is satisfied (or waived in accordance with Section 11.01):

 

83

--------------------------------------------------------------------------------


 

(a)           The Administrative Agent shall have received each of the following
in form and substance reasonably satisfactory to the Administrative Agent:

 

(i)            executed counterparts of this Agreement from the Lenders and the
Borrower;

 

(ii)           evidence reasonably satisfactory to the Administrative Agent that
substantially concurrently with the making of the Term Loans on the Closing
Date, the Existing Credit Agreement shall have been repaid in full and
arrangements reasonably satisfactory to the Administrative Agent shall have been
made for the termination and release of guarantees, Liens and security interests
granted in connection therewith;

 

(iii)          A certificate dated the Closing Date and signed by the Secretary
or an Assistant Secretary or other Authorized Officer of each of the Loan
Parties, certifying as appropriate as to: (A) all corporate or limited liability
company action taken by each Loan Party in connection with this Agreement and
the other Loan Documents, together with copies of resolutions or written
consent; (B) the names of the Authorized Officers authorized to sign the Loan
Documents and their true signatures; and (C) copies of its organizational
documents as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized;

 

(iv)          a written opinion of Latham & Watkins LLP, counsel for the Loan
Parties, dated the Closing Date, in form and substance reasonably satisfactory
to the Administrative Agent;

 

(v)           a written opinion of Jackson Kelly LLP, as West Virginia, Virginia
and Kentucky counsel for the Loan Parties, dated the Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(vi)          a certificate from a Responsible Officer of the Borrower as to the
following certifications (as of the Closing Date): (A) the representations and
warranties of the Borrower and each other Loan Party contained in each Loan
Document to which it is a party are true and correct in all material respects
(or, in the case of any representation and warranty that is qualified as to
“materiality,” “Material Adverse Change” or similar language, in all respects)
on and as of the date thereof, except to the extent such representations and
warranties expressly relate to an earlier date (in which case, such
representations and warranties are true and correct in all material respects as
of such earlier date), (B) no Event of Default or Default has occurred and is
continuing, (C) the agreements with respect to the Existing Receivables
Financing attached to such certificate are the true, correct and complete copies
thereof and (D) all requisite Official Bodies and third parties shall have
approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, and there shall not be any pending
or threatened litigation, governmental, administrative or judicial action that
could reasonably be expected to restrain, prevent or impose burdensome
conditions on the Transactions;

 

84

--------------------------------------------------------------------------------


 

(vii)         [reserved];

 

(viii)        an executed Term Loan Request;

 

(ix)          the Historical Statements;

 

(x)           Notes payable to the Lenders (and their registered assigns) to the
extent requested by any Lender pursuant to Section 2.04(b);

 

(xi)          a solvency certificate substantially in the form attached hereto
as Exhibit J certified by the chief financial officer or the treasurer of the
Borrower that the Borrower and its Subsidiaries on a consolidated basis are
Solvent after giving effect to the Transactions;

 

(xii)         executed counterparts of the Guaranty Agreement, the Security
Agreement and the Pledge Agreement;

 

(xiii)        proper financing statements under the Uniform Commercial Code of
the applicable jurisdictions of organization covering the Collateral described
in the Security Agreement, appropriate equity certificates (where applicable)
representing the Pledged Collateral (as defined in the Pledge Agreement)
accompanied by and related powers executed in blank, and instruments, if any,
evidencing any Pledged Notes (as defined in the Security Agreement) indorsed in
blank;

 

(xiv)        Patent, Trademark and Copyright Security Agreements, in recordable
form for the United States Patent and Trademark Office and United States
Copyright Office, as applicable, covering the registered intellectual property
listed on the applicable schedules to such Patent, Trademark and Copyright
Security Agreements, duly executed by the Borrower and each other person that is
a Loan Party on the Closing Date;

 

(xv)         except as set forth in Section 8.01(m), evidence that adequate
insurance, including flood insurance, if applicable, required to be maintained
under this Agreement is in full force and effect, with additional insured,
mortgagee and lender loss payable special endorsements attached thereto in form
and substance reasonably satisfactory to the Collateral Agent, naming the
Collateral Agent as additional insured, mortgagee and lender loss payee, and
evidence that the Loan Parties have taken all action required under the Flood
Laws and/or reasonably requested by the Collateral Agent to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to, providing the Collateral Agent with
the address and/or GPS coordinates of each structure on any real property that
will be subject to a Mortgage in favor of the Collateral Agent, for the benefit
of the Secured Parties, and, to the extent required, obtaining flood insurance
for such property, structures and contents prior to such property, structures
and contents becoming Collateral;

 

(xvi)        the Perfection Certificate; and

 

(xvii)       bring down (A) searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party, copies of the
financing

 

85

--------------------------------------------------------------------------------


 

statements on file in such jurisdictions and evidence that no Liens exist other
than Permitted Liens and (B) tax lien, judgment and bankruptcy searches.

 

(b)                                 The Borrower shall have paid all fees
payable on or before the Closing Date as required by this Agreement, the Agent
Fee Letter, any other Loan Document and any engagement or fee letter with the
Arrangers or any of their Affiliates, including and together with, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid hereunder or under any such letter or document.

 

(c)                                  The Administrative Agent shall have
received, at least five Business Days prior to the Closing Date (to the extent
requested by the Administrative Agent at least ten Business Days prior to the
Closing Date), all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 7.01, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

ARTICLE 8
COVENANTS

 

Section 8.01.                          Affirmative Covenants.  The Borrower
covenants and agrees that until payment in full of the Loans and the interest
thereon and satisfaction of all of the Loan Parties’ other Obligations under the
Loan Documents (other than Obligations under Secured Hedge Agreements and
indemnification and other contingent obligations not yet due and owing or for
which no claims have been asserted), the Borrower shall, and shall cause each of
its Subsidiaries to, comply at all times with the following affirmative
covenants:

 

(a)                                 Preservation of Existence, Etc.  The
Borrower shall maintain its legal existence as a corporation. The Borrower shall
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to maintain
its legal existence as a corporation, limited partnership or limited liability
company, as the case may be, except as otherwise expressly permitted in
Section 8.02(c) or Section 8.02(d). The Borrower shall maintain its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except where the failure to so qualify or maintain such
qualification could not reasonably be expected to result in a Material Adverse
Change. The Borrower shall cause each of its Subsidiaries (other than Immaterial
Subsidiaries) to maintain its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except where the failure
to so qualify would not reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Payment of Liabilities, Including Taxes,
Etc.  Except where failure to do so could not reasonably be expected to result
in a Material Adverse Change, the Borrower shall, and shall

 

86

--------------------------------------------------------------------------------


 

cause each of its Subsidiaries to, duly pay and discharge all Taxes imposed upon
it or upon its income or profits, or upon any properties belonging to it, prior
to the date on which penalties attach thereto, and all lawful claims which, if
unpaid after becoming due, might become a lien or charge upon any properties of
the Borrower or any Subsidiary of the Borrower other than any such Tax or claim
which is being contested in good faith and by proper proceedings and with
respect to which there are proper reserves as required by GAAP.

 

(c)                                  Maintenance of Insurance.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, insure its properties and
assets against loss or damage by fire and such other insurable hazards as such
assets are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary. The Loan Parties
shall deliver to the Collateral Agent (x) on the Closing Date and annually
thereafter an original certificate of insurance of the Loan Parties’ independent
insurance broker describing and certifying as to the existence of the insurance
on the Collateral required to be maintained by this Agreement and the other Loan
Documents, together with a copy of the endorsement described in the next
sentence attached to such certificate and, (y) at the request of the Collateral
Agent, from time to time a summary schedule indicating all insurance then in
force with respect to each of the Loan Parties. Such policies of insurance shall
contain special endorsements, in form and substance reasonably acceptable to the
Collateral Agent, which shall (i) specify the Collateral Agent as an additional
insured, mortgagee and lender loss payee as its interests may appear, with the
understanding that any obligation imposed upon the insured (including the
liability to pay premiums) shall be the sole obligation of the applicable Loan
Parties and not that of the insured, (ii) provide that the interest of the
Lenders shall be insured regardless of any breach or violation by the applicable
Loan Parties of any warranties, declarations or conditions contained in such
policies or any action or inaction of the applicable Loan Parties or others
insured under such policies, (iii) provide to the extent commercially available
that no cancellation of such policies for any reason (including non-payment of
premium) shall be effective until at least ten (10) days after receipt by the
Collateral Agent of written notice of such cancellation, (iv) be primary without
right of contribution of any other insurance carried by or on behalf of any
additional insureds with respect to their respective interests in the
Collateral, and (v) provide that inasmuch as the policy covers more than one
insured, all terms, conditions, insuring agreements and endorsements (except
limits of liability) shall operate as if there were a separate policy covering
each insured. The applicable Loan Parties shall notify the Collateral Agent
promptly of any casualty or condemnation event causing a loss or decline in
value of the Collateral in excess of $50,000,000 and the estimated (or actual,
if available) amount of such loss or decline. Upon the occurrence of an Event of
Default under Sections 9.01(a) (unless that has been waived), 9.01(k) or
9.01(l), monies constituting insurance proceeds or condemnation proceeds
(pursuant to the Mortgages, if any) shall be paid to the Collateral Agent and
applied in accordance with Section 9.02(e) and the Collateral Documents.

 

Each Loan Party shall take all actions required under the Flood Laws and/or
reasonably requested by the Collateral Agent to assist in ensuring that each
Lender is in compliance with the Flood Laws applicable to the Collateral,
including, to the extent applicable, providing the Collateral Agent with the
address and/or GPS coordinates of each structure on any real property

 

87

--------------------------------------------------------------------------------


 

that will be subject to a Mortgage in favor of the Collateral Agent, for the
benefit of the Secured Parties, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws.  Promptly upon the knowledge of a Loan Party of a Flood Structure being
located upon a parcel of Real Property which is not a Flood Regulation Property,
the Borrower shall give written notice to the Collateral Agent of such new Flood
Structure.

 

(d)                                 Maintenance of Properties and Leases. 
Except where the failure to do so would not reasonably be expected to result in
a Material Adverse Change, the Borrower shall, and shall cause each of its
Subsidiaries to, maintain and preserve all of its respective material
properties, necessary or useful in the proper conduct of the business of the
Borrower or such Subsidiary of the Borrower, in good working order and
condition, ordinary wear and tear excepted (except as otherwise expressly
permitted by this Agreement). Without limiting the generality of the foregoing,
the Borrower shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all material patents, trademarks, service marks, trade
names, copyrights, licenses and franchises necessary for the ownership and
operation of its properties and business if the failure to so maintain the same
would constitute a Material Adverse Change.

 

(e)                                  Visitation Rights.  The Borrower shall, and
shall cause each of its Subsidiaries to, permit any of the officers or
authorized employees or representatives of the Administrative Agent and each
Lender (so long as no Event of Default has occurred and is continuing, at the
Administrative Agent’s or such Lender’s expense) to visit and inspect during
normal business hours any of its properties and to examine and make excerpts
from its books and records and discuss its business affairs, finances and
accounts with its officers, all in such detail and at such times and as often as
the Administrative Agent or such Lender may reasonably request, provided that
(i) each Lender shall provide the Borrower and the Administrative Agent with
reasonable notice prior to any visit or inspection by such Lender (and the
Administrative Agent shall provide the Borrower with reasonable notice prior to
any visit or inspection by the Administrative Agent), (ii) no Lender shall
exercise any rights under this clause (e) until an Event of Default has occurred
and is continuing, (iii) all such visits and inspections shall be made in
accordance with the Borrower’s standard safety, visit and inspection procedures,
(iv) no such visit or inspection shall interfere with such Borrower’s normal
business operation and (v) without the Borrower’s express written permission, no
such visit shall include any collection of samples of soil, groundwater,
wastewater, building material or other environmental media.

 

(f)                                   Keeping of Records and Books of Account. 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

(g)                                  Compliance With Laws; Sanctions. The
Borrower shall, and shall cause each of its Subsidiaries to, comply with all
applicable Laws (other than Environmental Health and Safety Laws which are
specifically addressed in Section 8.01(h)) in all respects, provided that it
shall not be deemed to be a violation of this Section 8.01(g) if any failure to
comply with any Law

 

88

--------------------------------------------------------------------------------


 

would not result in fines, penalties, costs, other similar liabilities or
injunctive relief which in the aggregate could not reasonably be expected to
result in a Material Adverse Change.  The Borrower shall, and shall cause each
of its Subsidiaries to, maintain in effect measures or policies and procedures
reasonably designed to ensure compliance by the Borrower, each of its
Subsidiaries and the respective directors, officers, employees and agents of the
Borrower and its Subsidiaries with the FCPA and any other Anti-Corruption Laws
and applicable Sanctions.

 

(h)                                 Environmental Health and Safety Matters. The
Borrower shall, and shall cause each of its Subsidiaries to (i) comply with
applicable Environmental Health and Safety Laws and Environmental Health and
Safety Orders; (ii) obtain, maintain in full force and effect and comply with
the terms and conditions of all Environmental Health and Safety Permits;
(iii) take reasonable precautions to prevent Contamination on the real property,
whether owned or leased, of any Loan Party or any Subsidiary of a Loan Party;
(iv) take reasonable precautions against the imposition, attachment, filing or
recording of any Lien (other than Permitted Liens) or other encumbrance
authorized by Environmental Health and Safety Laws (other than Permitted Liens)
to be imposed, attached or be filed or recorded against the Real Property or any
other real property owned or leased by any of them; and (v) perform or pay for
performance of any Remedial Actions necessary to (A) comply with Environmental
Health and Safety Laws or respond to any Environmental Health and Safety Claim
and Environmental Health and Safety Order related to the real property, whether
owned or leased, of any Loan Party or any Subsidiary of a Loan Party, or (B) to
manage Contamination at, in, on, under, emanating to or from or otherwise
affecting the real property, whether owned or leased, of any Loan Party or any
Subsidiary of a Loan Party; except, in the case of each of clauses (i) through
(v) above, as could not reasonably be expected to result in a Material Adverse
Change; provided, in each case, that a failure to take such actions described
above shall not be a violation of this Section 8.01(h) if the Borrower or the
applicable Subsidiary is in good faith reasonably contesting such matter in the
applicable jurisdiction in accordance with applicable Environmental Health and
Safety Laws.

 

(i)                                     Collateral; Further Assurances.

 

(i)                                     Collateral Documents and Liens.

 

(A)                The Borrower shall and shall cause each of the Loan Parties
to execute and deliver to the Collateral Agent for the benefit of the Secured
Parties, the Collateral Documents reasonably necessary, or as the Collateral
Agent may reasonably deem necessary, to grant first priority perfected liens and
security interests (subject only to Permitted Liens) in and to the assets of the
Loan Parties that constitute Term Loan Priority Collateral and second priority
Liens (subject only to Permitted Liens) in and to the assets of the Loan Parties
that constitute ABL Priority Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties, other than Excluded Property.  Notwithstanding
the foregoing, the Loan Parties shall work diligently with the Collateral Agent
and Lenders to confirm that all documentation has been prepared, executed and
recorded which is necessary to grant a Lien on all Real Property (other than
Excluded Property), as extracted minerals and fixtures of the Loan Parties in
favor of the Collateral Agent for the benefit of the Secured Parties, including
opinions of local counsel in each applicable jurisdiction as

 

89

--------------------------------------------------------------------------------


 

to the enforceability of the applicable Mortgages and the authority of such Loan
Party to grant such Mortgage, with such opinions to be reasonably satisfactory
to the Collateral Agent, “life of loan” flood zone determinations on Real
Property with improvements and/or structures (with a list of such Real Property
to be certified by the applicable Loan Party to the Collateral Agent) and flood
insurance as required by applicable flood regulations), within (x) in the case
of Real Property existing on the Closing Date, one hundred and twenty (120) days
after the Closing Date and (y) in the case of Real Property acquired or leased
after the Closing Date, one hundred and twenty (120) days after the date of such
acquisition or entry into such lease, as applicable, which date, in each case,
may be extended by the Collateral Agent in its reasonable discretion; provided,
however, that no Loan Party shall be required to deliver Collateral Documents as
to any leasehold interest held by such Loan Party in Real Property the
perfection of a Lien in which requires a consent from a third party such as an
Official Body, landlord, fee owner or a similar party (in each case other than
an Affiliate of such Loan Party) and such consent has not been received despite
the fact that such Loan Party has used commercially reasonable efforts to obtain
the same.

 

(B)                The Borrower shall and shall cause each Loan Party, from time
to time, at its expense, to preserve and protect the Collateral Agent’s Lien on
the Collateral as a continuing first priority perfected Lien (subject only to
Permitted Liens) in and to the assets of the Loan Parties that constitute Term
Loan Priority Collateral and second priority Liens (subject only to Permitted
Liens) in and to the assets of the Loan Parties that constitute ABL Priority
Collateral, except to the extent otherwise permitted hereunder, and shall do
such other acts and things as may be necessary or as the Collateral Agent may
reasonably deem necessary from time to time in order to preserve, perfect and
protect the Liens granted under the Loan Documents and to exercise and enforce
its rights and remedies thereunder with respect to the Collateral, except to the
extent otherwise permitted hereunder.

 

(ii)                                  Equity Interests in Bonding Subsidiaries. 
In the event that the Borrower or any Subsidiary of the Borrower is required to
pledge the equity interests of any Bonding Subsidiary in favor of any provider
of surety bonds required by the lessor of the leasehold interest held by such
Bonding Subsidiary as otherwise permitted by Section 8.02(n), then prior to the
granting of such lien, the Borrower shall use commercially reasonable good faith
effort to grant a second priority perfected lien in such equity interests to the
Collateral Agent for the benefit of the Secured Parties subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower.

 

(iii)                               Requirements for Permitted Joint Ventures. 
Notwithstanding the foregoing provisions of this Section 8.01(i), with respect
to any Permitted Joint Venture, neither the Borrower nor any Subsidiary of the
Borrower shall be required to pledge the equity interests of such Permitted
Joint Venture if and to the extent such equity interests shall constitute
Excluded Property, provided that, in the case of a Person that becomes a

 

90

--------------------------------------------------------------------------------


 

Permitted Joint Venture after the Closing Date and whose equity interests shall
constitute Excluded Property, upon the date such Person becomes a Permitted
Joint Venture, (x) the equity interests of such Permitted Joint Venture shall be
held by a JV Holding Company  and (y) the equity interests in such JV Holding
Company shall constitute Collateral.

 

(iv)                              Requirements for Significant Subsidiaries.

 

(A)                Guarantees.  Within forty-five (45) days (or such longer
period as may be extended by the Administrative Agent in its reasonable
discretion) after any Significant Subsidiary is formed or acquired after the
Closing Date or a Subsidiary becomes a Significant Subsidiary, the Borrower
shall: (i) cause each such Significant Subsidiary to execute a Guarantor Joinder
pursuant to which it shall (x) join as a Guarantor, a “Pledgor” (as defined in
the Pledge Agreement” and a “Debtor” (as defined in the Security Agreement)
under each of the documents to which the Guarantors are parties and (y) grant a
lien and pledge its assets, other than Excluded Property, to the Collateral
Agent for the benefit of the Secured Parties on a first priority perfected basis
(subject only to Permitted Liens) in and to the assets of the Loan Parties that
constitute Term Loan Priority Collateral and second priority Liens (subject only
to Permitted Liens) in and to the assets of the Loan Parties that constitute ABL
Priority Collateral; (ii) execute and deliver to the Administrative Agent
documents, modified as appropriate to relate to such Significant Subsidiary, in
the forms described in Sections 7.01(a)(iii), 7.01(a)(iv) and 7.01(a)(vi) and
(iii) deliver to the Administrative Agent such other documents and agreements as
the Administrative Agent may reasonably request.

 

(B)                Collateral.  Within forty-five (45) days (or such longer
period as may be extended by the Collateral Agent in its reasonable discretion)
after any Significant Subsidiary is formed or acquired after the Closing Date or
a Subsidiary becomes a Significant Subsidiary, the Borrower shall cause such new
Significant Subsidiary to, unless the Collateral Agent otherwise agrees in its
reasonable discretion, (i) execute and deliver to the Collateral Agent a
Perfection Certificate, relating to such Significant Subsidiary, (ii) execute
and deliver to the Collateral Agent a joinder agreement to the ABL Intercreditor
Agreement (if any) in the manner provided therein, (iii) cause all of the issued
and outstanding capital stock, partnership interests, member interests or other
equity interest of such Significant Subsidiary (except to the extent
constituting Excluded Property) that are owned by another Loan Party to be
pledged on a first priority perfected basis to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Pledge Agreement (subject only to
(x) Permitted Liens securing any ABL Facility or other permitted secured Debt
that is subject to an intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent and (y) Permitted Liens arising by
operation of law), (iv) execute and deliver to the Collateral Agent for the
benefit of the Secured Parties any other applicable Collateral Documents in form
and substance reasonably satisfactory to the Collateral Agent, including without
limitation, Patent, Trademark and Copyright Security Agreements and

 

91

--------------------------------------------------------------------------------


 

Mortgages (subject to the below proviso) necessary or reasonably requested by
the Collateral Agent to grant first priority perfected liens and security
interests (subject only to Permitted Liens) in and to the assets of the Loan
Parties that constitute Term Loan Priority Collateral and second priority Liens
(subject only to Permitted Liens) in and to the assets of the Loan Parties that
constitute ABL Priority Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties (other than Excluded Property), including proper
financing statements under the Uniform Commercial Code of the applicable
jurisdictions of organization covering the Collateral described in the relevant
Collateral Documents and appropriate equity certificates and powers evidencing
the Collateral pledged pursuant to the Pledge Agreement, (v) obtain Uniform
Commercial Code, lien, tax, mortgage, leasehold mortgage, and judgment searches
(including searches of the applicable real estate indexes), with the results,
form scope and substance of such searches to be reasonably satisfactory to the
Collateral Agent, (vi) deliver opinions of legal counsel with respect to such
new Significant Subsidiary, including opinions of local counsel in each
applicable jurisdiction, as such opinions may be reasonably requested by the
Administrative Agent and with such opinions to be reasonably satisfactory to the
Administrative Agent in its reasonable discretion and (vii) provide the
Collateral Agent with evidence that such new Significant Subsidiary has taken
all actions required under the Flood Laws and/or reasonably requested by the
Collateral Agent, to assist in ensuring that each Lender is in compliance with
the Flood Laws applicable to the Collateral to the extent such Collateral
includes any “building”, “structure” or “mobile home” (each as defined in
Regulation H as promulgated by the Federal Reserve Board under the Flood Laws),
including, but not limited to, providing the Collateral Agent with the address
and/or GPS coordinates of each structure on any real property that is or will be
subject to a Mortgage in favor of the Collateral Agent, for the benefit of the
Secured Parties, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral; provided, however, with respect to any Real
Property (other than, for the avoidance of doubt, Excluded Property) of a
Significant Subsidiary that is formed or acquired after the Closing Date or of a
Subsidiary that becomes a Significant Subsidiary after the Closing Date that is
required to be subject to a Mortgage, and any as-extracted minerals or fixtures
(as such terms are defined in the Uniform Commercial Code) which are required to
be subject to a Mortgage or the Security Agreement, the requirements of this
Section 8.01(i) shall be satisfied with respect to Real Property and with
respect to fixtures and as extracted collateral if the Borrower and the
applicable Significant Subsidiary take all steps within one hundred and twenty
(120) days following the date a Subsidiary becomes a Significant Subsidiary (or
such longer period as may be extended by the Collateral Agent in its reasonable
discretion) necessary or reasonably requested by the Collateral Agent to grant
first priority perfected liens (subject only to Permitted Liens) in and to the
assets of the Loan Parties that constitute Term Loan Priority Collateral and
second

 

92

--------------------------------------------------------------------------------


 

priority Liens (subject only to Permitted Liens) in and to the assets of the
Loan Parties that constitute ABL Priority Collateral in favor of the Collateral
Agent for the benefit of the Secured Parties with respect to such Collateral.

 

(j)                                    Subordination of Intercompany Loans. 
Each Loan Party agrees that any intercompany Debt, loans or advances owed by
(i) any Loan Party to any other Loan Party and (ii) any Loan Party to any
Non-Guarantor Subsidiary shall be subordinated to the payment of the
Obligations.

 

(k)                                 Ratings.  The Borrower shall use
commercially reasonable efforts to obtain and maintain (i) a public rating with
respect to the Loans from each of Moody’s and Standard & Poor’s and (ii) a
public corporate rating from Standard & Poor’s and a public corporate family
rating from Moody’s, in each case with respect to the Borrower.

 

(l)                                     Use of Proceeds.  The Borrower will use
the proceeds of the Initial Term Loans  funded on the Closing Date solely (i) to
refinance a portion of the Debt outstanding under the Existing Credit Agreement
(as defined below), (ii) pay fees and expenses incurred in connection with the
Transactions, and (iii) for general corporate purposes of the Borrower and its
Subsidiaries.  The Borrower will not, directly or indirectly, use the proceeds
of the Loans or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, (a) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions or (b) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise).  No part of the
proceeds of the Loans will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the
Anti-Corruption Laws.  The Borrower will not use the proceeds of any Term Loans,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U) or to extend credit to others for the purpose of purchasing or carrying
margin stock.

 

(m)                             Post-Closing Covenants.  The Borrower shall, and
shall cause its Subsidiaries to, satisfy the requirements set forth in Schedule
8.01(m) on or before the date specified for such requirements, in each case as
such date may be extended at the sole discretion of the Administrative Agent.

 

Section 8.02.                          Negative Covenants.  The Borrower
covenants and agrees that until payment in full of the Loans and interest
thereon and satisfaction of all of the Loan Parties’ other Obligations hereunder
(other than Obligations under Secured Hedge Agreements and indemnification and
other contingent obligations not yet due and owing or for which no claims have
been asserted), the Borrower shall, and shall cause each of its Subsidiaries to,
comply with the following negative covenants:

 

(a)                                 Debt.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Debt, except:

 

93

--------------------------------------------------------------------------------


 

(i)                                     Debt under the Loan Documents or in
respect of any of the other Obligations;

 

(ii)                                  Debt (including, without limitation,
letters of credit) on account of any demand, request or requirement of any
Official Body for any surety bond, letter of credit or other financial assurance
pursuant to any Mining Laws, Reclamation Laws or Environmental Health and Safety
Laws, or any related Permit, in each case, in the ordinary course of business or
pursuant to self-insurance obligations and not in connection with the borrowing
of money or the obtaining of advances;

 

(iii)                               Debt of the Borrower constituting
(A) unsecured senior or senior subordinated debt securities, (B) debt securities
that are secured by a Lien ranking junior to the Liens securing the Obligations
or (C) debt securities that are secured by a Lien ranking pari passu with the
Liens securing the Obligations in an aggregate principal amount, which when all
amounts under clauses (A), (B) and (C) above are added to the aggregate
principal amount of all the other Incremental Debt outstanding does not exceed
the Incremental Debt Cap (such Debt, the “Incremental Notes”); provided that
(1) with respect to Debt of the Borrower incurred under clause (C) hereof,
(x) the final stated maturity of such Debt shall not be sooner than the Latest
Maturity Date at the time such Incremental Notes are issued, (y) the Weighted
Average Life to Maturity of such Debt is greater than or equal to the Weighted
Average Life to Maturity of each Class of Term Loans then in effect and (z) such
Debt shall not be subject to any mandatory prepayment, repurchase or redemption
provisions, unless the prepayment, repurchase or redemption of such Debt is
accompanied by the prepayment of a pro rata portion of the outstanding principal
of the Term Loans hereunder pursuant to Section 5.06 hereof, (2) with respect to
Debt of the Borrower incurred under clause (A) or (B) hereof, (x) the final
stated maturity of such Debt shall not be sooner than the Latest Maturity Date
at the time such Incremental Notes are issued, (y) the Weighted Average Life to
Maturity of such Debt is greater than the Weighted Average Life to Maturity of
each Class of Term Loans then in effect and (z) such Debt does not have
scheduled amortization or payments of principal and shall not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligations (other
than pursuant to customary asset sale, event of loss, excess cash flow (provided
that such excess cash flow sweep does not require the application of any excess
cash flow that would otherwise be required to be applied to the prepayment of
the Term Loans pursuant to Section 5.06(b)(iv) hereof) or change of control
prepayment provisions and a customary acceleration right after an event of
default, in each case, to the extent permitted under Section 8.02(i)), in each
case prior to the Latest Maturity Date at the time such Debt is incurred, (3) no
Default or Event of Default (or no Default or Event of Default under
Section 9.01(a), 9.01(k) or 9.01(l) in the event that such Incremental Notes are
used to fund a Limited Condition Acquisition) shall have occurred or be
continuing at the time of occurrence of such Debt or would result therefrom,
(4) to the extent secured, (x) such Debt shall not be secured by a Lien on any
asset of the Borrower and its Subsidiaries that does not also secure the
Obligations and (y) such Debt shall be subject to a pari passu or junior lien
intercreditor agreement, as applicable, on terms reasonably acceptable to the
Administrative Agent, (5) to the extent guaranteed, such Debt shall not be
guaranteed by a Subsidiary that is not a Guarantor of the Obligations (and, for
the avoidance of doubt, the guarantee of such Debt in accordance

 

94

--------------------------------------------------------------------------------


 

with this clause (iii) is permitted) and (6) to the extent subordinated, such
Debt must be on subordination terms reasonably satisfactory to the
Administrative Agent;

 

(iv)                              Debt of the Borrower constituting
(A) unsecured senior or senior subordinated debt securities, (B) debt securities
that are secured by a Lien ranking junior to the Liens securing the Obligations
or (C) debt securities that are secured by a Lien ranking pari passu with the
Liens securing the Obligations in an aggregate principal amount, which
constitutes a Permitted Refinancing of some or all of the Term Loans incurred
hereunder and has an aggregate principal amount which does not exceed the
principal amount of the Term Loans hereunder which are being so refinanced
except with respect to any Permitted Refinancing Increase (such Debt, the
“Refinancing Notes”); provided that (1) with respect to Refinancing Notes
incurred under clause (C) hereof, (x) the final stated maturity of such
Refinancing Notes shall not be sooner than the maturity date of the Term Loans
being refinanced, (y) the Weighted Average Life to Maturity of such Refinancing
Notes is greater than or equal to the Weighted Average Life to Maturity of the
Term Loans being refinanced and (z) such Refinancing Notes shall not be subject
to any mandatory prepayment, repurchase or redemption provisions, unless the
prepayment, repurchase or redemption of such Debt is accompanied by the
prepayment of a pro rata portion of the outstanding principal of the Term Loans
hereunder pursuant to Section 5.06 hereof, (2) with respect to Refinancing Notes
incurred under clause (A) or (B) hereof, (x) the final stated maturity of such
Refinancing Notes shall not be sooner than the maturity date of the Term Loans
being refinanced, (y) the Weighted Average Life to Maturity of such Refinancing
Notes is greater than the Weighted Average Life to Maturity of the Term Loans
being refinanced and (z) such Refinancing Notes do not have scheduled
amortization or payments of principal and shall not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
pursuant to customary asset sale, event of loss, excess cash flow (provided that
such excess cash flow sweep does not require the application of any excess cash
flow that would otherwise be required to be applied to the prepayment of the
Term Loans pursuant to Section 5.06(b)(iv) hereof) or change of control
prepayment provisions and a customary acceleration right after an event of
default, in each case, to the extent permitted under Section 8.02(i)), in each
case prior to the Latest Maturity Date at the time such Refinancing Notes are
incurred, (3) no Default or Event of Default shall have occurred or be
continuing at the time of occurrence of such Refinancing Notes or would result
therefrom, (4) to the extent secured, (x) such Debt shall not be secured by a
Lien on any asset of the Borrower and its Subsidiaries that does not also secure
the Obligations and (y) such Debt shall be subject to a pari passu or junior
lien intercreditor agreement, as applicable, on terms reasonably acceptable to
the Administrative Agent, (5) to the extent guaranteed, such Debt shall not be
guaranteed by a Subsidiary that is not a Guarantor of the Obligations (and, for
the avoidance of doubt, the guarantee of such Debt in accordance with this
clause (iv) is permitted), (6) to the extent subordinated, such Debt must be on
subordination terms reasonably satisfactory to the Administrative Agent and
(7) the proceeds of such Refinancing Notes (other than proceeds of such
Refinancing Notes that are used to fund a Permitted Refinancing Increase (as set
forth in clauses (a) and (b) of the definition of such term) in connection with
such Refinancing Notes) shall be applied, on a dollar-for-dollar basis,
substantially concurrently with the incurrence thereof, to the prepayment of the
Term Loans being refinanced;

 

95

--------------------------------------------------------------------------------


 

(v)                                 (A) Debt of any Loan Party payable to any
other Loan Party (including Disqualified Equity Interests issued to any Loan
Party), it being understood and agreed that such Debt (other than Disqualified
Equity Interests) is subordinated to the Obligations of the Loan Parties under
the Loan Documents, (B) Debt of any Non-Guarantor Subsidiary payable to any
other Non-Guarantor Subsidiary, (C) loans or guaranties from any Non-Guarantor
Subsidiary to any Loan Party, it being understood and agreed that such Debt is
subordinated to the Obligations of the Loan Parties under the Loan Documents,
and (D) Debt of any Non-Guarantor Subsidiary payable to any Loan Party to the
extent such Debt would constitute a permitted Investment under
Section 8.02(k)(xvi);

 

(vi)                              Debt of the Borrower and its Subsidiaries
existing on the Closing Date and included on Schedule 8.02(a) and any Permitted
Refinancings thereof;

 

(vii)                           Debt of the Borrower or any Subsidiary of the
Borrower under a letter of credit facility in an aggregate face amount, when
combined with the aggregate amount of Debt permitted pursuant to
Section 8.02(a)(xi), not to exceed in the aggregate the greater of $300,000,000
and 16.50% of Consolidated Net Tangible Assets so long as: (A) the purpose of
such facility is to provide letters of credit necessary in the business of the
Borrower and its Subsidiaries, including without limitation to secure surety and
other bonds, and (B) such Debt, if secured, is only secured as permitted by
clause (xii) of the definition of Permitted Liens (a “Permitted Secured Letter
of Credit Facility”);

 

(viii)                        Debt or other obligations of the Borrower and its
Subsidiaries in respect of any capital lease (as determined in accordance with
GAAP) or Debt of the Borrower and its Subsidiaries secured by Purchase Money
Security Interests so long as the aggregate amount for the Borrower and its
Subsidiaries of all Debt and other obligations permitted by this clause
(viii) shall not exceed, at any time outstanding the greater of $150,000,000 and
8.25% of Consolidated Net Tangible Assets;

 

(ix)                              Debt (x) of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary) in connection with any Permitted
Acquisition or Permitted Joint Venture or Debt of any Person that is assumed by
the Borrower any Subsidiary in connection with any Permitted Acquisition or
Permitted Joint Venture; provided that (i) such Debt was not incurred in
contemplation of such Permitted Acquisition or Permitted Joint Venture and
(ii) immediately prior and after giving pro forma effect to the assumption of
such Debt, the Total Net Leverage Ratio is no greater than 3.00:1.00 as if such
Debt was assumed at the beginning of the most recent four consecutive fiscal
quarters ending prior to such assumption for which consolidated financial
statements of the Borrower have been (or were required to be) delivered to the
Administrative Agent pursuant to Section 8.03(a) or (b) or (y) constituting a
Permitted Refinancing of the foregoing;

 

(x)                                 subject to Section 8.02(k) and
Section 8.02(n), Debt of any Bonding Subsidiary payable to the Borrower;

 

96

--------------------------------------------------------------------------------


 

(xi)                              Debt of (i) the Securitization Subsidiaries
pursuant to Permitted Receivables Financings and (ii) the Loan Parties pursuant
to an ABL Credit Agreement, and any Permitted Refinancing thereof, in an
aggregate principal amount that, when combined with the aggregate amount of Debt
permitted pursuant to Section 8.02(a)(vii), does not exceed in the aggregate the
greater of $300,000,000 and 16.50% of Consolidated Net Tangible Assets;

 

(xii)                           Debt (i) in respect of Hedging Transactions
entered into in the ordinary course of business consistent with past practice or
(ii) arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds or other
cash management services including, but not limited to, treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements, in each case entered into or arising in the ordinary
course of business;

 

(xiii)                        Debt (including any Permitted Refinancing thereof)
secured by Liens permitted by clause (xiv) of the definition of Permitted Liens;

 

(xiv)                       Guaranties in respect of Debt otherwise permitted
hereunder;

 

(xv)                          Debt relating to the financing of insurance policy
premiums;

 

(xvi)                       other Debt in an aggregate principal amount not to
exceed the greater of $50,000,000 and 2.75% of Consolidated Net Tangible Assets;
provided that the amount of Debt permitted by this clause (xvi) that is secured
shall not exceed the greater of $25,000,000 and 1.25% of Consolidated Net
Tangible Assets; and

 

(xvii)                    Debt of Non-Guarantor Subsidiaries which, when
combined with the aggregate amount of Investments permitted pursuant
Section 8.02(k)(xvi), does not exceed at any one time the greater of $10,000,000
and 0.50% of Consolidated Net Tangible Assets.

 

(b)                                 Liens; Negative Pledge.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, (i) at any time create,
incur, assume or suffer to exist any Lien on any of its respective property or
assets, tangible or intangible, now owned or hereafter acquired, except,
Permitted Liens, and (ii) at any time, directly or indirectly, enter into any
Contractual Obligation that prohibits or restricts the Borrower’s or its
Subsidiaries’ ability to grant a security interest or Lien on any of the
Collateral to the Collateral Agent or any of the other Secured Parties in
connection with this Agreement or any other Loan Document (as such Agreement or
Loan Documents may be amended, restated, modified or supplemented); provided
that the foregoing clause (ii) shall not apply to any Contractual Obligations
which:

 

(A)                are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary of the Borrower, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower and do not extend beyond such Subsidiary and its
subsidiaries;

 

97

--------------------------------------------------------------------------------


 

(B)                arise in connection with any Permitted Lien under clause
(vii) of such definition to the extent such restrictions relate to the assets
(and any proceeds in respect thereof) which are the subject of such Lien;

 

(C)                arise under loan documents or other agreements in connection
with Debt permitted by Section 8.02(a) (other than secured Debt permitted by
Section 8.02(a)(viii)) (including the ABL Documents and documents in connection
with the Permitted Secured Letter of Credit Facility), and documents in
connection with the Permitted Refinancing of any of the foregoing; provided that
such restrictions (i) apply solely to Non-Guarantor Subsidiaries or (ii) are no
more restrictive with respect to the Borrower and its Subsidiaries than the
limitations (taken as a whole) set forth in the Loan Documents and do not
materially impair the Borrower’s ability to grant the security interests to the
Collateral Agent contemplated by the Loan Documents or pay the Obligations under
the Loan Documents as and when due (as reasonably determined in good faith by
the Borrower);

 

(D)                are contained in agreements relating to any Disposition
permitted by Section 8.02(d) solely with respect to the assets that are the
subject of such Disposition;

 

(E)                 are customary provisions in joint venture agreements and
other similar agreements applicable solely to such joint venture or the equity
interests therein;

 

(F)                  are customary restrictions in leases, subleases, licenses
or asset sale agreements otherwise permitted hereby, so long as such
restrictions relate solely to the assets subject thereto;

 

(G)                are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Subsidiary;

 

(H)               are customary limitations existing under or by reason of
leases entered into in the ordinary course of business;

 

(I)                    are restrictions on cash or other deposits imposed under
contracts entered into in the ordinary course of business;

 

(J)                    are customary provisions restricting assignment of any
agreements;

 

(K)                are restrictions imposed by any agreement relating to any
Permitted Receivables Financing to the extent that such restrictions relate to
the assets (and any proceeds in respect thereof) that are the subject of such
Permitted Receivables Financing; or

 

(L)                 are set forth in any agreement evidencing an amendment,
modification, restatement, renewal, increase, supplement, refunding,

 

98

--------------------------------------------------------------------------------


 

replacement or refinancing of the Contractual Obligations referred to in clauses
(A) through (K) above; provided, that such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing is, in the
good faith judgment of the Borrower, not materially less favorable to the Loan
Party with respect to such limitations than those applicable pursuant to such
Contractual Obligation prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

 

(c)                                  Liquidations, Mergers, Consolidations,
Acquisitions.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, dissolve, liquidate or wind up its affairs, or consummate any
merger or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that:

 

(i)                                     (A) any Loan Party, other than the
Borrower, may consolidate or merge into the Borrower or any other Loan Party and
the security interest granted by the Borrower pursuant to the Collateral
Documents shall remain in full force and effect, (B) any Non-Guarantor
Subsidiary may consolidate or merge into any other Non-Guarantor Subsidiary,
(C) any Non-Guarantor Subsidiary may consolidate or merge into any Loan Party,
so long as such Loan Party survives such merger or consolidation and the
security interest granted by the Borrower pursuant to the Collateral Documents
shall remain in full force and effect, and (D) any transaction otherwise
permitted by Section 8.02(d) and Section 8.02(k) shall be permitted under this
Section 8.02(c);

 

(ii)                                  the Borrower or any Subsidiary may
acquire, whether by purchase or by merger, (A) all of the ownership interests of
another Person or (B) all or substantially all of the assets of another Person
or of a business or division of another Person (each a “Permitted Acquisition”),
provided that each of the following requirements is met:

 

(1)  the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be substantially
the same as, or shall support or be complementary to, one or more line or lines
of business conducted by the Loan Parties and shall comply with Section 8.02(g),
in the case of any merger a Loan Party shall be the surviving entity after
giving effect to such transaction and, to the extent that a Significant
Subsidiary is acquired or formed in connection with or as a result of such
acquisition, the Loan Parties shall comply with the provisions of
Section 8.02(f) and Section 8.01(i)(iv) and, to the extent the assets or
business acquired constitute Collateral, the Loan Parties shall comply with the
provisions of Section 8.01(i)(i);

 

(2)  no Default or Event of Default shall exist immediately prior to and
immediately after giving effect to such Permitted Acquisition; provided that,
subject to Section 1.02(b), in the case of any Limited Condition Acquisition, at
the option of the Borrower, this Section 8.02(c)(ii)(2) may be deemed satisfied
so long as no Default or Event of Default exists on the

 

99

--------------------------------------------------------------------------------


 

date the definitive agreements for such Limited Condition Acquisition are
entered into; and

 

(3)  the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, shall be located in the United States
and the Person acquired (if applicable) shall be organized under the laws of any
State of the United States; provided that the Borrower or any its Subsidiaries
shall be permitted to consummate Permitted Acquisitions that do not satisfy the
requirements of this clause (3) in an aggregate amount of up to the greater of
$30,000,000 and 1.50% of Consolidated Net Tangible Assets;

 

(iii)                               the Borrower or any of its Subsidiaries may
acquire by purchase, lease or otherwise all or substantially all of the assets
or equity interests of a Securitization Subsidiary; and

 

(iv)                              any Subsidiary of the Borrower that holds only
de minimis assets and is not conducting any material business may dissolve or
otherwise wind up its affairs.

 

(d)                                 Dispositions of Assets or Subsidiaries.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, license, lease, abandon, securitize or enter into a
securitization transaction, or otherwise transfer or dispose of (collectively,
to “Dispose”; and “Disposition” shall have a correlative meaning), voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment, general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of the Borrower), except:

 

(i)                                     (A) transactions involving the sale of
inventory in the ordinary course of business, (B) any Disposition of assets in
the ordinary course of business which are no longer necessary or required in the
conduct of any Loan Party’s business or the grant in the ordinary course of
business of any non-exclusive easements, permits, licenses, rights of way,
surface leases or other surface rights or interests, (C) any sale of accounts
arising from the export outside of the U.S. of goods or services by any Loan
Party, provided that, in the case of this clause (C), (x) at the time of any
such sale, no Event of Default shall exist or shall result from such sale,
(y) such sale shall be for fair market value and (z) the consideration to be
paid to the Borrower and its Subsidiaries as permitted by this clause (C) shall
consist solely of cash, (D) any lease, sublease or non-exclusive license of
assets (with a Loan Party as the lessor, sublessor or licensor) in the ordinary
course of business, provided that the interests of the Loan Parties in any such
lease, sublease or license are subject to the Collateral Agent’s first priority
security interest (subject only to Permitted Liens) in and to the assets of the
Loan Parties that constitute Term Loan Priority Collateral and second priority
Liens (subject only to Permitted Liens) in and to the assets of the Loan Parties
that constitute ABL Priority Collateral, and (E) transfers of condemned property
as a result of the exercise of “eminent domain” or other similar policies to the
respective Official Body or agency that has condemned the same (whether by deed
in lieu of condemnation or otherwise), and transfers of properties that have
been

 

100

--------------------------------------------------------------------------------


 

subject to a casualty to the respective insurer of such property as part of an
insurance settlement;

 

(ii)                                  (x) any Disposition of assets by the
Borrower or any Subsidiary of the Borrower which is a Guarantor to any other
Loan Party, (y) any Disposition of assets by any Non-Guarantor Subsidiary to any
Loan Party or (z) any Disposition of assets by any Non-Guarantor Subsidiary to
any other Non-Guarantor Subsidiary;

 

(iii)                               any Disposition of property by the Borrower
or any of its Subsidiaries of assets with a fair market value (as reasonably
determined by the Borrower in good faith) of less than $5,000,000;

 

(iv)                              any Disposition (including by capital
contribution) of Receivables Assets pursuant to a Permitted Receivables
Financing;

 

(v)                                 (x) any Disposition where the fair market
value (as reasonably determined by the Borrower in good faith) of the assets
subject thereto, when aggregated with the fair market value of all other assets
subject to Dispositions made within the same fiscal year are less than
$50,000,000; provided that (A) at the time of any such Disposition, no Event of
Default shall exist or shall result from such Disposition and (B) the Net Cash
Proceeds for all such Dispositions are applied as a mandatory prepayment of the
Loans in accordance with, and to the extent required under, the provisions of
Sections 5.06(b)(i) and 5.06(b)(ii); plus (y) any other Disposition of assets;
provided that (in the case of this clause (y) only): (A) at the time of any such
Disposition, no Event of Default shall exist or shall result from such
disposition, (B) such Disposition shall be for fair market value (as determined
by the Borrower in good faith), (C) the consideration to be paid to the Borrower
and its Subsidiaries as permitted by this clause (v) shall consist of cash in an
amount that is not less than 75% of such consideration; provided, however, for
purposes of this clause (C), the following will be deemed to be cash: (1) any
reclamation and other liabilities arising under applicable Permits, applicable
workers’ compensation acts and the federal black lung laws and other liabilities
associated with the applicable employees, in each case that are assumed by the
transferee with respect to the applicable sale, transfer or lease pursuant to a
customary assumption or similar agreement, (2) any letters of credit with
respect to the reimbursement of which the Borrower or its Subsidiaries are
obligated, to the extent such letters of credit relate to the assets or business
subject to such sale, transfer or lease and are cancelled no later than 60 days
following such sale, transfer or lease and for which the transferee with respect
to the applicable sale, transfer or lease has guaranteed or indemnified the
reimbursement of any drawing thereunder on customary terms and (3) any
Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Disposition (provided that (x) the aggregate fair market
value of such Designated Non-Cash Consideration, as reasonably determined by the
Borrower in good faith, taken together with the fair market value at the time of
receipt of all other Designated Non-Cash Consideration received pursuant to this
clause (3) minus (y) the amount of Net Cash Proceeds previously realized in cash
from prior Designated Non-Cash Consideration shall not exceed $75,000,000) and
(D) the Net Cash Proceeds for all such Dispositions are applied as a mandatory
prepayment of the Loans in accordance

 

101

--------------------------------------------------------------------------------


 

with, and to the extent required under, the provisions of Sections
5.06(b)(i) and 5.06(b)(ii);

 

(vi)                              any Disposition of assets as part of an
Investment which is either (x) an Investment in a Permitted Joint Venture which
is permitted by Section 8.02(f) or (y) an Investment permitted by
Section 8.02(k);

 

(vii)                           any transactions otherwise permitted by
Section 8.02(c) or Section 8.02(h); and

 

(viii)                        those Dispositions set forth on Schedule 8.02(d).

 

(e)                                  Affiliate Transactions.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, enter into or carry out
any transaction (including purchasing property or services from or selling
property or services to) with any Affiliate of the Borrower involving an
aggregate consideration in excess of $5,000,000 unless (1) such transaction is
not otherwise prohibited by this Agreement and (2) such transaction is either
(a) entered into upon fair and reasonable arm’s-length terms and conditions or
(b) would be entered into by a prudent Person in the position of the Borrower or
such Subsidiary; provided, however that this Section 8.02(e) shall not prohibit
(i) the consummation of the Transactions, (ii) any dividend, distribution or
Investment which is not otherwise prohibited by this Agreement, (iii) any
transaction described on Schedule 8.02(e) (including any modification, extension
or renewal thereof on terms no less favorable to the parties thereto than the
terms of such transaction as described on such Schedule) which is not otherwise
prohibited by this Agreement, (iv) any transaction provided for in, or in
connection with, a Permitted Receivables Financing, (v) any transaction between
or among Loan Parties and (vi) payments to directors and officers of the
Borrower and its Subsidiaries in respect of the indemnification of such Persons
in such respective capacities from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements, as the case may be, pursuant to the organizational
documents or other corporate action of the Borrower or its Subsidiaries,
respectively, or pursuant to applicable law.

 

(f)            Subsidiaries, Partnerships and Joint Ventures.  The Borrower
shall not, and shall not permit any of its Subsidiaries to, own or create
directly or indirectly any Subsidiaries other than (i) Non-Guarantor
Subsidiaries (including any Securitization Subsidiary which is the subject of
clause (iii) below), (ii) any Significant Subsidiary which has complied with
Section 8.01(i), and (iii) any Securitization Subsidiary whose equity interests
are pledged to the Collateral Agent for the benefit of the Secured Parties
(pursuant to the Pledge Agreement).

 

Neither the Borrower nor any Subsidiary of the Borrower shall become or agree to
become a joint venturer or hold a joint venture interest in any joint venture
except that the Loan Parties may make an Investment in a Permitted Joint
Venture, so long as the Borrower and its Subsidiaries at all times are in
compliance with all requirements of the following clauses (A) through (F) or to
the extent otherwise permitted under Section 8.02(k):

 

(A)                the Permitted Joint Venture is either a corporation, limited
liability company, trust, or a limited partnership or another form of an entity

 

102

--------------------------------------------------------------------------------


 

or arrangement that permits the Borrower and its Subsidiaries to limit their
liability, as a matter of Law, for the obligations of the Permitted Joint
Venture;

 

(B)                the Investment is either (y) of the type described in clauses
(i), (ii) or (iv) of the definition of Investments, or (z) of the type described
in clauses (iii) or (v) of the definition of Investments and, on the date such
Investment is made, the amount of the Guaranty or other obligation, as the case
may be, is reasonably estimable;

 

(C)                other than the amount of an Investment permitted under clause
(B) immediately above of the type described in clause (iii) or clause (v) of the
definition of Investments, there is no recourse to any Loan Party or any
Subsidiary of any Loan Party for any Debt or other liabilities or obligations
(contingent or otherwise) of the Permitted Joint Venture;

 

(D)                the Total Net Leverage Ratio shall be no more than 2.50:1.00
after giving pro forma effect to the transactions to be entered into in
connection therewith (including any incurrence of Debt and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent four
consecutive fiscal quarters ending prior to the Investment for which
consolidated financial statements of the Borrower are available (provided that,
for the avoidance of doubt, any EBITDA of such Permitted Joint Venture shall not
be included in such calculation of the Secured Net Leverage Ratio);

 

(E)                 to the extent that the equity interests owned, directly or
indirectly, by the Borrower in such Permitted Joint Venture constitutes Excluded
Property, such equity interests shall be held by a JV Holding Company  and the
equity interest of such JV Holding Company shall constitute Collateral; and

 

(F)                  no Default or Event of Default shall exist immediately
prior to and immediately after giving effect to such Investment in a Permitted
Joint Venture.

 

(g)                                  Continuation of or Change in Business.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, engage in
any business other than the business of the Loan Parties and their Subsidiaries,
substantially as conducted and operated by the Loan Parties and their
Subsidiaries, taken as a whole, as of the Closing Date or business that supports
or is complimentary to such business or is a reasonable extension thereof

 

(h)                                 Restricted Payments.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, declare or pay, directly
or indirectly, any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any shares of capital stock or other equity interests
of the Borrower or any Subsidiary of the Borrower or directly or indirectly
redeem, purchase, retire or otherwise acquire for value any shares of any class
of the capital stock or other equity interests of the

 

103

--------------------------------------------------------------------------------


 

Borrower or any Subsidiary of the Borrower or set aside any amount for any such
purposes (any of the above, a “Restricted Payment”), except that:

 

(i)                                     Restricted Payments in an amount equal
to the Cumulative Amount, so long as (x) no Event of Default is continuing
immediately prior to making such Restricted Payment or would result therefrom
and (y) the Total Net Leverage Ratio does not exceed 2.50:1.00 after giving pro
forma effect to such Restricted Payment;

 

(ii)                                  any Subsidiary of the Borrower may declare
and pay dividends or make any other distribution (by reduction of capital or
otherwise) to, or repurchase its capital stock or equity interests from, the
Borrower or any other Subsidiary of the Borrower (or, in the case of non-wholly
owned Subsidiaries of the Borrower, to the Borrower or any other Subsidiary that
is a direct or indirect parent of such non-wholly-owned Subsidiary and to each
other owner of equity interests of such non-wholly owned Subsidiary on a pro
rata basis (or more favorable basis from the perspective of the Borrower or its
applicable Subsidiary) based on their relative ownership interests);

 

(iii)                               (A) so long as no Event of Default shall
exist immediately prior to or after giving effect to such stock purchase or
redemption, stock purchases or redemptions (other than repurchases described in
clause (B) of this Section 8.02(h)(iii)) in connection with the rights of
employees or members of the board of directors of the Borrower or any of its
Subsidiaries of any capital stock or equity interests issued pursuant to an
employee or board of directors equity subscription agreement, equity option
agreement or equity ownership arrangement or other compensation plan permitted
to be issued hereunder, provided that the aggregate consideration of such stock
purchase and redemptions made pursuant to this clause (A) shall not, in any
fiscal year, exceed $5,000,000 and (B) repurchases of equity interests deemed to
occur upon (1) the exercise of stock options if the equity interests represent a
portion of the exercise price thereof or (2) the withholding of a portion of
equity interests issued to employees and other participants under an equity
compensation program of the Borrower and its Subsidiaries, in each case to cover
withholding tax obligations of such persons in respect of such issuance;

 

(iv)                              dividends or other distributions payable
solely in capital stock or equity interests; or

 

(v)                                 the Borrower may declare and make
(i) Restricted Payments in an amount not to exceed in the aggregate the greater
of $75,000,000 and 4.00% of Consolidated Net Tangible Assets plus
(ii) additional Restricted Payments; provided that, in the case of this clause
(ii), the Secured Net Leverage Ratio is less than 2.00:1.00 after giving pro
forma effect to such Restricted Payment and the transactions to be entered into
in connection therewith (including any incurrence of Debt and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the making of such Restricted
Payment for which consolidated financial statements of the Borrower are
delivered (or are required to be delivered) pursuant to Section 8.03(a) or (b).

 

104

--------------------------------------------------------------------------------


 

(i)                                     Payment of Other Debt.  The Borrower
shall not, and shall not permit any of its Subsidiaries to, prepay, redeem,
purchase, defease, convert into cash or otherwise satisfy prior to the scheduled
maturity in any manner any Debt that is owed to a third party that is
subordinated to the Obligations or Debt that is secured by a Lien ranking junior
to the Liens securing the Obligations (excluding, for the avoidance of doubt,
permitted unsecured Debt, any Permitted Receivables Financing and the ABL
Obligations), except:

 

(i)                                     the conversion (or exchange) of any such
Debt to, or the payment of any such Debt from the proceeds of the issuance of,
the common stock or other equity interests of the Borrower (other than
Disqualified Equity Interests);

 

(ii)                                  for a Permitted Refinancing thereof;

 

(iii)                               payments of or in respect of any such Debt
in an aggregate amount not to exceed the Cumulative Amount, so long as (x) no
Event of Default is continuing immediately prior to making such payment or would
result therefrom and (y) the Total Net Leverage Ratio does not exceed 2.50:1.00
after giving pro forma effect to such payment; or

 

(iv)                              so long as no Event of Default has occurred
and is continuing, other payments of or in respect of any such Debt in an
aggregate amount not to exceed the greater of $30,000,000 and 1.50% of
Consolidated Net Tangible Assets.

 

(j)                                    No Restriction in Agreements on Dividends
or Certain Loans.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into or be bound by any agreement (i) which prohibits or
restricts, in any manner the payment of dividends by any of its Subsidiaries
(whether in cash, securities, property or otherwise), or (ii) which prohibits or
restricts in any manner the making of any loan to the Borrower by any of its
Subsidiaries or payment of any Debt or other obligation owed to any Loan Party,
other than, in each case, (A) restrictions applicable to a Securitization
Subsidiary in connection with a Permitted Receivables Financing,
(B) restrictions imposed by any applicable law, rule or regulation (including
applicable currency control laws and applicable state or provincial corporate
statutes restricting the payment of dividends or any other distributions in
certain circumstances), (C) restrictions in effect under any Contractual
Obligation outstanding on the Closing Date and set forth on Schedule 8.02(j),
and (D) restrictions pursuant to any Contractual Obligation described in clauses
(A) through (L) of Section 8.02(b).

 

(k)                                 Loans and Investments.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, at any time make any
Investment in notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
Investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:

 

(i)                                     trade credit extended on usual and
customary terms in the ordinary course of business and stock, obligations or
securities received in settlement of debts created in the ordinary course of
business and owing to the Borrower or any Subsidiary in satisfaction of
judgments;

 

105

--------------------------------------------------------------------------------


 

(ii)                                  (A) Investments by the Borrower or any of
its Subsidiaries in any Loan Party and (B) Investments by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;

 

(iii)                               (A)  Permitted Investments and Investments
in cash and (B) any Investments arising in connection with any Hedging
Transactions;

 

(iv)                              Investments in Permitted Joint Ventures as
permitted by Section 8.02(f);

 

(v)                                 bonds required in the ordinary course of
business of the Borrower and its Subsidiaries, including without limitation,
surety bonds, royalty bonds or bonds securing performance by the Borrower or a
Subsidiary of the Borrower under bonus bids;

 

(vi)                              loans by the Borrower to any Bonding
Subsidiary; provided, however (x) prior to any loan being made to any Bonding
Subsidiary, such loan shall be evidenced by a note, reasonably satisfactory to
the Administrative Agent, and such note shall be pledged pursuant to the
applicable Collateral Document to the Collateral Agent for the benefit of the
Secured Parties and (y) any loans by the Borrower to any Bonding Subsidiary
shall in each and every case be subject to Section 8.02(n);

 

(vii)                           so long as no Event of Default is continuing
immediately prior to making such Investment or would result
therefrom, Investments in an amount equal to the Cumulative Amount; provided
that, with respect to any Investments in Affiliates of the Borrower (other than
Subsidiaries or joint ventures of the Borrower), the Total Net Leverage Ratio
shall not exceed 2.50:1.00 after giving pro forma effect to such Investments;

 

(viii)                        other Investments, in connection with or related
to the operations of the Borrower and its Subsidiaries, not exceeding the
greater of $50,000,000 and 2.75% of Consolidated Net Tangible Assets;

 

(ix)                              Investments arising as a result of Permitted
Receivables Financings;

 

(x)                                 Investments by Borrower of the type
described in clause (i) of the definition of Investments in any Bonding
Subsidiary, provided that any such Investments by the Borrower in any Bonding
Subsidiary shall in each case be subject to Section 8.02(n);

 

(xi)                              any transaction which is an Investment
permitted by Section 8.02(c) (including, without limitation, any Permitted
Acquisition), Section 8.02(d) (including, without limitation, Investments
arising out of the receipt by Borrower or any Subsidiary of noncash
consideration for the sale of assets permitted thereunder) or Section 8.02(h);

 

(xii)                           any guaranty which is permitted under
Section 8.02(a);

 

(xiii)                        (A) payroll, travel and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses for accounting purposes and that are made in the ordinary course of
business and (B) loans or advances to

 

106

--------------------------------------------------------------------------------


 

employees made in the ordinary course of business and consistent with past
practice, provided that such loans and advances to all such employees do not
exceed an aggregate amount outstanding at any time equal to the greater of
$10,000,000 and 0.50% of Consolidated Net Tangible Assets;

 

(xiv)                       Investments existing as of the Closing Date and set
forth on Schedule 8.02(k), and extensions, renewals, modifications, restatements
or replacements thereof; provided that no such extension, renewal, modification,
restatement or replacement shall increase the amount of the original loan,
advance or investment, except by an amount equal to any premium or other
reasonable amount paid in respect of the underlying obligations and fees and
expenses incurred in connection with such extension, renewal, modification,
restatement or replacement;

 

(xv)                          to the extent constituting an Investment, the
repurchase, repayment, defeasance or retirement of any Debt of the Borrower or
any Subsidiary to the extent such repurchase, prepayment or retirement is
expressly permitted hereunder; and

 

(xvi)                       Investments by the Borrower and the Guarantors in
Non-Guarantor Subsidiaries, which, when combined with the aggregate amount of
Debt permitted pursuant Section 8.02(a)(xvii), does not exceed at any time the
greater of $10,000,000 and 0.50% of Consolidated Net Tangible Assets.

 

(l)                                     Sale and Leaseback Transactions.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Person (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or any of its Subsidiaries), or (b) intends to use for substantially
the same purpose as any other property which has been or is to be sold or
transferred by such Person to any Person (other than the Borrower or any of its
Subsidiaries) in connection with such lease (such transaction, a “Sale and
Leaseback Transaction”); provided that the foregoing shall not prohibit any such
Sale and Leaseback Transaction in which such lease, to the extent constituting
Debt, is permitted to be incurred under Section 8.02(a) and in which the leased
property is permitted to be Disposed of by Section 8.02(d).

 

(m)                             Changes in Organizational Documents and Loan
Party Information.  (i) The Borrower shall not, and shall not permit any of its
Subsidiaries that are Loan Parties to, amend in any respect its certificate of
incorporation (including any provisions or resolutions relating to capital
stock), by-laws, certificate of limited partnership, partnership agreement,
certificate of formation or limited liability company agreement if such change
would be materially adverse to the Lenders as determined by the Borrower in good
faith (provided that any amendment of any provision in the limited liability
company agreement, operating agreement or partnership agreement of any Loan
Party that permits a pledgee of such Loan Party’s limited liability, membership
or partnership interests (or such pledgee’s designee or any purchaser of such
interests) to be substituted for the member or partner under such agreement upon
the exercise of such pledgee’s rights with respect to its collateral shall be
deemed to be materially adverse to the Lenders).

 

107

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall not, and shall not
permit any of its Subsidiaries that are Loan Parties to, effect any change
(A) in its legal name, (B) in the location of its chief executive office, (C) in
its identity or organizational structure, (D) in its Federal Taxpayer
Identification Number (or equivalent thereof) or organizational identification
number, if any or (E) in its jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), unless it
shall have given the Administrative Agent prior written notice thereof (or,
solely in the case of the Borrower, ten calendar days’ prior written notice
thereof) clearly describing such change and providing such other information in
connection therewith as the Administrative Agent may reasonably request.

 

(iii)                               The Borrower shall not make any change in
its fiscal year.

 

(n)                                 Transactions With Respect to the Bonding
Subsidiaries. Except as otherwise expressly permitted under this Agreement, the
Borrower shall not permit any Bonding Subsidiary to (x) own any assets other
than a leasehold interest, as lessee, in a coal lease where the lessor is a
Person that is not an Affiliate of the Borrower and cash and Permitted
Investments necessary to assure either the lessor of such leasehold interest of
the performance of all obligations by such Bonding Subsidiary thereunder or to
assure the provider of surety bonds described in the following clause (y) that
such Bonding Subsidiary is able to perform its obligations to such provider
under the described surety bonds; and (y) incur any Debt or other obligation or
liabilities (whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, or joint or several) except those to the
lessor of the coal lease owned by such Bonding Subsidiary and those in favor of
the provider of the surety bonds which provide payment assurances to such lessor
under the coal lease owned by such Bonding Subsidiary related to the cost of
acquiring such leasehold interest, the bonus bid and royalty payments thereunder
and the costs and expenses incidental to such lease; provided, however that in
lieu of any surety bond such Bonding Subsidiary may request that the Borrower
obtain a letter of credit on behalf of such Bonding Subsidiary and such Bonding
Subsidiary may incur reimbursement obligations in connection therewith.

 

Section 8.03.                          Reporting Requirements.  The Borrower
covenants and agrees that until Payment in Full of the Loans and interest
thereon, satisfaction of all of the Loan Parties’ other Obligations hereunder
and under the other Loan Documents (other than indemnification and other
contingent obligations not yet due and owing or for which no claim has been made
and Obligations in respect of Secured Hedge Agreements) and termination of the
Commitments, the Borrower will furnish or cause to be furnished to the
Administrative Agent, for delivery to each of the Lenders:

 

(a)                                 Quarterly Financial Statements.  Within
forty-five (45) calendar days after the end of each of the first three fiscal
quarters in each fiscal year (or such earlier date, from time to time
established by the SEC in accordance with the Securities Exchange Act of 1934,
as amended), financial statements of the Borrower and its Subsidiaries,
consisting of a consolidated balance sheet as of the end of such fiscal quarter,
related consolidated statements of income and stockholders’ equity and related
consolidated statement of cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President,
Treasurer or Chief

 

108

--------------------------------------------------------------------------------


 

Financial Officer of the Borrower as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. The Borrower will be deemed to have complied with the delivery
requirements with respect to the consolidated financial statements required to
be delivered under this Section 8.03(a) if within forty-five (45) days after the
end of its fiscal quarter (or such earlier date, from time to time established
by the SEC in accordance with the Securities Exchange Act of 1934, as amended),
the Borrower delivers to the Administrative Agent (for delivery to each of the
Lenders) a copy of the Borrower’s Form 10-Q as filed with the SEC and the
financial statements contained therein meet the requirements described in this
Section.

 

(b)                                 Annual Financial Statements.  Within ninety
(90) days after the end of each fiscal year of the Borrower (or such earlier
date, from time to time established by the SEC in accordance with the Securities
Exchange Act of 1934, as amended), financial statements of the Borrower and its
Subsidiaries consisting of a consolidated balance sheet as of the end of such
fiscal year, related consolidated statements of income and stockholders’ equity
and related consolidated statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified, in
the case of the consolidated financial statements, by independent certified
public accountants of nationally recognized standing reasonably satisfactory to
the Administrative Agent (it being understood and agreed that Ernst & Young LLP
is reasonably satisfactory). The certificate or report of accountants shall be
free of qualifications (other than (i) any consistency qualification that may
result from a change in the method used to prepare the financial statements as
to which such accountants concur and (ii) any “going concern” or like
qualifications as may be required as a result of a projected failure to comply
with a financial covenant in any ABL Facility or an upcoming maturity date under
the Facility or any Working Capital Facility that is scheduled to occur within
one (1) year of the time the report and opinion are delivered) and shall not
indicate the occurrence or existence of any event, condition or contingency
which would materially impair the prospect of payment or performance of any
covenant, agreement or duty of any Loan Party under any of the Loan Documents.
The Borrower will be deemed to have complied with the delivery requirements with
respect to the consolidated financial statements required to be delivered under
this Section 8.03(b) if within ninety (90) days after the end of its fiscal year
(or such earlier date, from time to time established by the SEC in accordance
with the Securities Exchange Act of 1934, as amended), the Borrower delivers to
the Administrative Agent (for delivery to each of the Lenders) a copy of the
Borrower’s Annual Report and Form 10-K as filed with the SEC and the financial
statements and certification of public accountants contained therein meet the
requirements described in this Section.

 

(c)                                  Certificate of the Borrower.  Concurrently
with any delivery of financial statements under Section 8.03(a) and (b), a
certificate of the Borrower signed by a Responsible Officer (a “Compliance
Certificate”), substantially in the form of Exhibit K: (i) confirming that,
except as described pursuant to Section 8.03(e), no Event of Default or Default
exists and is continuing on the date of such Compliance Certificate,
(ii) containing a list of each Significant Subsidiary and each Non-Guarantor
Subsidiary (and whether such Subsidiary is a Bonding Subsidiary, an Immaterial
Subsidiary, a Securitization Subsidiary, a Foreign Subsidiary or a non-wholly
owned Subsidiary), other than those set forth on Schedule 6.02, (iii) confirming
that each Significant Subsidiary has joined the Loan Documents in accordance
with the requirements of

 

109

--------------------------------------------------------------------------------


 

Section 8.01(i), (iv) with respect to any delivery of financial statements under
8.03(b) only, setting the forth in reasonable detail (x) the calculation of
Excess Cash Flow and (y) the calculation and uses of Cumulative Amount (and each
of the components thereof) and (v) setting forth the reasonably detailed
calculations of the Total Net Leverage Ratio and the Secured Net Leverage Ratio,
each as of the end of such applicable period.

 

(d)                                 SEC Website.  (A) The delivery by the
Borrower to the Administrative Agent of annual reports on Form 10-K of the
Borrower and its consolidated subsidiaries shall satisfy the requirements of
Section 8.03(a) solely to the extent such annual reports include the information
specified herein and (B) the delivery by the Borrower to the Administrative
Agent of quarterly reports on Form 10-Q of by the Borrower and its consolidated
subsidiaries shall satisfy the requirements of Section 8.03(b) solely to the
extent such quarterly reports include the information specified herein.

 

(e)                                  Notices.  Written notice to the
Administrative Agent for distribution to the Lenders:

 

(i)                                     promptly after any Responsible Officer
of the Borrower has learned of the occurrence of any Default or Event of
Default; and

 

(ii)                                  promptly after any Responsible Officer of
the Borrower has learned of any event which would reasonably be expected to
result in a Material Adverse Change.

 

(f)                                   Certain Events.  Written notice to the
Administrative Agent for distribution to the Lenders:

 

(i)                                     as required by Section 8.02(c), with
respect to any proposed acquisition of assets pursuant to such Section;

 

(ii)                                  of the occurrence of any event for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 5.06(b);

 

(iii)                               any material amendment to the organizational
documents of any Loan Party; and

 

(iv)                              of any material change in accounting policies
or financial reporting practices by any Loan Party.

 

(g)                                  Environmental Health and Safety Matters.
Reasonably prompt written notice upon Borrower or applicable Subsidiary
obtaining actual knowledge of any of the following which has resulted or could
reasonably be expected to result in a Material Adverse Change: (A) the existence
of material Contamination; (B) the receipt by Borrower or any of its
Subsidiaries of a material Environmental Health and Safety Claim or
Environmental Health and Safety Order; (C) the imposition, attachment, filing or
recording against the real property, whether owned or leased, of any Loan Party
or any Subsidiary of a Loan Party of a Lien (other than a Permitted Lien) or
other encumbrance authorized under Environmental Health and Safety Laws; (D) the
inability to obtain or renew a material Environmental Health and Safety Permit,
a notice from an Official Body that it has, will or intends to suspend, revoke
or adversely amend or

 

110

--------------------------------------------------------------------------------


 

alter, in whole or in part, any Environmental Health and Safety Permit or
knowledge that a Person has filed a suit or claim or instituted a proceeding
challenging the application for, or the modification, amendment or issuance of
any Environmental Health and Safety Permit; or (E) any violation of
Environmental Health and Safety Laws, Environmental Health and Safety Permits or
Environmental Health and Safety Order by the Borrower or any of its
Subsidiaries; provided, in each case, that a failure to provide such written
notice shall not be a violation of this Section 8.03(g) if the Borrower or the
applicable Subsidiary is in good faith reasonably contesting such matter in the
applicable jurisdiction in accordance with applicable Environmental Health and
Safety Laws.

 

(h)                                 Other Reports and Information.

 

(i)                                     Any reports, notices or proxy statements
generally distributed by the Borrower to its stockholders on a date no later
than the date supplied to such stockholders and regular or periodic reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses,
filed by the Borrower or any other Loan Party with the Securities and Exchange
Commission, provided that, subject to Section 8.03(d), the foregoing reports
shall be deemed to have been delivered on the date on which such report is
posted on the SEC’s web site at www.sec.gov, and such posting shall be deemed to
satisfy this reporting requirement,

 

(ii)                                  Promptly upon their becoming available to
the Borrower, a copy of any material order in any material proceeding to which
the Borrower or any other Loan Party is a party issued by any Official Body,

 

(iii)                               Within thirty (30) days of the end of each
month, consolidated monthly income summaries of the Borrower and its
consolidated Subsidiaries,

 

(iv)                              Promptly upon request, such other reports and
information as any of the Lenders may from time to time reasonably request, and

 

(v)                                 Promptly upon request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

(i)                                     Platform   The Borrower hereby
acknowledges that (i) the Administrative Agent may, but shall not be obligated
to, make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking

 

111

--------------------------------------------------------------------------------


 

Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however that, to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.09); (y) all
Borrower Materials marked “PUBLIC”“ are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.  Notwithstanding the foregoing, the following Borrower
Materials shall be deemed to be marked “PUBLIC”, unless the Borrower notifies
the Administrative Agent promptly that any such document contains material
non-public information: (1) the Loan Documents, (2) notification of changes in
the terms of the Facilities provided for by this Agreement and (3) all financial
statements, reports and certificates delivered pursuant to Sections 8.03(a),
(b) and (c).

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
any Borrower or its securities for purposes of United States Federal or state
securities laws.

 

ARTICLE 9
DEFAULT

 

Section 9.01.                          Events of Default.  An Event of Default
shall mean the occurrence or existence of any one or more of the following
events or conditions (whatever the reason therefor and whether voluntary,
involuntary or effected by operation of Law):

 

(a)                                 Payments Under Loan Documents.  The Borrower
shall fail to pay (i) any principal of (or premium with respect to) any Loan
(including scheduled installments, mandatory prepayments, or the payment due at
maturity) when due hereunder or (ii) any interest on any Loan or any fee owing
hereunder or under the Agent Fee Letter within three (3) Business Days after
such interest or fee becomes due in accordance with the terms hereof or thereof.

 

(b)                                 Breach of Warranty.  Any representation or
warranty made at any time by the Borrower herein or by any of the Loan Parties
in any other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or incorrect in any material respect as of the time it was made or
furnished.

 

(c)                                  Breach of Negative Covenants or Certain
Other Covenants.  Any of the Loan Parties shall default in the observance or
performance of any covenant contained in Section 8.01(a), Section 8.02, or
Section 8.03(e).

 

112

--------------------------------------------------------------------------------


 

(d)                                 Breach of Other Covenants.

 

(i)                                     Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days after the earlier of (x) any Responsible
Officer of the Borrower becomes aware of the occurrence thereof or (y) the date
upon which the Borrower has received written notice of such default from the
Administrative Agent.

 

(e)                                  Defaults in Other Agreements or Debt;
Bonding Matters.

 

(i)                                     A default or event of default shall
occur at any time under the terms of any other agreement involving borrowed
money or the extension of credit or any Debt under which any Loan Party or a
Subsidiary of any Loan Party may be obligated as a borrower, guarantor,
counterparty or other party in excess of $50,000,000 in the aggregate, and such
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto) any indebtedness or other obligation when
due (whether at stated maturity, by acceleration or otherwise) or if such
default or event of default permits or causes (or with the giving of notice
would permit or cause) the acceleration of any indebtedness or other obligation
or the termination of any commitment to lend in amount in excess of $50,000,000.

 

(ii)                                  One or more surety, reclamation or similar
bonds securing obligations of the Borrower or any Subsidiary of the Borrower (or
any required guaranties thereof or required letters of credit with respect
thereto) with an aggregate face amount of $50,000,000 or more shall be actually
terminated, suspended or revoked prior to the full and complete satisfaction or
discharge of such obligations by the Borrower or any Subsidiary of the Borrower
and not replaced within 30 days of such termination, suspension or revocation;
provided that the Borrower or any Subsidiary of the Borrower shall be permitted
to replace such surety bonds with self-bonding obligations to the extent
permitted by any Person to which satisfaction of the obligations secured by such
bonds are owed prior to full satisfaction of the obligations secured by such
bonds.

 

(f)                                   Judgments or Orders.  Any judgments or
orders (including with respect to any Environmental Health and Safety Claims and
Environmental Health and Safety Order) (x) for the payment of money in excess of
$50,000,000 in the aggregate shall be entered against any Loan Party or any
Subsidiary of any Loan Party by a court having jurisdiction in the premises or
(y) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Change
shall be entered against any Loan Party, which judgment, in either case, is not
discharged, vacated, bonded or stayed pending appeal within a period of sixty
(60) days from the date of entry; provided, however, that any such judgment or
order under subclause (x) of this clause (f) shall not be an Event of Default
under this Section 9.01(f) if and for so long as the amount of such judgment or
order in excess of $50,000,000 is covered by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof (and
such insurer has been notified of the potential claim and does not dispute
coverage).

 

113

--------------------------------------------------------------------------------


 

(g)                                  Loan Document Unenforceable.  Any of the
Loan Documents shall cease to be legal, valid and binding agreements enforceable
against any Loan Party executing the same or such party’s successors and assigns
(as permitted under the Loan Documents) in accordance with the respective terms
thereof or shall in any way be terminated (except in accordance with its terms),
or cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby, or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a portion of the Collateral that is not
de minimis;

 

(h)                                 Uninsured Losses; Proceedings Against
Assets.  There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Collateral in excess of $50,000,000 (it being
understood that the amount of deductibles payable in connection with such claim
shall not be included in such threshold) or the Collateral or any other of the
Loan Parties’ or any of their Subsidiaries’ assets in excess of $50,000,000 in
the aggregate are attached, seized, levied upon or subjected to a writ or
distress warrant; or such come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors and the same is not cured
within thirty (30) days thereafter;

 

(i)                                     Events Relating to Plans and Benefit
Arrangements.  Any of the following occurs, in each case, which individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Change: (i) any Reportable Event, which could reasonably be expected to
constitute grounds for the termination of any Plan by the PBGC or the
appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed to administer
or liquidate any Plan; (iv) the Borrower or any member of the ERISA Group shall
fail to make any contributions when due, after the expiration of any applicable
grace period, to a Plan or a Multiemployer Plan; or (v) the Borrower or any
member of the ERISA Group is assessed Withdrawal Liability with respect to a
Multiemployer Plan;

 

(j)                                    Change of Control.  (i) Any person or
group of persons (within the meaning of Sections 13(d) or 14(a) of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership of (within the meaning of Rule 13d-3 promulgated by the SEC under said
Act) 50% or more of the voting capital stock of the Borrower or (ii) within a
period of twelve (12) consecutive calendar months, individuals who (1) were
directors of the Borrower on the first day of such period, (2) were nominated
for election by the Borrower, or (3) were approved for appointment by the Board
shall cease to constitute a majority of the board of directors of the Borrower,
provided that the appointment of any directors of the Borrower pursuant to the
Plan of Reorganization shall not result in an Event of Default (a “Change of
Control”);

 

(k)                                 Involuntary Proceedings.  A proceeding shall
have been instituted in a court having jurisdiction in the premises seeking a
decree or order for relief in respect of any Loan Party or Material Subsidiary
of a Loan Party in an involuntary case under any applicable Debtor Relief Law
now or hereafter in effect, or for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
such Loan Party or Subsidiary for any substantial part of its property, or for
the winding-up or liquidation of its affairs, and such

 

114

--------------------------------------------------------------------------------


 

proceeding shall remain undismissed or unstayed and in effect for a period of
sixty (60) consecutive days or such court shall enter a decree or order granting
any of the relief sought in such proceeding;

 

(l)                                     Voluntary Proceedings.  Any Loan Party
or Material Subsidiary of a Loan Party shall commence a voluntary case under any
applicable Debtor Relief Law now or hereafter in effect, shall consent to the
entry of an order for relief in an involuntary case under any such law, or shall
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or other similar
official) of itself or for any substantial part of its property or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any action in furtherance of any of
the foregoing.

 

Section 9.02.                          Consequences of Event of Default. 
(a) Events of Default Other than Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default shall occur and be continuing, the
Administrative Agent or the Collateral Agent, as the case may be, may, and upon
the request of the Required Lenders, shall, by written notice to the Borrower,
take one or more of the following actions: (i) declare the unpaid principal
amount of the Term Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Debt of the Borrower to the Lenders hereunder and
under the other Loan Documents to be forthwith due and payable, and the same
shall thereupon become and be immediately due and payable to the Administrative
Agent for the benefit of each Lender without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, or
(ii) exercise rights and remedies in respect of the Collateral in accordance
with Section 8 of the Security Agreement and/or the comparable provisions of any
other Collateral Document.

 

(b)                                 Bankruptcy, Insolvency or Reorganization
Proceedings.  If an Event of Default specified under Section 9.01(k) or
9.01(l) shall occur, the unpaid principal amount of the Loans then outstanding
and all interest accrued thereon, any unpaid fees and all other Debt of the
Borrower to the Lenders under the Loan Documents shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived.

 

(c)                                  Set-off.  If an Event of Default shall have
occurred and be continuing, each Lender and its Affiliates which has agreed in
writing to be bound by the provisions of Section 5.03 is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the Obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or Affiliate, irrespective
of whether or not such Lender or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such Debt.  The rights of each Lender and its Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the

 

115

--------------------------------------------------------------------------------


 

Borrower and each Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

(d)                                 Suits, Actions, Proceedings.  If an Event of
Default shall occur and be continuing and if the Administrative Agent shall have
accelerated the maturity of the Term Loans pursuant to any of the foregoing
provisions of this Section 9.02, then the Administrative Agent may, to the
extent permitted by Law, proceed to protect and enforce its rights by suit in
equity, action at law and/or other appropriate proceeding, whether for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents, including as permitted by applicable Law the obtaining
of the ex parte appointment of a receiver, and, if such amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right of the Administrative Agent or the Lenders; and

 

(e)                                  Application of Proceeds.  From and after
the date on which the Administrative Agent or the Collateral Agent, as the case
may be, has taken any action pursuant to this Section 9.02 and until all
Obligations of the Loan Parties under the Loan Documents (other than
indemnification or other contingent obligations for which no amount is due and
owing and Obligations in respect of Secured Hedge Agreements) have been Paid in
Full, any and all proceeds received by the Administrative Agent or the
Collateral Agent from the sale or other disposition of the Collateral, or any
part thereof, or the exercise of any remedy by any Agent or any Lender from the
exercise of any remedy by any Agent or any Lender shall be applied as follows:

 

(i)                                     first, to pay the Administrative Agent
and Collateral Agent for all costs, expenses, indemnities and disbursements,
including reasonable attorneys’ fees and legal expenses, incurred by the
Administrative Agent and the Collateral Agent in connection with realizing on
the Collateral or collection of any Obligations of any of the Loan Parties under
any of the Loan Documents, including advances made by the Lenders or any one of
them or any of the Agents for the reasonable maintenance, preservation,
protection or enforcement of, or realization upon, the Collateral, including
advances for taxes, insurance, repairs and the like and reasonable expenses
incurred to sell or otherwise realize on, or prepare for sale or other
realization on, any of the Collateral;

 

(ii)                                  second, to pay in full all other
Obligations (including fees, indemnities, charges and disbursements of counsels
to the Administrative Agent and the Collateral Agent) owing to the
Administrative Agent and the Collateral Agent in its capacity as such;

 

(iii)                               third, to pay in full all Obligations
consisting of interest (including interest or other amounts that accrue or
become due during the pendency of any proceeding under Debtor Relief Laws or
that would have accrued or become due under the terms of the Loan Documents but
for the effect of any such proceeding, regardless of whether allowed or
allowable in such proceeding) on the Term Loans, and scheduled periodic payments
then due under Secured Hedge Agreements (the amounts so applied to be
distributed among the beneficiaries of such Secured Hedge Agreements pro rata in
accordance with the amounts of such Obligations owed to them on the date of any
such distribution);

 

116

--------------------------------------------------------------------------------


 

(iv)                              fourth, to pay in full all Obligations
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) consisting of unpaid principal amount
of the Term Loans and any premium thereon or breakage or termination fees, costs
or expenses related thereto and any other Obligations in respect of Secured
Hedge Agreements (the amounts so applied to be distributed among the
beneficiaries of such Secured Hedge Agreements pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

 

(v)                                 fifth, to the payment in full of all other
Obligations (the amounts so applied to be distributed among the beneficiaries of
such Secured Hedge Agreements pro rata in accordance with the amounts of the
Obligations owed to them on the date of any such distribution); and

 

(vi)                              sixth, to the Borrower, its successors and
assigns, or as a court of competent jurisdiction may otherwise direct or as
otherwise required by the ABL Intercreditor Agreement (if any).

 

(f)                                   Other Rights and Remedies.  In addition to
all of the rights and remedies contained in this Agreement or in any of the
other Loan Documents (including the Mortgages), each Agent shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code or
other applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law. Any Agent may, and upon the
request of the Required Lenders shall, exercise all post-default rights granted
to such Agent and the Lenders under the Loan Documents or applicable Law.

 

(g)                                  Notice of Sale.  Any notice required to be
given by the Collateral Agent of a sale, lease, or other disposition of the
Collateral or any other intended action by the Collateral Agent, if given ten
(10) days prior to such proposed action, shall constitute commercially
reasonable and fair notice thereof to the Borrower and each other Loan Party.

 

ARTICLE 10
AGENTS

 

Section 10.01.                   Appointment and Authority.  Credit Suisse is
hereby appointed Administrative Agent and the Collateral Agent hereunder and
under the other Loan Documents and each Lender hereby authorizes Credit Suisse
to act as the Administrative Agent and the Collateral Agent in accordance with
the terms hereof and the other Loan Documents.  Each Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and the
other Loan Documents, as applicable.  Each of the Lenders authorizes the
Administrative Agent and the Collateral Agent in such capacities to take such
actions on its behalf and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Concurrently herewith, each Lender directs the
Administrative Agent and the Collateral Agent, in each of its capacities, and
Administrative Agent and the Collateral Agent, in each if its capacities, is
authorized to enter into the Loan Documents and any other related agreements in
the forms presented to such Agent and negotiate,

 

117

--------------------------------------------------------------------------------


 

enforce or the settle any claim, action or proceeding affecting the Lenders in
their capacity as such, at the direction of the Required Lenders, which
negotiation, enforcement or settlement will be binding upon each Lender.  The
provisions of this Article 10 are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and each sub-agent appointed by the
Administrative Agent, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent, the Collateral Agent or any sub-agent appointed by the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 10.02.                   Rights as a Lender.  If applicable, the Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

Section 10.03.                   Exculpatory Provisions.

 

(a)                                 No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, each Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, covenants, functions, obligations, responsibilities or
liabilities, regardless of whether a Default has occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, including in each
case, without limitation, any expression of approval or satisfaction, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that each Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents) and in the
absence of such direction or consent may refrain from taking any such
discretionary actions or exercising any such discretionary power, provided that
no Agent shall be required to take any action that, in their respective opinion
or the opinion of their counsel, may expose such Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture,

 

118

--------------------------------------------------------------------------------


 

modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent and the Collateral Agent or any of their
Affiliates in any capacity.

 

(b)                                 No Agent shall be liable for any action
taken or not taken by it (i) at the direction, with the consent or at the
request of (or non-objection by) the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.

 

(c)                                  Each Agent and their respective officers,
directors, employees, advisors, agents, attorneys-in-fact and affiliates shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report, statement or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the value, validity,
enforceability, effectiveness, sufficiency or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or for the
failure of any Loan Party a party thereto to perform its obligations hereunder
or thereunder, or (v) the satisfaction of any condition set forth in Article 7
or elsewhere herein.

 

(d)                                 No provision of this Agreement or any
related document shall require any Agent to expend or risk its own funds or
otherwise incur any liability, financial or otherwise, in the performance of any
of its duties hereunder or thereunder or in the exercise of any of its rights or
powers, if it shall have grounds to believe that repayment of such funds or
indemnity satisfactory to it against such risk or liability is not assured to
it.

 

(e)                                  In no event shall any Agent be responsible
or liable for special, indirect, exemplary, punitive or consequential loss or
damage of any kind whatsoever (including, but not limited to, loss of profit).

 

(f)                                   No Agent shall be liable for failing to
comply with its obligations under this Agreement in so far as the performance of
such obligations is dependent upon the timely receipt of instructions and/or
other information from any other person which are not received or not received
by the time required.

 

(g)                                  No Agent shall have any duty or
responsibility in respect of (i) creating, monitoring or maintaining the
perfection, continuation of perfection or the creating, sufficiency or validity
of any security interest in or related to the Collateral, (ii) the acquisition
or maintenance of any insurance or (iii) the payment or discharge of any tax,
assessment, or other

 

119

--------------------------------------------------------------------------------


 

governmental charge or any lien or encumbrance of any kind owing with respect
to, assessed or levied against, any part of the Collateral.  The Collateral
Agent shall be authorized to file any financing or continuation statements or
record any documents or instruments in any public office at any time or times or
otherwise perfect or monitor or maintain any security interest in the
Collateral.

 

(h)                                 In no event shall any Agent be liable for
any failure or delay in the performance of its obligations under this Agreement
or any related documents because of circumstances beyond such Agent’s control,
including, but not limited to, a failure, termination, or suspension of a
clearing house, securities depositary, settlement system or central payment
system in any applicable part of the world or acts of God, flood, war (whether
declared or undeclared), civil or military disturbances or hostilities, nuclear
or natural catastrophes, political unrest, explosion, severe weather or
accident, earthquake, terrorism, fire, riot, labor disturbances, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like (whether domestic, federal, state, county or
municipal or foreign) which delay, restrict or prohibit the providing of the
services contemplated by this Agreement or any related documents, or the
unavailability of communications or computer facilities, the failure of
equipment or interruption of communications or computer facilities, or the
unavailability of the Federal Reserve Bank wire or telex or other wire or
communication facility, or any other causes beyond such Agent’s control whether
or not of the same class or kind as specified above.

 

(i)                                     For the avoidance of doubt, each Agent’s
rights, protections, indemnities and immunities provided herein shall apply to
such Agent for any actions taken or omitted to be taken under any Loan Document
and any other related agreements in any of its capacities.

 

Section 10.04.                   Reliance by Agent.  Each Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Term Loan, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Term Loan.
The Administrative Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Without limiting the
generality of the foregoing, each Agent: (i) makes no warranty or representation
to any Lender or any other Person and shall not be responsible to any Lender or
any Person for any statements, warranties or representations (whether written or
oral) made in or in connection with this Agreement or the other Loan Documents;
(ii) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement, the
other Loan Documents or any related documents on the part of the Borrower, the
Loan Parties or any other Person or to inspect the property (including the books
and records) of the Borrower and Loan Parties; and (iii) shall not be
responsible to any Lender or any other Person for the due execution, legality,
validity, enforceability, genuineness,

 

120

--------------------------------------------------------------------------------


 

sufficiency, ownership, transferability or value of any Collateral, this
Agreement, the other Loan Documents, any related document or any other
instrument or document furnished pursuant hereto or thereto.  No Agent shall
have any liability to the Borrower, any Loan Party or any Lender or any other
Person for the Borrower’s, any Loan Party’s or any Lender’s, as the case may be,
performance of, or failure to perform, any of their respective obligations and
duties under this Agreement or any other Loan Document.  Each Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate and unless it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
all Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.  For purposes of clarity, phrases such as “satisfactory to the
Administrative Agent,” “satisfactory to the Collateral Agent,” “approved by the
Administrative Agent,” “approved by the Collateral Agent,” “acceptable to the
Administrative Agent,” “acceptable to the Collateral Agent,” “as determined by
the Administrative Agent,” “as determined by the Collateral Agent,” “in the
Administrative Agent’s discretion,” “in the Collateral Agent’s discretion,”
“selected by the Administrative Agent,” “selected by the Collateral Agent,”
“elected by the Administrative Agent,” “elected by the Collateral Agent,”
“requested by the Administrative Agent,” “requested by the Collateral Agent,”
“waived by the Administrative Agent,” “waived by the Collateral Agent,”
“consented to by the Administrative Agent,” “consented to by the Collateral
Agent,” “agreed by the Administrative Agent” “agreed by the Collateral Agent”
and phrases of similar import (including, without limitation, any actions
required of any of the Agents in connection with the collection, adjustment or
settlement under an insurance policy pursuant to any Loan Document, or any
actions required of the Administrative Agent or Collateral Agent, as applicable,
in connection with or arising from the Cases) that authorize and permit the
Administrative Agent or the Collateral Agent to approve, disapprove, determine,
act or decline to act in its discretion may be subject to the Administrative
Agent or the Collateral Agent receiving written direction or consent from (or
non-objection by) the Required Lenders to take such action or to exercise such
rights.

 

Section 10.05.                   Delegation of Duties.  The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more agents
or attorneys-in-fact selected by the Administrative Agent. The Administrative
Agent and any such agent or attorney-in-fact may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory, indemnification and other provisions of Section 10.03
and Section 10.11 shall apply to any such agent or attorney-in-fact and to the
Related Parties of the Administrative Agent and any such sub agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
or for the supervision of any agents or attorneys-in-fact selected by it, except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such agents or attorneys-in-fact. 
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a

 

121

--------------------------------------------------------------------------------


 

third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Loan Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent and not to any Loan Party, Lender or any other Person and
no Loan Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents, or any Affiliates of any sub-agents, except to the extent
that a court of competent jurisdiction determines in a final and non-appealable
judgment that Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

Section 10.06.                   Resignation of Agent.  (a)     The
Administrative Agent or Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent (unless
an Event of Default shall have occurred and is continuing) of the Borrower (not
to be unreasonably withheld or delayed), to appoint a successor agent. If no
such successor shall have been so appointed by the Required Lenders (and consent
to by the Borrower, if applicable) and shall have accepted such appointment
within 30 days after the retiring Administrative Agent or Collateral Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders and the Borrower, if applicable) (the “Resignation Effective
Date”), then the retiring Administrative Agent or Collateral Agent may (but
shall not be obligated to) on behalf of Lenders with the consent of the Borrower
(if required as provided above) appoint a successor agent hereunder; provided
that if no successor agent has been appointed pursuant to the immediately
preceding sentence by the 30th day after the date of such notice of resignation
was given by Administrative Agent or Collateral Agent, such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date and the retiring Administrative Agent or Collateral Agent, as the
case may be, shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of the Secured Parties under any
of the Loan Documents or any Secured Hedge Agreements, the retiring Collateral
Agent shall continue to hold such collateral security until such time as a
successor Collateral Agent is appointed).

 

(b)                                 With effect from the Resignation Effective
Date (i) the retiring Administrative Agent or Collateral Agent, as the case may
be, shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments or other amounts
then owed to the retiring Administrative Agent or Collateral Agent, as the case
may be, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or Collateral Agent, as the case may be,
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders (with the Borrower’s consent, if applicable) appoint a
successor Administrative Agent or Collateral Agent, as the case may be, as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as the case may be, hereunder, such
successor shall

 

122

--------------------------------------------------------------------------------


 

succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent or Collateral Agent, as the case may
be, (other than as provided in Section 5.10 and other than any rights to
indemnity payments or other amounts owed to the retiring Administrative Agent or
Collateral Agent, as the case may be, as of the Resignation Effective Date), and
the retiring Administrative Agent or Collateral Agent, as the case may be, shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrower to a successor Administrative
Agent or Collateral Agent, as the case may be, shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor Administrative Agent or Collateral Agent, as the case may be. After
the retiring Administrative Agent’s or Collateral Agent’s, as the case may be,
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article 10 and Section 11.03 shall continue in effect for the
benefit of such retiring Agent, its agents, attorneys-in-fact and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring  Agent was acting as Agent.  Unless the
Administrative Agent so elects, any resignation of Credit Suisse as
Administrative Agent pursuant to this Section 10.06 shall not also constitute
the resignation of Credit Suisse as Collateral Agent and (ii) unless Collateral
Agent so elects, any resignation of Credit Suisse as Collateral Agent pursuant
to this Section 10.06 shall not also constitute the resignation of Credit Suisse
as Administrative Agent

 

Section 10.07.                   Non-Reliance on Agent and Other Lenders.  Each
Lender expressly acknowledges that neither any of the Agents nor any of their
respective officers, directors, employees, agents, advisors, attorneys in fact
or affiliates have made any representations or warranties to it and that no act
by any Agent hereafter taken, including any review of the affairs of a Loan
Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by such Agent to any Lender.  Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys in fact or affiliates.  Each Lender
acknowledges that the Borrower and certain Affiliates of the Loan Parties may
purchase Term Loans hereunder from Lenders from time to time, subject to the
restrictions set forth in Sections 2.09 and 2.10.  Each Lender, by delivering
its signature page to this Agreement, an Assignment and Acceptance and funding
its Term Loan on the Closing Date or by the funding of any Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans as the case may be, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be approved by any Agent,
Required Lenders or Lenders, as applicable on

 

123

--------------------------------------------------------------------------------


 

the Closing Date or as of the date of funding of such Incremental Term Loan,
Refinancing Term Loan, Extended Term Loan.

 

Section 10.08.                   Notice of Default.  No Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless a Responsible Officer of such Administrative Agent has received notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that any Agent receives such a notice, such Agent shall
give notice thereof to the Lenders.  The Administrative Agent and the Collateral
Agent shall take such actions with respect to such Default or Event of Default
as shall be directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders).

 

Section 10.09.                   Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent or the
Collateral Agent (irrespective of whether the principal of any Term Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent or the Collateral Agent shall
have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Term
Loans and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Agents and their
respective agents and counsel and all other amounts due the Lenders and the
Agents under Sections 2.02 and 11.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to any Agent and, in the event that any Agent
shall consent to the making of such payments directly to the Lenders to pay to
such Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents and counsel, and any
other amounts due to any Agent under Sections 2.02 and 11.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
or the Collateral Agent to authorize or consent to or accept or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender to authorize the
Administrative Agent or the Collateral Agent to vote in respect of the claim of
any Lender in any such proceeding.

 

Section 10.10.                   Banking Law.  In order to comply with laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Banking Law”), the

 

124

--------------------------------------------------------------------------------


 

Administrative Agent is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Administrative Agent.  Accordingly, each of the parties
hereto agrees to provide to the Administrative Agent upon its request from time
to time such identifying information and documentation as may be available for
such party in order to enable the Administrative Agent to comply with Banking
Law.

 

Section 10.11.                   Intercreditor Agreements, Collateral Matters
and Specified Amendments.

 

(a)                                 Each Lender (and each Person that becomes a
Lender hereunder pursuant to Section 11.08) hereby authorizes and directs each
Agent to enter into (x) any split-collateral (to permit an ABL Facility to have
a senior lien on all or any portion of ABL Priority Collateral), pari passu or
junior lien intercreditor agreement reasonably acceptable to the Agents (each,
an “Applicable Intercreditor Agreement”) and (y) any agreement required in
connection with any Permitted Receivables Financing reasonably acceptable to the
Agents (each, a “Receivables Consent Agreement”), in each case, on behalf of
such Lender in order to effectuate the transactions permitted by this Agreement
and agrees that such Agent may take such actions on its behalf as is
contemplated by the terms of such Applicable Intercreditor Agreement or
Receivables Consent Agreement.  Without limiting the provisions of Sections
10.03 and 11.03, each Lender hereby consents to Credit Suisse and any successor
serving in the capacity of the Administrative Agent and the Collateral Agent and
agrees not to assert any claim (including as a result of any conflict of
interest) against Credit Suisse, or any such successor, arising from the role of
such Agent or other agent under any such agreements so long as it is either
acting in accordance with the terms of such documents.  In addition, Credit
Suisse or any such successors shall be authorized, without the consent of any
Lender, to execute or to enter into amendments of, and amendments and
restatements of, any Applicable Intercreditor Agreement or Receivables Consent
Agreement, in each case, in order to (x) with respect to any Applicable
Intercreditor Agreement, effect the subordination of and to provide for certain
additional rights, obligations and limitations in respect of, any Liens required
by the terms of this Agreement to be Liens senior to (solely in the case of ABL
Priority Collateral), junior to, or pari passu with, the Obligations, that are
incurred as permitted by this Agreement, and to establish certain relative
rights as between the holders of the Obligations and the holders of the Debt
secured by such Liens senior to (solely in the case of ABL Priority Collateral),
junior to or pari passu with the Obligations, including as contemplated by
Section 8.02(b) and (y) with respect to any Receivables Consent Agreement,
provide for certain obligations and limitations in connection with the pledge of
equity interests of any Securitization Subsidiary under the Pledge Agreement.

 

(b)                                 The Lenders irrevocably authorize the
Administrative Agent and the Collateral Agent to enter into any amendment
contemplated by Sections 2.06, 2.07 and 2.08 and clause (xiii) of the definition
of Permitted Liens.

 

Section 10.12.                   Collateral Documents and Guaranty.

 

(a)                                 Agents under Collateral Documents and
Guaranty.  Each Secured Party hereby further authorizes the Administrative Agent
or the Collateral Agent, as applicable, on behalf of and for the benefit of
Secured Parties, to be the agent for and representative of Secured Parties with
respect to the Guaranty, the Collateral and the Collateral Documents; provided
that neither the Administrative Agent nor the Collateral Agent shall owe any
fiduciary duty, duty of loyalty,

 

125

--------------------------------------------------------------------------------


 

duty of care, duty of disclosure or any other obligation whatsoever to any
holder of Obligations with respect to any Secured Hedge Agreement.  Without
further written consent or authorization from any Secured Party, the
Administrative Agent or the Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Required Lenders (or such other number or percentage of
Lenders as may be required to give such consent under Section 11.01) have
otherwise consented, (ii) release any Guarantor from the Guaranty pursuant to
the Guaranty Agreement, pursuant to any transaction permitted hereunder pursuant
to which such Guarantor ceases to be required to be a Guarantor hereunder or
with respect to which Required Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or (iii)
subordinate the Collateral Agent’s Lien on the Collateral to any Permitted Lien
thereon that is permitted to be prior to the Collateral Agent’s Lien in
accordance with this Agreement. Neither the Administrative Agent nor the
Collateral Agent shall be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Administrative Agent or the Collateral
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

(b)           Rights under Secured Hedge Agreements.  No Secured Hedge Agreement
will create (or be deemed to create) in favor of any Lender Counterparty that is
a party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Loan Documents
except as expressly provided in Section 11.01 of this Agreement.  By accepting
the benefits of the Collateral, such Lender Counterparty shall be deemed to have
appointed the Collateral Agent as its agent and agreed to be bound by the Loan
Documents as a Secured Party, subject to the limitations set forth in this
clause (b).

 

(c)           Release of Collateral and Guarantees, Termination of Loan
Documents.  Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than contingent indemnification
obligations for which no claim has been asserted or threatened in writing and
obligations in respect of any Secured Hedge Agreement) have been Paid in Full,
upon the written request of the Borrower (accompanied by such certificates and
other documentation as the Administrative Agent may reasonably require), the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Secured Hedge
Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Loan Document, whether or not on the date of such release there may
be outstanding Obligations in respect of Secured Hedge Agreements.  Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.  Any release of Collateral or Guarantors
effected in the manner permitted by this Agreement (including under Section

 

126

--------------------------------------------------------------------------------


 

11.15) or the Security Agreement and Pledge Agreement shall not require the
consent of holders of Obligations under the Secured Hedge Agreements.

 

ARTICLE 11
MISCELLANEOUS

 

Section 11.01.      Modifications, Amendments or Waivers.  Except as set forth
in Sections 2.06, 2.07, 2.08 and 10.11, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower,
on behalf of the Loan Parties, may from time to time enter into written
agreements amending or changing any provision of this Agreement or any other
Loan Document or the rights of the Lenders or the Loan Parties hereunder or
thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties; provided that, except as
otherwise expressly contemplated by this Agreement, no such agreement, waiver or
consent may be made which will:

 

(a)           Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Extend the Stated Maturity Date of any Class
of Term Loans or the time for payment of principal or interest of any Loan (it
being understood that the waiver of, or amendment to the terms of, any mandatory
prepayment shall not constitute such an extension), or any premium or fee
payable to any Lender, or reduce the principal amount of, or the rate of
interest borne by, any Loan or reduce any fee or premium payable to any Lender,
without the consent of each Lender directly affected thereby;

 

(b)           Release of Collateral or Guarantor.  Except for sales of assets
permitted by Sections 8.02(c), 8.02(d) or other transactions expressly permitted
hereunder, release all or substantially all of the Collateral or all or
substantially all of the Guarantors from their Obligations under the Guaranty
Agreement without the consent of all Lenders (other than Defaulting Lenders); or

 

(c)           Miscellaneous. Amend Section 5.02, 5.03 or this Section 11.01,
amend the definition of “Required Lenders,” alter any percentage specified in
the definition of “Required Lenders,” alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action, impose any additional restrictions on any Lender’s ability to assign any
of its rights or obligations, in each case without the consent of all Lenders;

 

provided that (x) no agreement, waiver or consent which would modify the
interests, rights or obligations of the Administrative Agent or the Collateral
Agent may be made without the written consent of such Agent and (y)
notwithstanding the foregoing, the Agent Fee Letter, the Term Loan Fee Letter
and the Control Agreements may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto (without the consent
of any other Person); provided, further, that, if in connection with any
proposed waiver, amendment or modification referred to in Sections 11.01(a)
through 11.01(c) above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.06(d).

 

127

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Borrower and the Administrative Agent and the
Collateral Agent, as applicable, may amend this Agreement and the other Loan
Documents without the consent of any Lender (a) to cure any mistake or error (in
each case, as reasonably determined by the Administrative Agent), so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment, (b) to add a Guarantor with respect to the Loans or
collateral to secure the Loans or (c) to make administrative changes that do not
adversely affect the rights of any Lender (including as contemplated by Section
2.06, Section 2.07, Section 2.08 and Section 10.11).  In addition, the
Administrative Agent and the Collateral Agent, without the consent of any
Lender, shall be permitted to enter into any amendments, waivers, modifications
or supplements to any Applicable Intercreditor Agreement or Receivables Consent
Agreement if the Administrative Agent or the Collateral Agent, as applicable,
would have been permitted hereunder to enter into a new Applicable Intercreditor
Agreement or Receivables Consent Agreement which contained the terms set forth
in such amendment, waiver, modification or supplement, at the time when such
amendment, waiver, modification or supplement is entered into; provided that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

 

Section 11.02.      No Implied Waivers; Cumulative Remedies.  No course of
dealing and no delay or failure of any Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any further exercise thereof or of any other right, power, remedy or
privilege. The rights and remedies of each Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by Section 11.01, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.

 

Section 11.03.      Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.
The Borrower shall pay (i) all reasonable, out-of-pocket expenses incurred by
each Agent, the Arrangers and their respective Affiliates (including, reasonable
consultants’ and other professionals’ fees and in the case of legal fees,
reasonable and documented fees, disbursements and other charges of one primary
counsel to each Agent and the Arrangers, taken as a whole, and, one local
counsel in any relevant jurisdiction to each of the Agents and Arrangers, taken
as a whole), in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated)), (ii) all out-of-pocket expenses (including, but not limited to,
the fees and expenses of counsel and consultants’ and other professionals’ fee)
incurred by each Agent, the Arrangers and their respective Affiliates or any
Lender in connection with the

 

128

--------------------------------------------------------------------------------


 

enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such expenses incurred
during any workout, restructuring or negotiations in respect of such Loans, and
(iii) all reasonable, out-of-pocket expenses of each Agent and such Agent’s
agents engaged periodically to perform audits of the Loan Parties’ books,
records and business properties during the continuation of an Event of Default.

 

(b)           Indemnification by the Borrower.  The Borrower shall defend,
indemnify, release, and protect the Administrative Agent and the Collateral
Agent (and any agent and attorney-in-fact thereof), each Arranger, each Lender,
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities (including strict liabilities),
obligations, fines, penalties and related assessments, costs and expenses
(including reasonable and documented fees and expenses of a single firm of
counsel (plus, in the case of an actual or perceived conflict of interest where
the Indemnitee affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for all
similarly situated Indemnitees, plus, to the extent reasonably necessary, one
local counsel to all similarly affected Indemnitees in each applicable
jurisdiction and any special counsel)) in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby (including the financing
contemplated hereby or any transactions in connection therewith) or thereby,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) breach
of representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Health and Safety Laws or pertaining
to environmental matters, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Parties, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for a material breach in
bad faith of such Indemnitee’s or its Related Parties’ obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) relate to any proceeding solely between
or among Indemnitees other than (A) claims, litigation or proceedings against
the Administrative Agent, the Collateral Agent, the Arrangers or their
respective Affiliates, in each case, in their capacity or in fulfilling their
role as the agent or arranger or any other similar role under the any Facility
(excluding their role as a Lender) to the extent such Persons are otherwise
entitled to receive indemnification under this paragraph or (B) claims,
litigation or proceedings arising out of any act or omission on the part of the
Borrower or any of its Affiliates.  This Section 11.03(b) shall

 

129

--------------------------------------------------------------------------------


 

not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.  Without limiting the
foregoing, matters subject to this Section 11.03(b) include (A) Contamination
at, on, in, under or affecting any Real Property; (B) the presence, use,
handling, management, Release, threat of Release, storage, treatment,
production, generation, processing, refining, extraction, distribution, sale,
collection, reclamation, recycling, disposal or manufacture of any Regulated
Substances on, in, under or affecting any real property, whether owned or
leased, of any Loan Party or any Subsidiary of a Loan Party or which may or have
migrated to any surrounding areas from such real property or Borrower or any of
its Subsidiaries arranging for disposal of or transportation to or from such
real property of Regulated Substances; (C) the imposition, attachment, filing or
recording of any Lien (other than a Permitted Lien) or other encumbrance
authorized by Environmental Health and Safety Laws against the real property,
whether owned or leased, of any Loan Party or any Subsidiary of a Loan Party and
the removal of any such lien or encumbrances; (D) an Environmental Health and
Safety Claim or Environmental Health and Safety Order relating or pertaining to
the Real Property, the Borrower or any of its Subsidiaries; and (E) the failure
to comply with or the violation of any Environmental Health and Safety Law,
Environmental Health and Safety Permit or Environmental Health and Safety Order
with respect to the real property, whether owned or leased, of any Loan Party or
any Subsidiary of a Loan Party or the operations of the Borrower or any of its
Subsidiaries.

 

(c)           Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.03(a) or
11.03(b) to be paid by it to any Agent (or any of their respective agents or
attorneys-in-fact thereof) or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Agent (or any of their respective agents
or attorneys-in-fact thereof) or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent (or any such agent or attorney-in-fact) in its capacity as
such, or against any Related Party acting for such Agent (or any such agent or
attorney-in-fact) in connection with such capacity.  If any indemnity furnished
to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Ratable Share thereof.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in Section 11.03(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby,

 

130

--------------------------------------------------------------------------------


 

except to the extent such damages are found to be a final, non-appealable
judgment of a court to arise from the gross negligence or willful misconduct of
such Indemnitee.

 

(e)           Payments. All amounts due under this Section shall be payable not
later than thirty (30) days after demand therefor.

 

Section 11.04.      Holidays.  Whenever payment of a Loan to be made or taken
hereunder shall be due on a day which is not a Business Day such payment shall
be due on the next Business Day (except as provided in Section 4.02) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Stated Maturity Date if
the Stated Maturity Date is not a Business Day. Whenever any payment or action
to be made or taken hereunder (other than payment of the Loans) shall be stated
to be due on a day which is not a Business Day, such payment or action shall be
made or taken on the next following Business Day, and such extension of time
shall not be included in computing interest or fees, if any, in connection with
such payment or action.

 

Section 11.05.      Notices; Effectiveness; Electronic Communication.  (a)
 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.05(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier (i) if to a Lender, to it at
its address set forth in its administrative questionnaire, or (ii) if to any
other Person, to it at its address set forth on Schedule 1.1(A).

 

Notices sent by hand shall be deemed to have been given when received (if such
day is a Business Day, otherwise on the first Business Day after receipt),
notices sent by overnight courier service shall be deemed to have been given one
Business Day after deposit with a reputable overnight courier service, notices
mailed by certified or registered mail shall be deemed to have been given five
Business Days after being deposited in the mail, postage prepaid; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in Section 11.05(b) shall be effective as
provided in such Section.

 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement);

 

131

--------------------------------------------------------------------------------


 

provided that if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

 

(c)           Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

Section 11.06.      Severability.  The provisions of this Agreement are intended
to be severable. If any provision of this Agreement shall be held invalid,
illegal or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without in any manner affecting the validity,
legality or enforceability thereof in any other jurisdiction or the remaining
provisions hereof in any jurisdiction.

 

Section 11.07.      Duration; Survival.  All representations and warranties of
the Loan Parties contained herein or made in connection herewith shall survive
the execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Article 5 and Section 11.03, shall survive Payment In Full.
All other covenants and agreements of the Loan Parties shall continue in full
force and effect from and after the date hereof and until Payment In Full.

 

Section 11.08.      Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations under the Facility without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.08(b) or (ii) by way of
participation in accordance with the provisions of Section 11.08(d) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.08(d) of this Section and, to the extent expressly contemplated
hereby, the Related Parties and Indemnitees of each Agent and each of the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Loan at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

132

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Section 11.08(b)(i)(B) below in the aggregate or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and

 

(B)          in any case not described in Section 11.08(b)(i)(A) above, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans assigned;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by Section 11.08(b)(i)(B) and, in
addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (i) an Event of Default has
occurred and is continuing at the time of such assignment or (ii) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund;

 

(iv)          Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C)

 

133

--------------------------------------------------------------------------------


 

to a Disqualified Institution or (D) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person); provided that notwithstanding anything to the contrary in
this Agreement, (x) any Lender may, at any time, assign all or a portion of its
rights and obligations with respect to Term Loans, Incremental Term Loans,
Refinancing Term Loans and Extended Term Loans under this Agreement to the
Borrower through Dutch auctions in accordance with Section 2.09 and Open Market
Purchases in accordance with Section 2.10 and (y) the Borrower and the other
Loan Parties and the Lenders acknowledge and agree that in no event shall the
Administrative Agent (in its capacity as such) be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to any preclusions as to
assignments to Disqualified Institutions.  Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to, in
connection with its maintenance of the Register (or otherwise), ascertain,
monitor or inquire as to whether any Lender is a Disqualified Institution or (y)
have any liability with respect to any assignment or participation of Loans or
Commitments, or any disclosure of confidential information, to any Disqualified
Institution.  Notwithstanding the foregoing, no written identification of any
Disqualified Institution by the Borrower shall apply retroactively to disqualify
any Person from becoming a Lender to the extent that such Person has already
become a Lender.

 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire its full pro rata share
of all Loans in accordance with its Ratable Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.08(c), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.08, 5.09, 5.10, and 11.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting

 

134

--------------------------------------------------------------------------------


 

Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.08(d) of this Section.

 

Notwithstanding anything herein to the contrary, the Master Consent to
Assignment, dated as of the date hereof, executed by the Borrower with respect
to the initial primary syndication of the Initial Term Loans shall be deemed to
satisfy the provisions of this Section 11.08(b).

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at its Principal Office a copy of each Assignment and
Acceptance delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders and
principal amounts (and stated interest) of the Term Loan owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural Person, a Defaulting Lender, a Disqualified Institution or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 5.09(d) and the reimbursement under 11.03(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement (other than any amendment, modification or
waiver that would (i) extend the Stated Maturity Date of or the time for payment
of principal or interest of any Class of any Term Loan in which such participant
is participating, or any premium or fee payable in respect of such Term Loan or
reduce the principal amount of, or the rate of interest borne by, such Term
Loan, or reduce any fee or premium payable in respect of such Term Loan, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of such participation, and
that an increase in any Term Loan shall be permitted without the consent of any
participant if the

 

135

--------------------------------------------------------------------------------


 

participant’s participation is not increased as a result thereof), or
(ii) except for sales of assets permitted by Sections 8.02(c), 8.02(d) or other
transactions expressly permitted hereunder, release of all or substantially all
of the Collateral or all or substantially all of the Guarantors from their
Obligations under the Guaranty Agreement supporting the Term Loans hereunder in
which such participant is participating).  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 5.08, 5.09 and 5.10 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.08(b) (it being understood that the
documentation required under Section 5.09 shall be delivered to the Lender who
sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 5.03 and 5.07 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 5.08 or 5.09, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.07 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.02(c) as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.03 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the Income Tax Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges. Any Lender may at any time, without the consent
of the Borrower or the Administrative Agent, pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 11.09.      Confidentiality.  (a) General. Each of the Administrative
Agent, Collateral Agent, Arrangers and Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, legal counsels, accountants, advisors
and other

 

136

--------------------------------------------------------------------------------


 

representatives and to other Persons authorized by the Administrative Agent,
Collateral Agent, Arrangers and Lenders to organize, present or disseminate such
Information in connection with disclosures otherwise made in accordance with
this Section 11.09 (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory or quasi-regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or the order of any court or administrative
agency, or in any pending legal or administrative proceeding; provided that,
unless specifically prohibited by applicable law or court order, the disclosing
party agrees to make reasonable efforts to provide the Borrower with prior
notice of any such request to the extent practical (other than any such request
in connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency), (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or, Participant or in, or
any prospective assignee of, or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (vii) with the consent of the Borrower, (viii) to any rating agency
or other data collectors when required by it (subject to customary rating agency
confidentiality conditions) or (ix) to the extent such Information (Y) becomes
publicly available other than as a result of a breach of this Section or
(Z) becomes available to any Agent, Arranger, Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to rating
agencies, credit insurers, CUSIP Service Bureau, Inc. (or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans), market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

(b)           Sharing Information With Affiliates of the Lenders. Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to the Borrower or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.09(a).

 

Section 11.10.      Counterparts; Integration.  (a) Counterparts; Integration.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a

 

137

--------------------------------------------------------------------------------


 

single contract. This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Agents or any Arranger or
their respective Affiliates and any engagement letter with respect to financing
hereunder constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail or other
customary means of electronic transmission (including by PDF file) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)           Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 11.11.      CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS; WAIVER OF JURY TRIAL.  (a) Governing Law. This Agreement
shall be deemed to be a contract under the Laws of the State of New York and
shall be governed by, and construed in accordance with, the Laws of the State of
New York, without regard to its conflict of laws principles that would require
the application of any other Law.

 

(b)           SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF (OTHER THAN WITH RESPECT TO
ACTIONS BY THE COLLATERAL AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL
DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH
RESPECT TO ANY COLLATERAL SUBJECT THERETO), IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER

 

138

--------------------------------------------------------------------------------


 

PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY) IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.05. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.12.      USA Patriot Act Notice.  Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Loan
Parties that pursuant to the requirements of the USA Patriot Act, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender to identify the Loan Parties in accordance with the
USA Patriot Act.

 

139

--------------------------------------------------------------------------------


 

Section 11.13.      No Fiduciary Duty.  Each Agent, each Arranger, each Lender
and their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Loan Parties, their stockholders and/or their affiliates. The Loan
Parties acknowledge and agree that (a) the arranging and other services
regarding this Agreement and the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Agents and the Lenders, on the
one hand, and the Loan Parties, on the other, and (b) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents, (y) the Agents and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Agents or Lenders have any obligation to disclose any of such interests to
the Borrower and its Affiliate, and (z) each Lender is acting solely as
principal and not as an advisor, the agent or fiduciary of any Loan Party, its
management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate, that it is responsible for making
its own independent judgment with respect to such transactions and the process
leading thereto and is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents. Each Loan Party agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
any Agent or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

Section 11.14.      The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF

 

140

--------------------------------------------------------------------------------


 

ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET.

 

Section 11.15.      Authorization to Release Collateral and Guarantors.  Upon
the written request of the Borrower (accompanied by such certificates and other
documentation as the Collateral Agent may reasonably request), the Collateral
Agent on behalf of the Secured Parties shall (and the Lenders hereby authorize
the Collateral Agent to):

 

(a)           (i) release any Collateral that becomes Excluded Property (or any
assets no longer required to be Collateral pursuant to the terms hereof or of
any other Loan Document) or any Collateral consisting of assets or equity
interests sold or otherwise disposed of in a sale or other disposition or
transfer permitted under this Agreement (including under Section 8.02(c) or
8.02(d)), and (ii) release any Guarantor from its obligations under the Guaranty
Agreement and the Collateral Documents if such Guarantor becomes a Non-Guarantor
Subsidiary or ceases to be a Subsidiary pursuant to any sale, transfer, lease,
disposition, merger or other transaction permitted by this Agreement, including,
without limitation, in the event the ownership interests in such Guarantor are
sold or otherwise disposed of or transferred to persons other than Loan Parties
in a transaction permitted under this Agreement (including under
Section 8.02(c) or 8.02(d));

 

(b)           (i) release, subordinate, enter into non-disturbance agreements or
consent to the release by the Collateral Agent of any Collateral or Guarantor in
connection with (x) any event contemplated in Section 11.15(a), (y) any
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests permitted to be granted hereunder or any other Permitted
Lien that is permitted to be prior to the Collateral Agent’s Lien on the
Collateral in accordance with this Agreement or (z) any Payment in Full
hereunder or termination hereof, and (ii) notwithstanding Section 11.01 or any
other provision in any Loan Document to the contrary, amend, modify, supplement,
restate, terminate or release in whole or in part any of the Loan Documents from
time to time to (x) add Guarantors of the Obligations, (y) add property or other
assets as Collateral, (z) approve of any correction or update to any Schedule
hereto or to any other Loan Document to the extent such Schedule is being
corrected in any manner that is not material or is being updated to reflect the
consummation of any transaction or exercise of any rights of the Loan Parties
permitted hereunder for which no consent is required or for which the required
consent has been received, or (d) release from perfection any Lien created by
any Loan Document that is no longer required by the terms hereof or such Loan
Document to be perfected.

 

Section 11.16.      Right to Realize on Collateral and Enforce Guaranty. 
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, Collateral Agent and each Secured Party
hereby agrees that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by Administrative Agent or
Collateral Agent, as applicable, for the benefit of the Secured Parties, in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Collateral Agent for
the benefit of the Secured Parties, in accordance with the terms thereof, and
(ii) in the event of a foreclosure or similar enforcement action by Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition(including without limitation,

 

141

--------------------------------------------------------------------------------


 

pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code), Collateral Agent (or any Lender, except with respect to a
“credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise
of the Bankruptcy Code) may be the purchaser or licensee of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities unless Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale or disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale or other disposition.

 

Section 11.17.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 11.18.      Intercreditor. Notwithstanding anything to the contrary
contained herein, the Collateral Agent and each Lender hereby acknowledges that
the Liens and security interests securing the obligations evidenced by the
Collateral Documents, the exercise of any right or remedy by such Collateral
Agent thereunder or with respect thereto, and certain rights of the parties
thereto are subject to the provisions of any Applicable Intercreditor Agreement
that has been entered into by the Agent pursuant to the terms hereof.  In the
event of any conflict between the terms of any such Applicable Intercreditor
Agreement and the Collateral Documents, the terms of such Applicable
Intercreditor Agreement shall govern and control.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

142

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first written
above.

 

 

ARCH COAL, INC., as the Borrower

 

 

 

 

 

By:

/s/ John T. Drexler

 

 

Name: John T. Drexler

 

 

Title: Senior Vice President & Chief Financial Officer

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and a Lender

 

 

 

By:

/s/ Robert Hetu

 

 

Name: Robert Hetu

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Nicholas Goss

 

 

Name: Nicholas Goss

 

 

Title: Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------